As Filed with the Securities and Exchange Commission onDecember 6, 2011 Registration No.333- 166321 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 POST-EFFECTIVE AMENDMENT NUMBER3 TO FormS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAMPBELL GLOBAL TREND FUND, L.P. (Registrant) (Exact name of registrant as specified in its charter) Delaware (State of Organization) (Primary Standard Industrial Classification Code Number) 27-1412568 (I.R.S. Employer Identification Number) c/oCampbell& Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (410)413-2600 Thomas P. Lloyd Campbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (410) 413-2600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael J. Schmidtberger,Esq. Sidley Austin llp 787 Seventh Avenue New York, New York 10019 Approximate date of commencement of proposed sale to the public: As promptly as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933,check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ (Do not check if a smaller reporting company) Smaller reporting companyo Proposed Maximum Aggregate Offering Amount of Title of Each Class of Securities to be Registered Price (1) Registration Fee (2) ClassA Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. (3) ClassB Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. (3) ClassC Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. (3) ClassD Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. (3) ClassE Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. (3) $300,000,000 (4) N/A The proposed maximum aggregate offering has been calculated assuming that all Units are sold at a price of $1,000 per Unit of each Class. The amount of the registration fee for Units is calculated in reliance upon Rule 457(o) promulgated under the Securities Act of 1933 and using the proposed maximum aggregate offering price as described above. The above-referenced Class A Units, Class B Units, Class C Units, Class D Units and Class E Units were formerly known as Class A (USD) Units, Class B (USD) Units, Class C (USD) Units, Class D (USD) Units and Class E (USD) Units, respectively. An aggregate registration fee of $22,320 in respect of the Class A (USD) Units, Class B (USD) Units, Class C (USD) Units and Class D (USD) Units was previously paid on December 18, 2009 in connection with registration statement on Form S-1 (No. 333-163835-01). Additionally, an aggregate registration fee of $14,260 in respect of the Class A (GLD) Units and Class B (GLD) Units was previously paid on February 19, 2010 in connection with Pre-Effective Amendment Number 1 to the registration statement on Form S-1 (No. 333-163835-01). Thus, the aggregate filing fee associated with Campbell Global Trend Fund, L.P. in connection with registration statements on Form S-1 (No. 333-163835-01) was $36,580. Campbell Global Trend Fund, L.P. withdrew registration statement No. 333-163835-01 on April 23, 2010 pursuant to Rule 477 under the Securities Act. Pursuant to Rule 457(p) under the Securities Act, Campbell Global Trend Fund, L.P. applied the aggregate filing fee of $36,580 associated with the registered but unissued securities under registration statement on Form S-1 (No. 333-163835-01) against the total filing fee of $42,780. The Units were registered and the remaining balance of $6,200 due in connection with the registration of the Units was paid on April 27, 2010. Campbell & Company has made the determination that (i) one-half (50%) of the Class A (GLD) Units shall merge into and become Class A Units, (ii) the remaining one-half (50%) of the Class A (GLD) Units shall merge into and become Class B Units, (iii) one-half (50%) of the Class B (GLD) Units shall merge into and become Class C Units, and (iv) the remaining one-half (50%) of the Class B (GLD) Units shall merge into and become Class D Units.Therefore, as a result, each of the Class A, Class B, Class C, and Class D Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. has increased the (i) proposed maximum aggregate offering price by $50,000,000 and (ii) amount of registration fee (which was previously paid as described above) to $10,695. Each of the Class A Units, Class B Units, Class C Units, Class D Units and Class E Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P. were originally registered as Class A (USD) Units, Class B (USD) Units, Class C (USD) Units, Class D (USD) Units and Class E (USD) Units of Limited Partnership Interest of Campbell Global Trend Fund, L.P., respectively.Please see Footnotes (2) and (4) for additional information. To be issued in exchange for Class A Units, Class B Units, Class C Units or Class D Units of Campbell Global Trend Fund, L.P. in the event Limited Partners holding Class A Units, Class B Units, Class C Units or Class D Units have reached a certain limit of fees payable to selling agents, as hereinafter described. No registration fee is payable in reliance upon Rule 457(i) under the Securities Act. The Class C (GLD) Units were to be issued in exchange for Class A (GLD) Units and Class B (GLD) Units of Campbell Global Trend Fund, L.P. in the event Limited Partners holding Class A (GLD) Units and Class B (GLD) Units reached a certain limit of fees payable to selling agents.Because the Class A (GLD) Units and Class B (GLD) Units have merged into the Class A, Class B, Class C, and Class D Units, the Class C (GLD) Units have become unnecessary and have been terminated. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, datedDecember6, 2011. CAMPBELL GLOBAL TREND FUND, L.P. Maximum Available Units Minimum Initial Investment Minimum Additional Investment Price Per Unit Campbell Global Trend Fund, L.P. Class A (1) $149,734,981 $1,000 from IRAs and other tax-exempt accounts $5,000 from all other investors $1,000 Net Asset Value Campbell Global Trend Fund, L.P. Class B (1) $149,864,987 Campbell Global Trend Fund, L.P. Class C (1) $149,854,994 Campbell Global Trend Fund, L.P. Class D (1) $149,545,356 (1)These Units will be exchanged for Global Trend Fund Class E Units as described in this disclosure document. The Offering The Units are being offered on a best efforts basis without any firm underwriting commitment through selling agents which are registered broker-dealers and members of the Financial Industry Regulatory Authority. The offering of units for the Fund will terminate on the third anniversary of the registration statement unless prior thereto, a new registration statement is filed. Campbell & Company may suspend, limit or terminate the continuing offerings at any time. Campbell & Company began trading the Global Trend Fund as of June 1, 2010 by investing $7,500,000 in Class A and $7,500,000 in Class C. Each of the Classes of the Global Trend Fund is now being offered continuously. The Risks These are speculative securities. You should purchase these securities only if you can afford a complete loss of your investment. Before you decide whether to invest, read this entire prospectus carefully and consider “The Risks You Face” on page 10 and “Conflicts of Interest That May Affect the Global Trend Fund” on page 42 . • The Fund is speculative and leveraged. • Past results of Campbell & Company are not necessarily indicative of future performance of the Fund, and the Fund’s performance can be volatile. Past results of the Fund are not necessarily indicative of the future performance of the Fund. • You could lose all or a substantial amount of your investment in the Fund. • Campbell & Company has total trading authority over the Fund and the Fund is dependent upon the services of Campbell & Company. The use of a single advisor could mean lack of diversification and, consequently, higher risk. • There is no secondary market for the Units and none is expected to develop. While the Units have redemption rights, there are restrictions and possible fees assessed. • There are restrictions on transferring units in the Fund. • Substantial expenses must be offset by trading profits and interest income. • A substantial portion of the trades executed for the Fund takes place on foreign exchanges. No U.S. regulatory authority or exchange has the power to compel the enforcement of the rules of a foreign board of trade or any applicable foreign laws. • Campbell & Company has full control over the management of the Fund and gives no management role to limited partners. • The Fund is subject to conflicts of interest. There are no independent experts representing investors. You are required to make representations and warranties relating to the suitability of this investment for you. You are encouraged to discuss this investment with your financial, legal and tax adviser. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. CAMPBELL & COMPANY, INC. General Partner January [], 2012 COMMODITY FUTURES TRADING COMMISSION RISK DISCLOSURE STATEMENT YOU SHOULD CAREFULLY CONSIDER WHETHER YOUR FINANCIAL CONDITION PERMITS YOU TO PARTICIPATE IN A COMMODITY POOL. IN SO DOING, YOU SHOULD BE AWARE THAT COMMODITY INTEREST TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS. SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL. IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAY AFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THE POOL. FURTHER, COMMODITY POOLS MAY BE SUBJECT TO SUBSTANTIAL CHARGES FOR MANAGEMENT, AND ADVISORY AND BROKERAGE FEES. IT MAY BE NECESSARY FOR THOSE POOLS THAT ARE SUBJECT TO THESE CHARGES TO MAKE SUBSTANTIAL TRADING PROFITS TO AVOID DEPLETION OR EXHAUSTION OF THEIR ASSETS. THIS DISCLOSURE DOCUMENT CONTAINS A COMPLETE DESCRIPTION OF EACH EXPENSE TO BE CHARGED THIS POOL AT AND A STATEMENT OF THE PERCENTAGE RETURN NECESSARY TO BREAK-EVEN, THAT IS, TO RECOVER THE AMOUNT OF YOUR INITIAL INVESTMENT, AT . THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHER FACTORS NECESSARY TO EVALUATE YOUR PARTICIPATION IN THIS COMMODITY POOL. THEREFORE, BEFORE YOU DECIDE TO PARTICIPATE IN THIS COMMODITY POOL, YOU SHOULD CAREFULLY STUDY THIS DISCLOSURE DOCUMENT, INCLUDING A DESCRIPTION OF THE PRINCIPAL RISK FACTORS OF THIS INVESTMENT, AT . YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY POOL MAY TRADE FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES MARKET, MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED PROTECTION TO THE POOL AND ITS PARTICIPANTS. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN NON-UNITED STATES JURISDICTIONS WHERE TRANSACTIONS FOR THE POOL MAY BE EFFECTD. CAMPBELL & COMPANY, INC. General Partner 2850 Quarry Lake Drive Baltimore, Maryland 21209 (410) 413-2600 ii REGULATORY NOTICES NO DEALER, SALESMAN, OR ANY OTHER PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS PROSPECTUS. AND, IF GIVEN OR MADE, SUCH OTHER INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE FUND , THE GENERAL PARTNER, OR ANY OTHER PERSON. THIS PROSPECTUS DOES NOT CONSTITUTE AND OFFER TO SELL OR A SOLICITATION ON AN OFFER TO BUY THE SECURITIES OFFERED HEREBY TO ANY PERSON OR BY ANYONE IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION MAY NOT BE LAWFULLY MADE. THE BOOKS AND RECORDS OF THE FUND WILL BE MAINTAINED AT THE PRINCIPAL OFFICE, 2, BALTIMORE, MARYLAND 21209. LIMITED PARTNERS WILL HAVE THE RIGHT, DURING NORMAL BUSINESS HOURS, TO HAVE ACCESS TO AND COPY (UPON PAYMENT OF REASONABLE REPRODUCTION COSTS) SUCH BOOKS AND RECORDS IN PERSON OR BY THEIR AUTHORIZED ATTORNEY OR AGENT. EACH MONTH, THE GENERAL PARTNER WILL DISTRIBUTE REPORTS TO ALL LIMITED PARTNERS SETTING FORTH SUCH INFORMATION AS THE COMMODITY FUTURES TRADING COMMISSION (THE “CFTC”) AND THE NATIONAL FUTURES ASSOCIATION (THE “NFA”) MAY REQUIRE BE GIVEN TO THE PARTICIPANTS IN COMMODITY POOLS WITH RESPECT TO THE FUND AND ANY SUCH OTHER INFORMATION AS THE GENERAL PARTNER MAY DEEM APPROPRIATE. THERE WILL SIMILARLY BE DISTRIBUTED TO LIMITED PARTNERS, NOT MORE THAN 90 DAYS AFTER THE CLOSE OF THE FUND’S FISCAL YEARS, CERTIFIED AUDIT FINANCIAL STATEMENTS AND (IN NO EVENT LATER THAN MARCH 15 OF THE IMMEDIATELY FOLLOWING YEAR) THE TAX INFORMATION RELATING TO THE UNITS OF THE FUND NECESSARY FOR THE PREPARATION OF LIMITED PARTNERS’ ANNUAL FEDERAL INCOME TAX RETURNS. THE DIVISION OF INVESTMENT MANAGEMENT OF THE SECURITIES AND EXCHANGE COMMISSION REQUIRES THAT THE FOLLOWING STATEMENT BE PROMINENTLY SET FORTH HEREIN: “THE CAMPBELL GLOBAL TREND FUND, L.P. IS NOT A MUTUAL FUND OR ANY OTHER TYPE OF INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND IS NOT SUBJECT TO REGULATION THEREUNDER.” A NUMBER OF JURISDICTIONS IN WHICH THE UNITS ARE OFFERED IMPOSE ON THEIR RESIDENTS HIGHER MINIMUM SUITABILITY REQUIREMENTS, WHICH ARE DESCRIBED IN EXHIBITC TO THIS PROSPECTUS. PLEASE SEE PAGE C-3 OF EXHIBITC FOR A DETAILED DESCRIPTION OF THE MINIMUM SUITABILITY REQUIREMENTS IN THE STATE IN WHICH YOU RESIDE. YOU WILL BE REQUIRED TO REPRESENT THAT YOU MEET THE REQUIREMENTS SET FORTH IN YOUR STATE OF RESIDENCE BEFORE YOUR SUBSCRIPTION TO PURCHASE UNITS WILL BE ACCEPTED. THESE SUITABILITY REQUIREMENTS ARE, IN EACH CASE, REGULATORY MINIMUMS ONLY, AND JUST BECAUSE YOU MEET SUCH REQUIREMENTS DOES NOT MEAN THAT AN INVESTMENT IN THE UNITS IS SUITABLE FOR YOU. IN NO EVENT MAY YOU INVEST MORE THAN 10% OF YOUR NET WORTH, EXCLUSIVE OF HOME, FURNISHINGS, AND AUTOMOBILES, IN THE FUND . OHIO INVESTORS: The Ohio Department of Commerce, Division of Securities requires that an investment by an Ohio resident in the issuer and its affiliates not exceed 10% of the investor’s liquid net worth. PENNSYLVANIA INVESTORS: Because the minimum closing amount is less than $40,000,000, you are cautioned to carefully evaluate Global Trend Fund’s ability to fully accomplish its stated objectives and to inquire as to the current dollar volume of subscriptions for Units in Global Trend Fund. The Units in Global Trend Fund will not be offered or sold in Pennsylvania until a minimum of $20,000,000 has been invested in the aggregate in Global Trend Fund. iii This prospectus does not include all of the information or exhibits in the Fund’s registration statement. You can read and copy the entire registration statement at the public reference facilities maintained by the Securities and Exchange Commission in Washington, D.C. The Fund files monthly, quarterly and annual reports with the SEC. You can read and copy these reports at the SEC public reference facilities in Washington, D.C. Please call the SEC at 1-800-SEC-0330 for further information. The Fund’s filings are posted at the SEC website at http://www.sec.gov. iv PART ONE—DISCLOSURE DOCUMENT TABLE OF CONTENTS Page SUMMARY General 1 Plan of Distribution 2 Estimate of Break-Even Level 2 A Summary of Risk Factors You Should Consider Before Investing in the Global Trend Fund 5 Investment Factors You Should Consider Before Investing in the Global Trend Fund 6 Objectives of the Global Trend Fund 6 Campbell & Company, Inc. 7 Charges to the Global Trend Fund 7 Distributions and Redemptions 8 Federal Income Tax Aspects 8 CAMPBELL GLOBAL TREND FUND, L.P. ORGANIZATIONAL CHART 9 THE RISKS YOU FACE 10 Market Risks 10 You Could Possibly Lose Your Total Investment in the Fund 9 The Fund is Highly Leveraged 10 Changes in Financing Policies or the Imposition of Other Credit Limitations or Restrictions Could Compel the Fund to Liquidate at Disadvantageous Prices 10 The Fund’s Investments Could Be Illiquid 10 Reduced Market Exposure in Times of High Volatility May Limit Profit Potential 10 Your Investment in the Fund Could Be Illiquid 11 Over-the-Counter Transactions are Subject to Little, if Any, Regulation 11 Over-the-Counter Transactions May Be Subject to the Risk of Counterparty Default 11 An Investment in the Fund May Not Diversify an Overall Portfolio 11 The Current Markets are Subject to Market Disruptions That May Be a Detriment to Your Investment 11 The Current Markets are Subject to Governmental Intervention That May Be a Detriment to Your Investment 12 The Dodd Frank Wall Street Reform and Consumer Protection 12 The Fund is Subject to Regulatory Risk Associated with Futures Contracts That Could Adversely Affect the Fund’s Operations and Profitability 12 The Fund is a Party to Financial Instruments With Elements of Off-Balance Sheet Risk, Which May Cause the Fund to Lose All of Its Assets 12 Trading Risks 12 There are Disadvantages to Making Trading Decisions Based Primarily on Technical Market Data 12 Increased Competition from Other Trend-Following Traders Could Reduce Campbell & Company’s Profitability 12 Speculative Position Limits 12 Over-the-Counter Derivatives Markets 13 Swap Agreements 14 Increase in Assets Under Management May Make Profitable Trading More Difficult 14 Investors Will Not be Able to View the Fund’s Holdings on a Daily Basis, Which May Result in Unanticipated Losses 14 Tax Risks 14 Investors are Taxed Based on Their Share of the Fund’s Profits 14 Tax Could be Due from Investors on Their Share of the Fund’s Ordinary Income Despite Overall Losses 14 There Could be a Limit on the Deductibility of Brokerage and Performance Fees 15 Other Risks 15 Fees and Commissions are Charged Regardless of Profitability and are Subject to Change 15 The Fund’s Service Providers Could Fail, Which May Result in Losses to the Fund 15 Investors Must Not Rely on the Past Performance of Either Campbell & Company or the Fund in Deciding Whether to Buy Units 15 Conflicts of Interest Exist in the Structure and Operation of the Fund 15 There Are No Independent Experts Representing Investors 16 The Fund Places Significant Reliance on Campbell & Company and the Incapacity of its Principals Could Adversely Affect the Fund 16 The Fund Could Terminate Before You Achieve Your Investment Objective Causing Potential Loss of Your Investment or Upsetting Your Investment Portfolio 16 The Fund is Not a Regulated Investment Company and is Therefore Subject to Different Protections Than a Regulated Investment Company 16 Forwards,Swaps, Hybrids and Other Derivatives are Not Subject to CFTC Regulation; Therefore, the Fund Will Not Receive the Same Protections on These Transactions 16 The Fund is Subject to Foreign Market Credit and Regulatory Risk 16 The Fund is Subject to Foreign Exchange Risk 16 Transfers Could be Restricted 17 A Single-Advisor Fund May Be More Volatile Than a Multi-Advisor Fund 17 The Performance Fee Could be an Incentive to Make Riskier Investments 17 v Page The Fund May Distribute Profits to Limited Partners at Inopportune Times 17 Potential Inability to Trade or Report Due to Systems Failure Could Adversely Affect the Fund 17 Failure to Receive Timely and Accurate Market Data from Third Party Vendors Could Cause Disruptions or the Inability to Trade 17 SELECTED FINANCIAL DATA 18 SUPPLEMENTARY FINANCIAL INFORMATION 19 CAMPBELL & COMPANY, INC 20 Description 20 The Advisory Agreement 23 Order Signal Generation 23 Trading Capacity 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 Introduction 25 Critical Accounting Policies 26 Capital Resources 26 Liquidity 26 Results of Operations 27 Off-Balance Sheet Risk 33 Disclosures about Certain Trading Activities that Include Non-Exchange Traded Contracts Accounted for at Fair Value 33 Quantitative and Qualitative Disclosures About Market Risk 33 General 38 PAST PERFORMANCE OF THE CAMPBELL GLOBAL TREND FUND, L.P. 39 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS 40 CONFLICTS OF INTEREST THAT MAY AFFECT THE GLOBAL TREND FUND 40 Campbell & Company, Inc. 40 The Futures Broker and the Over-the-Counter Counterparty 41 The Selling Agents 41 Fiduciary Duty and Remedies 41 Indemnification and Standard of Liability 41 CHARGES TO THE FUND 42 Campbell & Company, Inc. 42 The Futures Broker 43 The Selling Agents 43 The Over-the-Counter Counterparty 44 Organization and Offering Expenses 44 Other Expenses 44 USE OF PROCEEDS 45 THE FUTURES BROKER 45 THE OVER-THE-COUNTER COUNTERPARTY 46 DISTRIBUTIONS AND REDEMPTIONS 46 Distributions 46 Redemptions 46 Redemption Fees 47 Net Asset Value 47 AGREEMENT OF LIMITED PARTNERSHIP 47 Organization and Limited Liability 47 Management of Partnership Affairs 47 Sharing of Profits and Losses 47 Redemption Provisions of the Fund 48 Dispositions 48 Dissolution and Termination of the Fund 48 Amendments, Meetings and Voting Rights 48 Indemnification 48 Reports to Limited Partners 49 FEDERAL INCOME TAX ASPECTS 49 The Fund’s Partnership Tax Status 49 Taxation of Limited Partners on Profits and Losses of the Fund 49 Fund Losses by Limited Partners 49 “Passive-Activity Loss Rules” and Their Effect on the Treatment of Income and Loss 49 Cash Distributions and Unit Redemptions 50 Gain or Loss on Section 1256 Contracts and Non-Section 1256 Contracts 50 Tax on Capital Gains and Losses 50 Limited Deduction for Certain Expenses 50 Interest Income 50 Syndication Fees 50 Investment Interest Deductibility Limitations 50 Unrelated Business Taxable Income 50 Medicare Tax 50 IRS Audits of the Fund and its Limited Partners 51 State and Other Taxes 51 Taxation of Foreign Limited Partners 51 INVESTMENT BY ERISA ACCOUNTS 51 General 51 Special Investment Consideration 51 The Fund Should Not Be Deemed to Hold “Plan Assets” 52 Ineligible Purchasers 52 PLAN OF DISTRIBUTION 53 Subscription Procedure 53 Representations and Warranties of Investors in the Subscription Agreement 54 Minimum Investment 54 Investor Suitability 54 The Selling Agents 54 Indemnification of Selling Agents 55 Selling Agent Compensation Table 56 vi Page Items of Compensation Pursuant to FINRA RULE 2310 57 LIMITED PARTNER PRIVACY NOTICE 60 RELATED PERFORMANCE INFORMATION OF THE COMMODITY POOL OPERATOR AND THE TRADING ADVISOR 61 LEGAL MATTERS 67 EXPERTS 67 UNAUDITED FINANCIAL INFORMATION 67 INDEX TO FINANCIAL STATEMENT 68 PART TWO—STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS The Futures, Forward and Swap Markets 146 Investment Factors 147 Value of Diversification—Managed Futures Industry 149 Value of Diversification—Campbell Global Trend Fund 155 Glossary of Terms 157 Proprietary Past Performance of the Campbell Global Trend Fund, L.P. 158 APPENDIX Appendix 1— Blue Sky Glossary APP-1 EXHIBITS EXHIBIT A— Campbell Global Trend Fund, L.P. Third Amended and Restated Agreement of Limited Partnership A-1 EXHIBIT B— Request for Redemption B-1 EXHIBIT C— Subscription Requirements C-1 EXHIBIT D— Campbell Global Trend Fund, L.P. Subscription Agreement D-1 EXHIBIT E— Campbell Global Trend Fund, L.P. Additional Units Subscription Agreement E-1 vii SUMMARY This summary, which highlights information contained elsewhere in this prospectus, is intended for quick reference only. The remainder of this prospectus contains more detailed information; you should read the entire prospectus, including all exhibits to the prospectus, before deciding to invest in any Units. This prospectus is dated January [], 2012. General The Campbell Global Trend Fund L.P., (the “Global Trend Fund”), was formed as a Delaware series limited partnership on December 1, 2009. The Global Trend Fund issues units of limited partnership interest, which represent units of fractional undivided limited partnership interest in the Global Trend Fund. The Global Trend Fund will continue in existence unless terminated in certain circumstances. The principal offices of the Global Trend Fund are located at c/o Campbell & Company, Inc., 2850 Quarry Lake Drive, Baltimore, Maryland 21209, and its telephone number is (410) 413-2600. The books and records of the Global Trend Fund are maintained at the offices of Campbell & Company, its general partner, promoter and trading advisor. As the promoter, the general partner is not receiving anything of value, directly or indirectly, outside of the fee for acting as general partner and trading advisor to the Global Trend Fund. The general partner has formed the Global Trend Fund as a series limited partnership pursuant to and in accordance with the provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del. C. § 17-101 et seq., as amended from time to time, the “Act”). The Act provides for the limitation of liability of each Series to the debts, liabilities, obligations and expenses of such Series and not those of any other Series or the Global Trend Fund in general. The Global Trend Fund will trade pursuant to the Campbell Trend Following Portfolio. The Trend Following Portfolio applies traditional and alternative trend following methods to systematically exploit future market moves through the use of price information. Some trend following strategies trade all markets while others are specific to certain sectors or factors. The Global Trend Fund consists of five classes of limited partnership Units: Class A Units, Class B Units, Class C Units, Class D Units and Class E Units. Class E Units will be issued in exchange for Class A Units, Class B Units, Class C Units and Class D Units in certain circumstances which are described in this disclosure document. Units sold during the continuing offering period will be sold at a price equal to the net asset value per unit of Units of each Class at the close of business on each closing date. Campbell & Company, the general partner of the Global Trend Fund is a Maryland Corporation organized in April 1978 as a successor to a partnership originally organized in January 1974. Campbell & Company uses its technical trading and risk control methods to seek substantial medium- and long-term capital appreciation while, at the same time, seeking to manage risk and volatility. Campbell & Company provides advisory services to numerous other funds and individually managed accounts similar to the services Campbell & Company provides to the Global Trend Fund. Campbell & Company has been using its technical approach 1 since 1972—one of the longest performance records of any currently active futures fund manager—and has developed and refined its approach over the past 40 years. See “Proprietary Past Performance of the Global Trend Fund, L.P.” starting on page 158 for the performance data required to be disclosed. Futures are standardized contracts traded on commodity exchanges that call for the future delivery of commodities at a specified time and place. While futures contracts are traded on a wide variety of commodities, the Global Trend Fund will concentrate its futures trading in financial instruments such as interest rates, foreign exchange and stock index contracts, metal and energy contracts, soft commodities and other commodities. The U.S. futures markets are regulated under the Commodity Exchange Act, which is administered by the CFTC. The Global Trend Fund will trade futures positions on margin, meaning that it will utilize leverage in its trading. Currencies and other commodities may be purchased or sold by the Global Trend Fund for future delivery or cash settlement through banks or dealers pursuant to forward contracts. Unlike futures contracts, forward contracts are not standardized and these markets are largely unregulated. The following summary provides a review in outline form of important aspects of an investment in the Global Trend Fund. Plan of Distribution How to Subscribe for Units • During the continuing offering, all Units of the Global Trend Fund will be offered at a price equal to their net asset value per Unit. The net asset value of the Global Trend Fund equals its assets less its liabilities determined in accordance with the Limited Partnership Agreement. The net asset value per Unit Class equals the net asset value of each Unit Class divided by the number of Units outstanding as of the date of determination. • Investors in the Global Trend Fund must submit subscriptions at least five (5) business days prior to the applicable month-end closing date. Approved subscriptions will be accepted once payments are received and cleared. The general partner in its sole and absolute discretion may change the foregoing notice requirement by written notice to you. • The Global Trend Fund will accept subscriptions throughout the continuing offering, which can be terminated by Campbell & Company at any time. • The selling agents will use their best efforts to sell the Units offered, without any firm underwriting commitment. Investors are required to make representations and warranties relating to the suitability for them of an investment in Units in the Subscription Agreement. You should read the Subscription Agreement as well as this prospectus carefully before you decide whether to invest. • There is no limit on the number of Units that may be offered by the Global Trend Fund, but all Units must be registered with the U.S. Securities and Exchange Commission prior to issuance. Initial Offering Period and Continuous Offering Campbell & Company began trading the Global Trend Fund as of June 1, 2010 by investing $7,500,000 in Class A and $7,500,000 in Class C. Each of the Classes of the Global Trend Fund is now being offered continuously. What is the Minimum Investment Amount The minimum initial investment for the Global Trend Fund’s Class A Units, Class B Units, Class C Units and Class D Units is $1,000 for eligible employee benefit plans and individual retirement accounts and $5,000 from all other investors. Limited partners of the Global Trend Fund Class A Units, Class B Units, Class C Units and Class D Units may increase their investment with a minimum additional investment of $1,000. Estimate of Break-Even Level In order for an investor to break-even on his/her investment in the first twelve months of trading, assuming an initial investment of $5,000, (a) Class A Units must earn $330.00 or 6.60%; (b) Class B Units must earn $317.50 or 6.35%; (c) Class C Units must earn $230.00 or 4.60%; (d) Class D Units must earn $217.50 or 4.35%; (e) Class E Units must earn $192.50 or 3.85% of the assumed initial investment, provided that no redemption charge is applicable. Redemption fees apply to the Class A Units and Class B Units Units through the first twelve month-ends following purchase as follows: 1.833% of net asset value per redeemed Unit through the second month-end, 1.666% of net asset value per redeemed Unit through the third month-end, 1.500% of net asset value per redeemed Unit through the fourth month-end, 1.333% of net asset value per redeemed Unit through the fifth month-end, 1.167% of net asset value per redeemed Unit through the sixth month-end, 1.000% of net asset value per redeemed Unit through the seventh month-end, 0.833% of net asset value per redeemed Unit through the eighth month-end, 0.667% of net asset value per redeemed Unit through the ninth month-end, 0.500% of net asset value per redeemed Unit through the tenth month-end, 0.333% of net asset value per redeemed Unit through the eleventh month-end, 0.167% of net asset value per redeemed Unit through the twelfth month-end. The month-end as of which the Unit is purchased is counted as the first month-end. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 2 After the twelfth month-end following purchase of a Class A Unit or Class B Unit, no redemption fees apply. Because the purchase date counts as the first month-end in determining whether a redemption fee applies, no redemption fee would be due in respect of a Class A Unit or Class B Unit redeemed on the first anniversary of the purchase. Accordingly, redemption fees are not included in the “break-even” estimate set forth below. Class A Units Class B Units Class C Units Class D Units Class E Units (5) Assumed Initial Investment $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 $ 5,000.00 Advisory Fee (2.00)% 100.00 100.00 100.00 100.00 100.00 General Partner Fee (1.00%) 50.00 50.00 50.00 50.00 50.00 Performance Fee (20.00%)(1) 0.00 0.00 0.00 0.00 0.00 Organization & Offering Expense Reimbursement (0.50%) (2) 25.00 25.00 25.00 25.00 N/A Operating Expenses (0.50%) (2) 25.00 25.00 25.00 25.00 25.00 Sales Fee (2.00)% 100.00 100.00 N/A N/A N/A Broker-Dealer Custodial Fee (0.25)% 12.50 N/A 12.50 N/A N/A Transaction Fees (estimated at 0.40%) (3) 20.00 20.00 20.00 20.00 20.00 Less: Interest Income (0.05%) (4) (2.50 ) (2.50 ) (2.50 ) (2.50 ) (2.50 ) Amount of Trading Income Required to Break-Even on an Investor’s Initial Investment in the First Year of Trading $ 330.00 $ 317.50 $ 230.00 $ 217.50 $ 192.50 Percentage of Initial Investment Required to Break-Even 6.60 % 6.35 % 4.60 % 4.35 % 3.85 % The estimate does not account for the bid-ask spreads in connection with the Global Trend Fund’s forward contract trading since these spreads are indeterminable (they are embedded in the price of forward contracts). (1) Campbell & Company receives a quarterly performance fee equal to 20% of the aggregate cumulative appreciation in the respective Class’net Asset value per Unit, (if any), excluding interest income and as adjusted for subscriptions and redemptions. All operating expenses of Global Trend Fund must be offset before a performance fee is accrued. Accordingly, a performance fee of 0.00% is included in the break-even analysis. (2) Reflects maximum amount. Actual amount may be less. (3) Clearing fees, execution fees and other transaction fees that will be paid to futures broker and the over-the-counter counterparty. In aggregate, transaction fees generally are not expected to exceed 0.40% (and will not exceed 1.00%) per annum of each Class of Units’ respective net asset value. (4) Variable based on current interest rates. (5) Once total underwriting compensation paid on any Class A Unit, Class B Unit, Class C Unit or Class D Unit, reaches any applicable limit, the Class A Unit, Class B Unit, Class C Unit or Class D Unit will automatically be re-designated as Class E Units. 3 Is the Global Trend Fund a Suitable Investment for You? An investment in the Global Trend Fund is speculative and involves a high degree of risk. The Global Trend Fund is not a complete investment program. Campbell & Company offers the Global Trend Fund as a diversification opportunity for an investor’s entire investment portfolio, and therefore an investment in the Global Trend Fund should only be a limited portion of the investor’s portfolio. You must, at a minimum, have: 1) a net worth of at least $250,000, exclusive of home, furnishings and automobiles; or 2) a net worth, similarly calculated, of at least $70,000 and an annual gross income of at least $70,000. A number of jurisdictions in which the Units are offered impose higher minimum suitability standards on prospective investors. These suitability standards are, regulatory minimums only, and merely because you meet these standards does not mean that an investment in the Units is suitable for you. You may not invest more than 10% of your net worth, exclusive of home, furnishings and automobiles, in the Global Trend Fund. A Summary of Risk Factors You Should Consider Before Investing in the Global Trend Fund • The Global Trend Fund is a highly volatile and speculative investment. There can be no assurance that it will achieve its objectives or avoid substantial losses. You must be prepared to lose all or a substantial amount of your investment. Campbell & Company has from time to time in the past incurred substantial losses in trading on behalf of its clients. • Futures and forward trading is a “zero-sum” economic activity in which for every gain there is an equal and offsetting loss (disregarding transaction costs), as opposed to a typical securities investment, in which there is an expectation of constant yields (in the case of debt) or participation over time in general economic growth (in the case of equity). It is possible that the Global Trend Fund could incur major losses while stock and bond prices rise substantially in a prospering economy. • The Global Trend Fund trades in futures and forward contracts. Therefore, the Global Trend Fund is a party to financial instruments with elements of off-balance sheet market risk, including market volatility and possible illiquidity. There is also a credit risk that a counterparty will not be able to meet its obligations to the Global Trend Fund. • Notwithstanding Campbell & Company’s research, risk and portfolio management efforts, there may come a time when the combination of available markets and new strategies may not be sufficient for Campbell & Company to add new assets without detriment to diversification. Reduced diversification and more concentrated portfolios may have a detrimental effect on your investment. • The Global Trend Fund is subject to numerous conflicts of interest including the following: 1) Campbell & Company is both the general partner and trading advisor of the Global Trend Fund and its fees were not negotiated at arm’s length. For these reasons, Campbell & Company has a disincentive to add or replace advisors, even if doing so may be in the best interests of the Global Trend Fund; 2) Campbell & Company may have incentives to favor other accounts over the Global Trend Fund; 3) Campbell & Company, the Global Trend Fund’s futures brokers and over-the-counter counterparties and their respective principals and affiliates may trade in the futures and forward markets for their own accounts and may take positions opposite or ahead of those taken for the Global Trend Fund; 4) Selling agents will be entitled to ongoing compensation as a result of their clients remaining in the Global Trend Fund, so a conflict exists between the agents’ interest in maximizing compensation and in advising their clients to make investment decisions in the clients’ best interests; and 5) Campbell & Company operates other commodity pool offerings which may have materially different terms and operate at a lower overall cost structure. 4 • Limited partners take no part in the management of the Global Trend Fund and although Campbell & Company is an experienced professional manager, past performance is not necessarily indicative of future results. • All classes of the Global Trend Fund will pay Campbell & Company a monthly (i) advisory fee at the annual rate of 2%; and (ii) general partner fee at the annual rate of 1%, of the net asset value of the respective Class, prior to any accrual for or payment of any advisory fee, general partner fee, performance fee, redemption or subscription during said month. All classes of the Global Trend Fund will also pay Campbell & Company a quarterly performance fee equal to 20% aggregate cumulative appreciation in the respective Class’s net asset value per Unit, if any, excluding interest income and as adjusted for subscriptions and redemptions. For full disclosure of fees paid by the Global Trend Fund, see “Charges to the Fund ”. • The Global Trend Fund is a single-advisor fund which may be inherently more volatile than multi-advisor managed futuresproducts. • Although the Global Trend Fund is liquid compared to other alternative investments such as real estate or venture capital, liquidity is restricted, as the Units may only be redeemed on a monthly basis, upon ten business days’ advance written notice to Campbell & Company. • Redemption fees apply to certain Units of the Global Trend Fund redeemed on or prior to the twelfth month-end following purchase. You may transfer or assign your Units on 30 days’ written notice to Campbell & Company, but only with the consent of Campbell & Company. There is no secondary market for the Units, and none is expected to develop. • Investors are taxed each year on their share of the Global Trend Fund’s profits, irrespective of whether they redeem any Units or receive any cash distributions from the Global Trend Fund. Investment Factors You Should Consider Before Investing in the Global Trend Fund • The Global Trend Fund is a leveraged investment fund managed by an experienced, professional trading advisor and it trades in a wide range of futures and forward markets. • Campbell & Company utilizes several independent and different proprietary trading systems for the Global Trend Fund. • The Global Trend Fund has the potential to help diversify traditional securities portfolios. A diverse portfolio consisting of assets that perform in an unrelated manner, or non-correlated assets, has the potential to increase overall return and reduce the volatility (a primary measure of risk) of a portfolio. As a risk transfer activity, futures and forward trading has no inherent correlation with any other investment. However, non-correlation will not provide any diversification advantages unless the non-correlated assets are outperforming other portfolio assets, and there is no guarantee that the Global Trend Fund will outperform other sectors of an investor’s portfolio or not produce losses. The Global Trend Fund’s profitability also depends on the success of Campbell & Company’s trading techniques. If the Global Trend Fund is unprofitable, then it will not increase the return on an investor’s portfolio or achieve its diversification objectives. • Investors in the Global Trend Fund get the advantage of limited liability in highly leveraged trading. Objectives of the Global Trend Fund The Global Trend Fund seeks to: • Reduce overall portfolio volatility and enhance returns by adding non-correlated assets. • Provide global diversification within a single investment. • Provide the potential to profit regardless of the economic environment. • Generate returns independent of the stock and bond markets. 5 • Potentially take advantage of global trends regardless of direction across approximately 80 markets in 11 countries on 23 exchanges. • Achieve capital appreciation over the medium- to long-term. There is no guarantee that the Global Trend Fund will achieve these objectives. Campbell & Company, Inc. Campbell & Company, the general partner and trading advisor for the Global Trend Fund, administers the Global Trend Fund and directs its trading. Campbell & Company has over 40 years of experience trading in the futures and forward markets. As of October 31, 2011, Campbell & Company and its affiliates were managing approximately $2.4 billion, including approximately $38.2 million (including proprietary assets) in its Trend Following Portfolio. Campbell & Company has sole authority and responsibility for directing investment and reinvestment of the Global Trend Fund’s assets. Campbell & Company uses a systematic trading approach combined with quantitative portfolio management analysis and seeks to identify and profit from price movements in the futures and forward markets. Multiple trading models are utilized across most markets traded. Each model analyzes market movements and internal market and price configurations in order to generate signals to be executed through a variety of execution platforms. The Trend Following Portfolio applies traditional and alternative trend following methods to systematically exploit future market moves through the use of price information. Some trend following strategies trade all markets while others are specific to certain sectors or factors. Additional models, markets and/or over-the-counter contracts may also be included or eliminated from time to timeat Campbell & Company’s sole discretion without notice to unitholders. Charges to the Global Trend Fund The Global Trend Fund’s charges are substantial and must be offset by trading gains and interest income in order to avoid depletion of its assets. Campbell & Company • All Classes of the Global Trend Fund will pay Campbell & Company a monthly (i) advisory fee at the annual rate of 2%; and (ii) general partner fee at the annual rate of 1%, of the net asset value of the respective Class, prior to any accrual for or payment of any advisory fee, general partner fee, performance fee, redemption or subscription during said month. These fees are paid in arrears based on the net asset value of the respective Class as of the end of each month. These fees are paid out of and reduce the net assets attributable to each Class of Units. • All Classes of the Global Trend Fund will pay Campbell & Company a quarterly performance fee equal to 20% aggregate cumulative appreciation in the respective Class’s net asset value per Unit, if any, excluding interest income and as adjusted for subscriptions and redemptions. • The Global Trend Fund’s offering expenses will be advanced by Campbell & Company. Reimbursement of the Global Trend Fund’s offering expenses is subject to an annual cap of 0.50% of the Global Trend Fund’s, and in turn, each Units’, month-end net asset value (excluding Class E Units). Any offering costs advanced by Campbell & Company in excess of the aforementioned annual cap may be reimbursed in later periods, if the Global Trend Fund is able to do so within the limit of each annual cap. Furthermore in no case will reimbursements of offering costs exceed 2.5% of aggregate subscriptions. The Futures Brokers and Over-the-Counter Counterparty • All Classes of the Global Trend Fund will pay the futures broker and over-the-counter counterparty up to 1% of the net asset value of each Class. The Selling Agents • The Global Trend Fund will pay to selected selling agents who have sold Class A Units and Class B Units, selling Commissions of 2% of the subscription amount of each subscription for Class A and Class B Units. In addition, commencing thirteen months after the sale of Units and in return for providing ongoing services to limited partners, the Global Trend Fund will pay those selling agents (or their assignees) up to 2% of the Global Trend Fund’s average month-end net asset value. The amount paid to selling agents on Global Trend Fund Class A Units and Class B Units sold pursuant to this disclosure document will not, however, exceed 8.0% of the gross offering proceeds of the Global Trend Fund Class A Units and 6 9% of the gross offering proceeds of the Global Trend Fund Class B Units sold pursuant to this disclosure document. Once the respective threshold is reached with respect to the Global Trend Fund Class A Units or Class B Units sold pursuant to this disclosure document, the selling agent will receive no future compensation. • The Global Trend Fund Class A Units and Class C Units will pay a monthly broker-dealer custodial fee of 0.25% of Class A Units’ and Class C Units’ month-end net asset value per annum to the selling agents (the firm and not the individual) provided, however that the total of such broker-dealer custodial fees per Unit do not exceed 1% of the gross offering proceeds of Class A Units and 6% of the gross offering proceeds of Class C Units. Once total underwriting compensation, including, but not limited to, the fees mentioned in the preceding paragraphs, paid on any Class A Unit, Class B Unit, Class C Unit or Class D Unit reaches 10% of the gross offering proceeds, the Class A Unit, Class B Unit, Class C Unit or Class D Unit will automatically be re-designated as Class E Units, which are identical to Class A Units, Class B Units, Class C Units and Class D Units except that Class E Units do not pay any offering expenses, selling agent fee, broker-dealer custodial fee payable to the selling agents and, if applicable, redemption fees. Dealers and Others • “Bid-ask” spreads for off-exchange contracts. • Operating expenses such as legal, auditing, administration, printing and postage, as incurred, up to a maximum of 0.50% of the Global Trend Fund’s net asset value per annum. • Redemption fees apply to certain Units redeemed through the first twelve month-ends following purchase. Distributions and Redemptions The Global Trend Fund is intended to be a medium- to long-term, i.e., 3- to 5-year, investment. Units are transferable, but no secondary market exists for Units and none is expected to develop. Monthly redemptions are permitted upon ten (10) business days’ advance written notice to Campbell & Company. The general partner of the Global Trend Fund has reserved the right to permit redemptions and accept subscriptions on a more frequent basis than monthly. The general partner in its sole and absolute discretion may change the foregoing notice requirement by written notice to you. The redemption fees described above apply through the first twelve month-ends following purchase of Global Trend Fund Class A Units and Class B Units. After the twelfth month-end following purchase of a Unit, no redemption fees apply. Campbell & Company reserves the right to make distributions of profits at any time in its sole discretion. Federal Income Tax Aspects In the opinion of Sidley Austin LLP, counsel to Campbell & Company, either the Global Trend Fund itself or, alternatively, each Series of the Global Trend Fund separately,is classified as a partnership and neither the Global Trend Fund nor any Series of the Global Trend Fund willbe considered a publicly traded partnership taxable as a corporation for federal income tax purposes based on the type of income expected to be earned. As such, whether or not the Global Trend Fund has distributed any cash to the limited partners, each limited partner must report his allocable share of items of income, gain, loss and deduction of the Global Trend Fund and is individually liable for income tax on such share. The Global Trend Fund invests in futures and other commodity contracts, gain or loss on which will, depending on the contracts traded, constitute a mixture of: 1) ordinary income or loss; and/or 2) capital gain or loss. Trading losses of the Global Trend Fund, which will generally constitute capital losses, may only be available to offset a limited amount of interest income or other ordinary income allocated to the limited partners. Although the Global Trend Fund treats the advisory, general partner and performance fees paid to Campbell & Company as ordinary and necessary business expenses, all or a portion of such expenses may be subject to restrictions on deductibility for federal income tax purposes or be treated as non-deductible syndication costs by the Internal Revenue Service, or IRS. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 7 CAMPBELL GLOBAL TREND FUND, L.P. ORGANIZATIONAL CHART The organizational chart below illustrates the relationships among the various service providers of this offering. Campbell & Company is both the general partner and trading advisor for the Fund. The selling agents (other than Campbell Financial Services, Inc.), futures broker and over-the-counter counterparty are not affiliated with Campbell & Company or the Global Trend Fund. * Campbell & Company presently serves as commodity pool operator for five other commodity pools. 8 THE RISKS YOU FACE The Units are speculative and involve a high degree of risk. You could lose all or a substantial portion of your investment in the Units. You should consider carefully the risks described below before making an investment decision regarding the Global Trend Fund, unless otherwise indicated. You should also refer to the other information included in this prospectus, including in the financial statements and the related notes. Market Risks You Could Possibly Lose Your Total Investment in the Fund Futures and forward contracts have a high degree of price variability and are subject to occasional rapid and substantial changes. Consequently, you could lose all or a substantial amount of your investment in the Fund. The Fund is Highly Leveraged Because the amount of margin funds necessary to be deposited in order to enter into a futures and forward contract position is typically about 2% to 10% of the total value of the contract, Campbell & Company is able to hold positions in the Fund’s account with face values equal to several times the Fund’s net asset value. The ratio of margin to equity is typically 10% to 30%. As a result of this leveraging, even a small movement in the price of a contract can cause major losses. Changes In Financing Policies or the Imposition of Other Credit Limitations or Restrictions Could Compel the Fund to Liquidate Positions at Disadvantageous Prices The Fund may utilize and may depend on the availability of credit in order to trade its portfolio. There can be no assurance that the Fund will be able to maintain adequate financing arrangements under all market circumstances. As a general matter, the dealers that provide financing to the Fund can apply essentially discretionary margin, haircut, financing security and collateral valuation policies. Changes by dealers in such financing policies, or the imposition of other credit limitations or restrictions, whether due to market circumstances or governmental, regulatory or judicial action, may result in large margin calls, loss of financing, forced liquidation of positions at disadvantageous prices, termination of swap and repurchase agreements and cross-defaults to agreements with other dealers. Any such adverse effects may be exacerbated in the event that such limitations or restrictions are imposed suddenly and/or by multiple market participants at or about the same time. The imposition of such limitations or restrictions could compel the Fund to liquidate all or part of its portfolio at disadvantageous prices. Recently, banks and dealers have substantially curtailed financing activities and increased collateral requirements, forcing many hedge funds to liquidate. The Fund’s Investments Could Be Illiquid Futures and forward positions cannot always be liquidated at the desired price; this can occur when the market is thinly traded (i.e., a relatively small volume of buy and sell orders) or in the event of disrupted markets and other extraordinary events in which historical pricing relationships become materially distorted. The financing available to the Fund from banks, dealers and other counterparties is likely to be restricted in disrupted markets. The Fund may incur material losses and the risk of loss from pricing distortions is compounded by the fact that in disrupted markets many positions become illiquid making it difficult or impossible to close out positions against which the markets are moving. For example, in 1994, 1998 and again from 2007—2009, there was a sudden restriction of credit by the dealer community that resulted in forced liquidations and major losses for a number of private investment funds. It is possible that in the future, in such situations, Campbell & Company may be unable for some time to liquidate certain unprofitable positions thereby increasing the loss to the Fund from the trade. Additionally, foreign governments may take or be subject to political actions which disrupt the markets in their currency or major exports, such as energy products or metals. Market disruptions caused by unexpected political, military and terrorist events may from time to time cause dramatic losses for the Fund, and such events can result in otherwise historically low-risk strategies performing with unprecedented volatility and risk. Any of these actions could also result in losses to the Fund. A subscription for Units should be considered only by persons financially able to maintain their investment and who can afford the loss of all or substantially all of such investment. Reduced Market Exposure in Times of High Volatility May Limit Profit Potential During periods of high volatility in the markets, the Fund may reduce its market exposure. While the purpose of such reductions is to attempt to limit potential losses to the Fund, such reductions may also have the effect of limiting potential profits for such time as the Fund’s market exposure remains in a reduced state. 9 Your Investment in the Fund Could Be Illiquid There is no secondary market for the Units and none is expected to develop. While the Units have redemption rights, there are restrictions, and possible fees assessed. For example, redemptions from the Fund can occur only at the end of a month. If a large number of redemption requests were to be received at one time for the Fund, the Fund might have to liquidate positions to satisfy the requests. Such a forced liquidation could adversely affect the Fund and consequently your investment. Transfers of interest in the Units are subject to limitations, such as 30 days’ advance notice of any intent to transfer. Also, Campbell & Company may deny a request to transfer if it determines that the transfer may result in adverse legal or tax consequences for the Fund. See the Fund’s “Agreement of Limited Partnership—Dispositions.” Over-the-Counter Transactions are Subject to Little, if Any, Regulation The Fund trades forward contracts in foreign currencies. Such contracts are typically traded over-the-counter through a dealer market, which is dominated by major money center and investment banks, and is not regulated by the Commodity Futures Trading Commission. Thus, you do not receive the protection of CFTC regulation or the statutory scheme of the Commodity Exchange Act in connection with this trading activity by the Fund. The market for forward contracts relies upon the integrity of market participants in lieu of the additional regulation imposed by the CFTC on participants in the futures markets. This regulation includes, for example, trading practices and other customer protection requirements, and minimum financial and trade reporting requirements. The absence of regulation could expose the Fund to significant losses in the event of trading abuses or financial failure by participants in the forward markets which it might otherwise have avoided. Over-the-Counter Transactions May Be Subject to the Risk of Counterparty Default The Fund faces the risk of non-performance by its counterparties to forward contracts and such non-performance may cause some or all of its gains to remain unrealized. Unlike in futures contracts, the counterparty to these contracts is generally a single bank or other financial institution, rather than a clearing organization backed by a group of financial institutions. As a result, there will be greater counterparty credit risk in these transactions. The clearing member, clearing organization or other counterparty may not be able to meet its obligations, in which case, the Fund could suffer significant losses on these contracts. An Investment in the Fund May Not Diversify an Overall Portfolio Historically, alternative investments such as managed futures funds have been generally non-correlated to the performance of other asset classes such as stocks and bonds. Non-correlation means that there is no statistically valid relationship between the past performance of futures and forward contracts on the one hand and stocks or bonds on the other hand. Non-correlation should not be confused with negative correlation, where the performance of two asset classes would be exactly opposite. Because of this non-correlation, the Fund cannot be expected to be automatically profitable during unfavorable periods for the stock market or vice versa. The futures and forward markets are fundamentally different from the securities markets in that for every gain made in a futures and forward transaction, the opposing side of that transaction will have an equal and off-setting loss. If the Fund does not perform in a manner non-correlated with the general financial markets or does not perform successfully, you will obtain no diversification benefits by investing in the Units and the Fund may have no gains to offset your losses from other investments. The Current Markets are Subject to Market Disruptions That May Be a Detriment to Your Investment The global financial markets have recently undergone pervasive and fundamental disruptions which have led to extensive and unprecedented governmental intervention. Such intervention has, in certain cases, been implemented on an “emergency” basis, suddenly and substantially eliminating market participants’ ability to continue to implement certain strategies or manage the risk of their outstanding positions. In addition, as one would expect given the complexities of the financial markets and the limited time frame within which governments have felt compelled to take action, these interventions have typically been unclear in scope and application, resulting in confusion and uncertainty which in itself has been materially detrimental to the efficient functioning of the markets as well as to previously successful investment strategies. The Fund may incur major losses in the event of disrupted markets and other extraordinary events in which historical pricing relationships become materially distorted. The risk of loss from pricing distortions is compounded by the fact that in disrupted markets many positions become illiquid, making it difficult or impossible to close out positions against which the markets are moving. The financing available to the Fund from its banks, dealers and other counterparties is typically reduced in disrupted markets. Such a reduction may result in substantial losses to the Fund. Market disruptions may from time to time cause dramatic losses for the Fund, and such events can result in otherwise historically low-risk strategies performing with unprecedented volatility and risk. 10 The Current Markets are Subject to Governmental Intervention That May Be a Detriment to Your Investment During the second half of 2008, losses at brokers, banks and other financial sector companies as well as extreme volatility and disruptions in the credit markets globally led to extensive and unprecedented governmental intervention in worldwide financial markets. Such intervention was in certain cases implemented on an “emergency” basis, subjecting market participants without notice to a set of regulations which were in some cases unclear in scope and in application. The trading advisor believes that it is possible that emergency intervention may take place again in the future. The trading advisor also believes that the regulation of financial markets is likely to be increased in the future. It is impossible to predict the impact of any such intervention and/or increased regulation on the performance of the Fund or the fulfillment of its investment objectives. The Dodd Frank Wall Street Reform and Consumer Protection Act (the “Reform Act”) In response to the recent financial crises, the Obama Administration and the U.S. Congress proposed sweeping reform of the U.S. financial regulatory system. After over a year of debate, the Reform Act became law in July 2010. The Reform Act seeks to regulate markets, market participants and financial instruments that previously have been unregulated and substantially alters the regulation of many other markets, market participants and financial instruments. Because many provisions of the Reform Act require rulemaking by the applicable regulators before becoming fully effective and the Reform Act mandates multiple agency reports and studies (which could result in additional legislative or regulatory action), it is difficult to predict the impact of the Reform Act on the Fund, Campbell & Company, and the markets in which it trades and invests. The Reform Act could result in certain investment strategies in which the Fund engages or may have otherwise engaged becoming non-viable or non-economic to implement. The Reform Act and regulations adopted pursuant to the Reform Act could have a material adverse impact on the profit potential of the Fund. See also “ Over-the-Counter Derivatives Markets” below. The Fund is Subject to Regulatory Risk Associated with Futures Contracts that Could Adversely Affect the Fund’s Operations and Profitability On October 18, 2011, the CFTC adopted regulations that impose new federal position limits on futures and options on metals, agricultural commodities and energy futures contracts such as crude oil, heating oil, natural gas, gasoline and other energy products. We do not anticipate that these limits will affect the Fund’s ability to trade, but it is possible that they may in the future if the Fund’s assets increase dramatically. The Fund is a Party to Financial Instruments with Elements of Off-Balance Sheet Risk, Which May Cause the Fund to Lose All of Its Assets The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss. The Fund trades in futuresand forward contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts there exists a risk to the Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interests positions of the Fund at the same time, and if the Fund’s trading advisor was unable to offset futures interests positions of the Fund, the Fund could lose all of its assets and the limited partners would realize a 100% loss. Campbell & Company, Inc., the general partner (who also acts as trading advisor), minimizes market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 30%; however, these precautions may not be effective in limiting the risk of loss. Trading Risks of There are Disadvantages to Making Trading Decisions Based Primarily on Technical Market Data The trading systems used by Campbell & Company for the Fund is primarily technical. The profitability of trading under these systems depends on, among other things, the occurrence of significant price movements, up or down, in futures or forward prices. Such price movements may not develop; there have been periods in the past without such price movements. The likelihood of the Units being profitable could be materially diminished during periods when events external to the markets themselves have an important impact on prices. During such periods, Campbell & Company’s historic price analysis could establish positions on the wrong side of the price movements caused by such events. Increased Competition from Other Trend-Following Traders Could Reduce Campbell & Company’s Profitability There has been a dramatic increase in the volume of assets managed by trend-following trading systems like some of the Campbell & Company programs. For example, in 1980, the assets in the managed futures industry were estimated at approximately $300 million; as of the third quarter of 2011, this estimate had risen to approximately $320.3 billion. Increased trading competition from other trend-following traders could operate to the detriment of the Fund. It may become more difficult for the Fund to implement its trading strategies if other trading advisors using technical systems are, at the same time, also attempting to initiate or liquidate futures or forward positions, or otherwise alter trading patterns. Speculative Position Limits The CFTC and certain exchanges have established position limits on the maximum net long or short futures positions which any person or group of persons acting in concert may hold or control in particular futures contracts. The CFTC has adopted a rule 11 generally requiring each domestic U.S. exchange to set speculative position limits, subject to CFTC approval, for all futures contracts traded on exchanges which are not already subject to speculative position limits established by the CFTC or such exchange. The CFTC has jurisdiction to establish speculative position limits with respect to all futures contracts traded on exchanges located in the United States, and any such exchange may impose additional limits on positions on that exchange. Generally, no speculative position limits are in effect with respect to the trading of forward contracts or trading on non-U.S. exchanges. All trading accounts owned or managed by Campbell & Company acting on behalf of the Fund, its respective principals and affiliates are combined for speculative position limit purposes. Because futures position limits allow a commodity trading advisor and its principals to control only a limited number of contracts in any one commodity, Campbell & Company and its principals are potentially subject to a conflict among the interests of all accounts it controls because they are competing for shares of that limited number of contracts. Although Campbell & Company may be able to achieve the same performance results with OTC substitutes for futures contracts, the OTC market may be subject to differing prices, lesser liquidity and greater counterparty credit risks than the regulated U.S. commodities exchanges. Campbell & Company may in the future reduce the size of the positions which would otherwise be taken or not trade in certain markets on behalf of the Fund in order to avoid exceeding such limits. Modification of such trades that would otherwise be made by Campbell & Company, if required, could adversely affect the Fund’s operations and profitability. Such modification, if required, could require the Fund to liquidate certain positions more rapidly than might otherwise be desirable, and could adversely affect the performance of the Fund. A violation of speculative position limits by the Fund could lead to regulatory action materially adverse to the Fund’s prospects for profitability. On October 18, 2011, the CFTC adopted regulations that imposed new federal speculative position limits for futures and options onagricultural commodities andcontracts in certain energy commodities. Such speculative position limits may apply to traders engaged in trading that is neither for bona fide hedging nor swap dealer risk management purposes. Depending on the new rules and any future CFTC regulatory action, the rules concerning speculative position limits may be amended in a manner that is either detrimental or favorable to the Fund. For example, if the amended rules are detrimental to the Fund, the Fund’s ability to invest in additional commodity futures contracts may be limited to the extent these activities would cause the Fund to exceed the applicable speculative position limits. In addition, it is possible that the CFTC may propose new rules that would consider futures contracts underlying OTC transactions in calculating position limits. Such a change could alter, perhaps to a material extent, the nature of an investment in the Fund. Over-the-Counter Derivatives Markets The Reform Act includes provisions that comprehensively regulate the over-the-counter (“OTC”) derivatives markets for the first time. The Reform Act mandates that a substantial portion of OTC derivatives must be executed in regulated markets and submitted for clearing to regulated clearinghouses. OTC trades submitted for clearing will be subject to minimum initial and variation margin requirements set by the relevant clearinghouse, as well as possible SEC- or CFTC-mandated margin requirements. The regulators also have broad discretion to impose margin requirements on non-cleared OTC derivatives and new requirements will apply to the holding of customer collateral by OTC derivatives dealers. These requirements may increase the amount of collateral the Fund is required to provide and the costs associated with providing it. Although the Reform Act includes limited exemptions from the clearing and margin requirements for so-called “end-users,” the Fund will not qualifyto rely onsuch exemptions. In addition, the OTC derivative dealers with which the Fund executes the majority of its OTC derivatives will not be able to rely on the end-user exemptions under the Reform Act and therefore such OTC derivatives will be subject to mandatory clearing and the dealers will be subject to margin requirements irrespective of whether the Fund is subject to such requirements. OTC derivative dealers also will be required to post margin to the clearinghouses through which they clear their customers’ trades instead of using such margin in their operations as is currently permitted. This will increase the OTC derivative dealers’ costs, and these increased costs are expected to be passed through to other market participants in the form of higher upfront and mark-to-market margin, less favorable trade pricing, and the possible imposition of new or increased fees. The SEC and CFTC may also require a substantial portion of derivative transactions that are currently executed on a bi-lateral basis in the OTC markets to be executed through a regulated securities, futures, or swap exchange or execution facility. Such requirements may make it more difficult and costly for investment funds, including the Fund, to enter into highly tailored or customized transactions. They may also render certain strategies in which the Fund might otherwise engage impossible or so costly that they will no longer be economical to implement. OTC derivative dealers and major OTC derivatives market participants will be required to register with the SEC and/or CFTC. The Fund or Campbell & Company may be required to register as major participants in the OTC derivatives markets. Dealers and major participants will be subject to minimum capital and margin requirements. These requirements may apply irrespective of whether the OTC derivatives in question are exchange-traded or cleared. OTC derivatives dealers will also be subject to new business conduct standards, disclosure requirements, reporting and recordkeeping requirements, transparency requirements, position limits, limitations on conflicts of interest, and other regulatory burdens. These requirements may further increase the overall costs for OTC derivative dealers, which costs are also likely to be passed along to market participants. The overall impact of the Reform Act on the Fund is highly uncertain and it is unclear how the OTC derivatives markets will adapt to this new regulatory regime. 12 In addition, Congress has considered imposing, and may in the future impose, restrictions on trading credit default swaps and other derivatives, including, potentially, a ban on trading these instruments except for the purpose of insuring a physically held position. Swap Agreements The Fund may enter into swap agreements. Swap agreements are privately negotiated over-the-counter derivative products in which two parties agree to exchange actual or contingent payment streams that may be calculated in relation to a rate, index, instrument, or certain securities, and a particular “notional amount.” Swaps may be subject to various types of risk, including market risk, liquidity risk, structuring risk, tax risk, and the risk of non-performance by the counterparty, including risks relating to the financial soundness and creditworthiness of the counterparty. Swaps can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structure, swaps may increase or decrease the Fund’s exposure to commodity prices, equity or debt securities, long-term or short-term interest rates (in the United States or abroad), non-U.S. currency values, mortgage-backed securities, corporate borrowing rates, or other factors such as security prices, baskets of securities, or inflation rates and may increase or decrease the overall volatility of the Fund’s portfolio. Swap agreements can take many different forms and are known by a variety of names. The Fund is not limited to any particular form of swap agreement if Campbell & Company determines the other forms are consistent with the Fund’s investment objective and policies. A significant factor in the performance of swaps is the change in individual commodity values, specific interest rates, currency values, or other factors that determine the amounts of payments due to and from the counterparties. If a swap calls for payments by the Fund, the Fund must have sufficient cash availability to make such payments when due. In addition, if a counterparty’s creditworthiness declines, the value of the swap agreement would be likely to decline, potentially resulting in losses to the Fund. The Reform Act mandates that a substantial portion of swap transactions must be executed in regulated markets and submitted for clearing to regulated clearinghouses. While these provisions are intended in part to reduce counterparty credit risk related to swap transactions, the Reform Act’s success in this regard will depend on the implementation of many rules and regulations, a process that may take several years. Increase in Assets Under Management May Make Profitable Trading More Difficult Campbell & Company has not agreed to limit the amount of additional equity which it may manage, and is actively engaged in raising assets for existing and new accounts including the Fund. The more equity Campbell & Company manages, the more difficult it may be for Campbell & Company to trade profitably because of the difficulty of trading larger positions without adversely affecting prices and performance. Accordingly, such increases in equity under management may require Campbell & Company to modify its trading decisions for the Fund which could have a detrimental effect on your investment. Such considerations may also cause Campbell & Company to eliminate smaller markets from consideration for inclusion in its Trend Following Portfolio, reducing the range of markets in which trading opportunities may be pursued. Campbell & Company reserves the right to make distributions of profits to limited partners in an effort to control asset growth. In addition, Campbell & Company may have an incentive to favor other accounts because the compensation received from some other accounts may exceed the compensation it receives from managing the Fund’s account. Because records with respect to other accounts are not accessible to limited partners in the Fund, the limited partners will not be able to determine if Campbell & Company is favoring other accounts. See “Campbell & Company, Inc. — Trading Capacity.” Investors Will Not be Able to View the Fund’s Holdings on a Daily Basis, Which May Result in Unanticipated Losses Campbell & Company makes the Fund’s trading decisions. While Campbell & Company receives daily trade confirmations from the futures broker and over-the-counter counterparty, the Fund’s trading results are reported to limited partners monthly. Accordingly, an investment in the Fund does not offer limited partners the same transparency, i.e., an ability to review all investment positions daily, that a personal trading account offers. As a result, you may suffer unanticipated losses due to the Fund’s holdings. Tax Risks Investors are Taxed Based on Their Share of the Fund’s Profits Investors are taxed each year on their share of the Fund’s profits, if any, irrespective of whether they redeem any Units or receive any cash distributions from the Fund. Campbell & Company has the authority to make such distributions at any time in its sole discretion. All performance information included in this prospectus is presented on a pre-tax basis; the investors who experienced such performance had to pay the related taxes from other sources. Tax Could be Due from Investors on Their Share of the Fund’s Ordinary Income Despite Overall Losses Investors may be required to pay tax on their allocable share of the Fund’s ordinary income, which in the case of the Fund is the Fund’s interest income, gain on some foreign futures contracts, and certain other investment assets, even though the Fund incurs overall losses. Capital losses of individual taxpayers can be used only to offset capital gains and $3,000 of ordinary income each year. Consequently, if an individual investor were allocated $5,000 of ordinary income and $10,000 of capital losses, the investor would owe tax on $2,000 of ordinary income even though the investor would have a $5,000 loss for the year. The remaining $7,000 capital loss could be used in subsequent years to offset capital gain and ordinary income, but subject to the same annual limitation on its deductibility against ordinary income. 13 There Could be a Limit on the Deductibility of Brokerage and Performance Fees Although the Fund treats the brokerage fees and performance fees paid to Campbell & Company and other expenses of the Fund as ordinary and necessary business expenses, upon an IRS audit the Fund may be required to treat such fees as “investment advisory fees” if the Fund’s trading activities did not constitute a trade or business for tax purposes. If the limited partner’s share of expenses were deemed to be investment advisory fees, a limited partner’s tax liability would likely increase because of statutory limitations applicable to miscellaneous itemized deductions, including investment advisory fees, of individual taxpayers. In addition, upon audit, a portion of the brokerage fees might be treated as a non-deductible syndication cost or might be treated as a reduction in the Fund’s capital gain or as an increase in the Fund’s capital loss. If the brokerage fees were so treated, a limited partner’s tax liability would likely increase. Other Risks Fees and Commissions are Charged Regardless of Profitability and are Subject to Change The Fund is subject to substantial charges payable irrespective of profitability, in addition to performance fees which are payable based on the Fund’s profitability. Included in these charges are brokerage fees and operating expenses. On the Fund’s forward trading, “bid-ask” spreads and prime brokerage fees are incorporated into the pricing of the Fund’s forward contracts by the counterparties in addition to the brokerage fees paid by the Fund. It is not possible to quantify the “bid-ask” spreads paid by the Fund because the Fund cannot determine the profit its counterparty is making on the forward transactions. Such spreads can at times be significant. In addition, while currently not contemplated,the Limited Partnership Agreement allows for changes to be made to the brokerage fee and performance fee upon sixty days’ notice to the limited partners. The Fund’s Service Providers Could Fail, Which May Result in Losses to the Fund The institutions with which the Fund trades or invests may encounter financial difficulties that impair the operational capabilities or the capital position of the Fund. The futures brokers are generally required by U.S. law to segregate all funds received from such brokers’ customers from such brokers’ proprietary assets. If the futures brokers do not do so to the full extent required by law, the assets of the Fund might not be fully protected in the event of the bankruptcy of the futures brokers. Furthermore, in the event of the futures brokers’ bankruptcy, the Fund could lose the entire amount, or be limited to recovering only a pro rata share of all available funds segregated on behalf of the futures brokers’ combined customer accounts, even though certain property specifically traceable to the Fund (for example, Treasury bills deposited by the Fund with the futures brokers as margin) was held by the futures brokers. Furthermore, dealers in forwardcontracts are not regulated by the Commodity Exchange Act and are not obligated to segregate customer assets. The futures brokers have been the subject of regulatory and private causes of action, as described under “The Futures Broker.” Although the trading advisor regularly monitors the financial condition of the counterparties it uses, if one or more of the Fund’s counterparties were to become insolvent or the subject of liquidation proceedings in the United States (either under the Securities Investor Protection Act or the United States Bankruptcy Code), there exists the risk that the recovery of the Fund’s assets from such counterparty will be delayed or be of a value less than the value of the assets originally entrusted to such counterparty. Investors Must Not Rely on the Past Performance of Either Campbell & Company or the Fund in Deciding Whether to Buy Units The future performance of the Fund is not predictable, and no assurance can be given that the Fund will perform successfully in the future in as much as past performance is not necessarily indicative of future results. Additionally, the markets in which the Fund operates have been severely disrupted over the past year or more, so results observed in earlier periods may have little relevance to the results observable in the current environment. The Fund is a recently-formed entity with limited operating history, as of the date set forth on the cover page of this prospectus, upon which prospective investors can evaluate its potential performance. The personnel of the trading advisor responsible for managing the Fund’s investment portfolio have substantial experience in managing investments and private and public investment funds and have provided and continue to provide advisory and management services to clients and private and public investment funds that have similar investment programs to that of the Fund. However, the past performance of the trading advisor may not be construed as an indication of the future results of an investment in the Fund. Conflicts of Interest Exist in the Structure and Operation of the Fund Campbell & Company has not established any formal procedures to resolve the following conflicts of interest. Consequently, there is no independent control over how Campbell & Company resolves these conflicts which can be relied upon by investors as ensuring that the Fund is treated equitably with other Campbell & Company clients. Campbell & Company has a conflict of interest because it acts as the general partner and sole trading advisor for the Fund. Since Campbell & Company acts as both trading advisor and general partner for the Fund, it is very unlikely that its advisory contract will be terminated by the Fund. The fees payable to Campbell & Company were established by it and were not the subject of arm’s-length negotiation. These fees consist of a monthly (i) advisory fee at the annual rate of 2% and (ii) general partner fee at the annual rate of 1%, of the net asset value of each Class of Units, prior to any accrual for or payment of any advisory fee, general partner fee, performance fee, redemptions or subscriptions during said month and (iii) a quarterly performance 14 fee equal to 20% aggregate cumulative appreciation in the respective Class of Units’ net asset value per Unit, if any, excluding interest income and as adjusted for subscriptions and redemptions. Campbell & Company, as general partner, determines whether or not distributions are made and it receives increased fees to the extent distributions are not made. Subject to the limit on selling agent compensation discussed in “Plan of Distribution — Items of Compensation Pursuant to FINRA Rule 2310”, selling agents will be entitled to ongoing compensation as a result of their clients remaining in the Fund, so a conflict exists between the selling agent’s interest in maximizing compensation and in advising its clients to make investment decisions in the client’s best interests. Other conflicts are also present in the operation of the Fund. See “Conflicts of Interest That May Affect the Global Trend Fund.” There Are No Independent Experts Representing Investors Campbell & Company has consulted with counsel, accountants and other experts regarding the formation and operation of the Fund. No counsel has been appointed to represent the limited partners in connection with the offering of the Units. Accordingly, each prospective investor should consult his own legal, tax and financial advisers regarding the desirability of an investment in the Fund. The Fund Places Significant Reliance on Campbell & Company and the Incapacity of its Principals Could Adversely Affect the Fund The incapacity of Campbell & Company’s principals could have a material and adverse effect on Campbell & Company’s ability to discharge its obligations under the advisory agreement. However, there are no individual principals at Campbell & Company whose absence would result in a material and adverse effect on Campbell & Company’s ability to adequately carry out its advisory responsibilities. The Fund Could Terminate Before You Achieve Your Investment Objective Causing Potential Loss of Your Investment or Disrupt Your Investment Portfolio As general partner of the Fund, Campbell & Company may withdraw from the Fund upon 120 days’ notice, which would cause that Fund to terminate unless a substitute general partner were obtained. Other events, such as a long-term substantial loss suffered by the Fund, could also cause the Fund to terminate before the expiration of its stated term. This could cause you to liquidate your investments and disrupt the overall maturity and timing of your investment portfolio. If the registrations with the CFTC or memberships in the National Futures Association of Campbell & Company or the futures brokers were revoked or suspended, such entity would no longer be able to provide services to the Fund. The Fund is Not Regulated Investment Companies and are Therefore Subject to Different Protections Than a Regulated Investment Company Although the Fund and Campbell & Company are subject to regulation by the CFTC, the Fund is not an investment company subject to the Investment Company Act of 1940 and Campbell & Company is not registered as an investment adviser under the Investment Advisers Act of 1940. Accordingly, you do not have the protections afforded by those statutes which, for example, requires investment companies to have a majority of disinterested directors and regulates the relationship between the adviser and the investment company. Forwards, Swaps, Hybrids and Other Derivatives are Not Subject to CFTC Regulation; Therefore, the Fund Will Not Receive the Same Protections on These Transactions The Fund trades foreign exchange contracts. In the future, the Fund may also trade swaps, hybrid instruments and other off-exchange contracts. Swap agreements involve trading income streams such as fixed rate for floating rate interest. Hybrids are instruments which combine features of a security with those of a futures contract. There is no exchange or clearinghouse for these contracts and they are not regulated by the CFTC. The Fund will not receive the protections which are provided by the CFTC’s regulatory scheme for these transactions. The Fund is Subject to Foreign Market Credit and Regulatory Risk A substantial portion of Campbell & Company’s trades takes place on markets or exchanges outside the United States. From time to time, over 50% of the Fund’s overall market exposure could involve positions taken on foreign markets. Such exchanges may include, but are not limited to: the International Petroleum Exchange, Singapore International Monetary Exchange, London Metal Exchange, the Tokyo Commodity Exchange, and the list of markets, including their respective countries, in the chart entitled “Contracts by Sector for the Fund” on page 24 . The risk of loss in trading foreign futures contracts can be substantial. Participation in foreign futures contracts transactions involves the execution and clearing of trades on, or subject to the rules of, a foreign board of trade. Non-U.S. markets may not be subject to the same degree of regulation as their U.S. counterparts. None of the CFTC, NFA or any domestic exchange regulates activities of any foreign boards of trade, including the execution, delivery and clearing of transactions, nor do they have the power to compel enforcement of the rules of a foreign board of trade or any applicable foreign laws. Trading on foreign exchanges also presents the risks of exchange controls, expropriation, taxation and government disruptions. The Fund is Subject to Foreign Exchange Risk The price of any foreign futures contract and, therefore, the potential profit and loss thereon, may be affected by any variance in the foreign exchange rate between the time a position is established and the time it is liquidated, offset or exercised. Certain foreign 15 exchanges may also be in a more or less developmental stage so that prior price histories may not be indicative of current price dynamics. In addition, the Fund may not have the same access to certain positions on foreign exchanges as do local traders, and the historical market data on which Campbell & Company bases its strategies may not be as reliable or accessible as it is in the United States. The rights of clients (such as the Fund) in the event of the insolvency or bankruptcy of a non-U.S. market or broker are also likely to be more limited than in the case of U.S. markets or brokers. Transfers Could be Restricted You may transfer or assign your Units only upon 30 days’ prior written notice to Campbell & Company and only if Campbell & Company is satisfied that the transfer complies with applicable laws and would not result in adverse legal or tax consequences for the Fund. A Single-Advisor Fund May Be More Volatile Than a Multi-Advisor Fund The Fund is a single-advisor managed futures fund. You should understand that certain managed futures funds are structured as multi-advisor funds in order to attempt to control risk and reduce volatility through combining advisors whose historical performance records have exhibited a significant degree of non-correlation with each other. As a single-advisor managed futures fund, the Fund may have increased performance volatility and a higher risk of loss than investment vehicles employing multiple advisors. The Performance Fee Could be an Incentive to Make Riskier Investments Campbell & Company employs speculative strategies for the Fund, and receives performance fees based on the trading profits earned by it for the Fund. Campbell & Company would not agree to manage the Fund’s accounts in the absence of such a performance fee arrangement. Accordingly, Campbell & Company may make investments that are riskier than might be made if the Fund’s assets were managed by a trading advisor that did not require performance-based compensation. The Fund May Distribute Profits to Limited Partners at Inopportune Times Campbell & Company reserves the right to make distributions of profits of the Fund to the limited partners at any time in its sole discretion in order to control the growth of the assets under Campbell & Company’s management. Limited partners will have no choice in receiving these distributions as income, and may receive little notice that these distributions are being made. Distributions may be made at an inopportune time for the limited partners. Potential Inability to Trade or Report Due to Systems Failure Could Adversely Affect the Fund Campbell & Company’s strategies are dependent to a significant degree on the proper functioning of its internal computer systems. Accordingly, systems failures, whether due to third party failures upon which such systems are dependent or the failure of Campbell & Company’s hardware or software, could disrupt trading or make trading impossible until such failure is remedied. Any such failure, and consequential inability to trade (even for a short time), could, in certain market conditions, cause the Fund to experience significant trading losses or to miss opportunities for profitable trading . Additionally, any such failures could cause a temporary delay in reports to investors. Failure to Receive Timely and Accurate Market Data from Third Party Vendors Could Cause Disruptions or the Inability to Trade Campbell & Company’s strategies are dependent to a significant degree on the receipt of timely and accurate market data from third party vendors. Accordingly, the failure to receive such data in a timely manner or the receipt of inaccurate data, whether due to the acts or omissions of such third party vendors or otherwise, could disrupt trading to the detriment of the Fund or make trading impossible until such failure or inaccuracy is remedied. Any such failure or inaccuracy could, in certain market conditions, cause the Fund to experience significant trading losses, effect trades in a manner which it otherwise would not have done, or miss opportunities for profitable trading. For example, the receipt of inaccurate market data may cause the Fund to establish (or exit) a position which it otherwise would not have established (or exited), or fail to establish (or exit) a position which it otherwise would have established (or exited), and any subsequent correction of such inaccurate data may cause the Fund to reverse such action or inaction, all of which may ultimately be to the detriment of the Fund . [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 16 SELECTED FINANCIAL DATA Dollars in thousands, except per Unit amounts The following summarized financial information is for the period ended September 30, 2011. 2011 Total Assets $ 17,770 Total Partners’ Capital 17,668 Total Net Trading Gain (Loss) (includes brokerage commissions) 549 Net Income (Loss) (49) Net Income (Loss) Per General and Limited Partner Unit* Class A (9.37) Class B** (242.15) Class C 6.30 Class D** (102.01) Increase (Decrease) in Net Asset Value per General and Limited Partner Unit Class A (13.61) Class B** (50.25) Class C 2.09 Class D** (37.85) The following summarized financial information is for the period ended December 31, 2010. 2010*** Total Assets $ 17,205 Total Partners’ Capital 16,898 Total Net Trading Gain (Loss) (includes brokerage commissions) 2,795 Net Income (Loss) 1,894 Net Income (Loss) Per General and Limited Partner Unit* Class A 121.18 Class C 131.12 Increase (Decrease) in Net Asset Value per General and Limited Partner Unit Class A 118.77 Class C 128.64 * Based on weighted average number of units outstanding during the period. ** For the period May 1, 2011 (commencement of trading) through December 31, 2011. *** For the period June 1, 2010 (commencement of trading) through December 31, 2010. 17 SUPPLEMENTARY FINANCIAL INFORMATION Dollars in thousands, except per Unit amounts The following summarized quarterly financial information presents the results of operations for the three-month periods ending March 31, June 30, and September 30, 2011. 1st Qtr. 2011 2nd Qtr. 2011 3rd Qtr. 2011 Total Net Trading Gain (Loss) (includes brokerage commissions) $ (528) $ 311 $ 766 Net Income (Loss) (717) 112 556 Net Income (Loss) per General Partner and Limited Partner Unit* Class A (49.91) 5.13 34.36 Class B*** (67.93) (148.26) Class C (45.41) 10.33 41.12 Class D*** (64.73) (53.88) Increase (Decrease) in Net Asset Value per General Partner and Limited PartnerUnit Class A (51.17) 3.90 33.66 Class B*** (68.71) 18.46 Class C (46.72) 9.04 39.77 Class D*** (65.41) 27.56 Net Asset Value per General Partner and Limited Partner Unit at the End of the Period Class A 1,067.60 1,071.50 1,105.16 Class B*** 931.29 949.75 Class C 1,081.92 1,090.96 1,130.73 Class D*** 934.59 962.15 The following summarized quarterly financial information presents the results of operations for the period June 1, 2010 (commencement of trading) through June 30, 2010 and the three-month periods ending September 30 and December 31, 2010. 1st Qtr. 2010 2nd Qtr. 2010** 3rd Qtr. 2010 4th Qtr. 2010 Total Net Trading Gain (Loss) (includes brokerage commissions) $ — $ — $ 1,474 $ 1,321 Net Income (Loss) — — 983 911 Net Income (Loss) per General Partner and Limited PartnerUnit* Class A — — 62.76 58.41 Class C — — 68.35 62.76 Increase (Decrease) in Net Asset Value per per General Partner and Limited Partner Unit Class A — — 61.72 57.05 Class C — — 67.32 61.32 Net Asset Value per per General Partner and Limited PartnerUnit at the End of the Period Class A — 991.00 1,061.72 1,118.77 Class C — 992.67 1,067.32 1,128.64 * Based on weighted average number of units outstanding during the period. ** For the period June 1, 2010 (commencement of trading) through June 30, 2010. *** Class B and Class D units commenced trading on May 1, 2011. 18 CAMPBELL & COMPANY, INC. Description Campbell & Company is the general partner and trading advisor of the Fund. It is a Maryland corporation organized in April 1978 as a successor to a partnership originally organized in January 1974. Its offices are located at 2850 Quarry Lake Drive, Baltimore, Maryland 21209, and its telephone number is (410) 413-2600. Its primary business is the trading and management of discretionary futures and forward accounts, including commodity pools. As of October 31, 2011, Campbell & Company and its affiliates had approximately $2.4 billion under management (including approximately $38.2 million (including proprietary assets) traded pursuant to the same Trend Following Portfolio traded by the Global Trend Fund). Please refer to “Campbell & Company, Inc.—Order Signal Generation” for a discussion of all of the portfolios offered by Campbell & Company, which includes the Trend Following Portfolio. Please refer to “Proprietary Past Performance of the Campbell Global Trend Fund, L.P.”starting on page 158for the performance data required to be disclosed. Campbell & Company has been a member of the NFA since July 1, 1982, and has been registered as a commodity pool operator since September 10, 1982 and as a commodity trading advisor since May 6, 1978. Pools currently operated by Campbell & Company, in addition to the pool discussed herein, include: Campbell Financial Futures Fund Limited Partnership, which trades pursuant to the FME Large Portfolio; Campbell Fund Trust, which trades pursuant to the Global Diversified Large Portfolio (this portfolio trades a fully diversified portfolio including energy products, soft and other commodities, precious and base metals, stock market indices, interest rates and foreign currencies); Campbell Global Assets Fund Limited SAC (Classes A, A-2 and C), which trade pursuant to the FME Large Portfolio and the Trend Following Portfolio; The Campbell Strategic Allocation Fund, L.P., which trades pursuant to the FME Large Portfolio and The Campbell World Trend Fund, L.P., which trades pursuant to the Trend Following Portfolio and the Trend Following (GLD) Portfolio. None of these funds are in direct competition with the Global Trend Fund. Campbell & Company’s compensation is discussed in “Charges to the Fund”. The principals of Campbell & Company have not purchased, and do not intend to purchase, Units. Although Campbell & Company has an employee trading policy, it has no policy, written or otherwise, in place that limits the amount of Units that a principal may purchase in the Fund. Campbell & Company has agreed that its capital account as general partner at all times will equal to the greater of either (i) 1% of the net aggregate capital contributions of all partners or (ii) $25,000. There has never been any material administrative, civil or criminal proceedings brought against Campbell & Company or its principals, whether pending, on appeal or concluded. Campbell & Company’s principals are G. William Andrews, Theresa D. Becks, D. Keith Campbell, Bruce L. Cleland, Gregory T. Donovan, Michael S. Harris, Xiaohua Hu, Thomas P. Lloyd, Robert W. McBride, Stephen C. Roussin and Tracy Wills-Zapata. The majority voting stockholder of Campbell & Company is D. Keith Campbell. The trading advisor makes the Fund’s trading decisions using proprietary order generating models (“Models”) which analyze both technical and fundamental market indicators. The Fund utilizes a systematic, model driven trading approach. The trading advisor manages the Fund’s assets based on signals derived from Models, thereby minimizing the “human” element in the day-to-day individual investment decision making process. More specifically, risk management sits at the model and portfolio level. Portfolio-wide position limits, portfolio volatility, and model diversification are also monitored. G. William Andrews, born in 1972, has been employed by Campbell & Company since April 1997 and was appointed Chief Operating Officer in January 2010, was Vice President: Director of Operations from April 2007 to January 2010, Vice President: Director of Research Operations from March 2006 to April 2007 and Research Assistant from March 2005 to February 2006. As Chief Operating Officer, he is involved in all operational aspects of the firm. In March 2010, Mr. Andrews was appointed to the firm’s Investment Committee, and in that capacity is responsible for the management of the research and investment process at the firm. In March 2010, Mr. Andrews was appointed the Vice President and Chief Operating Officer of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and The Campbell Multi-Strategy Trust, a registered investment company. Mr. Andrews holds an M.B.A. in Finance from Loyola College in Maryland and a Bachelor of Social Science from Waikato University, New Zealand. Mr. Andrews became listed as a Principal of Campbell & Company effective June 21, 2006. Mr. Andrews became listed as a Principal of Campbell & Company Investment Adviser LLC effective March 29, 2010. Theresa D. Becks, born in 1963, joined Campbell & Company in June 1991 and has served as a Director since January 1994. Ms. Becks’ previous roles at Campbell & Company include Secretary from May 1992 until June 2011, Chief Executive Officer from April 2007 until October 2011 and Chief Financial Officer and Treasurer until July 2008. Ms. Becks served as the Chief Executive Officer of Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser from April 2007 until October 2011 and was President from April 2007 until June 2011; she previously served as Chief Financial Officer, Treasurer and Assistant Secretary commencing December 2005. Ms. Becks has served from April 2007 until September 2011 as Trustee, President, and Chief Executive Officer of The Campbell Multi-Strategy Trust, a registered investment company; she previously served as Treasurer, Chief Financial Officer 19 and Assistant Secretary commencing June 2005. From May 2010 until October 2011, Ms. Becks served as President of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas which invests in international investment opportunities. From April 2009 until October 2011, Ms. Becks served as a Director and Chief Executive Officer of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member; she previously served as President from April 2009 until June 2011, and was Vice President, Chief Financial Officer, Secretary and Treasurer from March 1997 to April 2009. Ms. Becks served as a member of the Board of Directors of the Managed Funds Association from November 2002 to November 2006. Ms. Becks is a C.P.A. and has a B.S. in Accounting from the University of Delaware. Ms. Becks became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective May 7, 1999, March 10, 1993 and April 21, 1999, respectively. Ms. Becks became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company Investment Adviser LLC effective December 14, 2005, December 12, 2005 and December 14, 2005, respectively. D. Keith Campbell, born in 1942, has served as the Chairman of the Board of Directors of Campbell & Company since it began operations in 1972, was President until January 1994, and was Chief Executive Officer until January 1998. Mr. Campbell is the majority voting stockholder of Campbell & Company. Mr. Campbell has acted as a commodity trading advisor since 1972 when, as general partner of the Campbell Fund, a limited partnership engaged in commodity futures trading, he assumed sole responsibility for trading decisions made on its behalf. Since then, he has applied various technical trading models to numerous discretionary futures trading accounts. Mr. Campbell is registered with the CFTC and NFA as a commodity pool operator. Mr. Campbell became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective October 29, 1997, September 29, 1978 and September 29, 1997, respectively. Mr. Campbell became listed as a Principal of Campbell & Company Investment Adviser LLC effective July 9, 2008. Mr. Campbell became listed as a Principal of his Commodity Pool Operator effective March 10, 1975. Bruce L. Cleland, born in 1947, joined Campbell & Company in January 1993 and has served as Vice Chairman of the Board of Directors of Campbell & Company since April 2007, was President from January 1994 to April 2007, and Chief Executive Officer from January 1998 to April 2007. From December 2005 until April 2007, Mr. Cleland was also the President and Chief Executive Officer of Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser. From June 2005 until April 2007, Mr. Cleland also served as Trustee, Chief Executive Officer and President of The Campbell Multi-Strategy Trust, a registered investment company. In March 2010, Mr. Cleland was appointed to the firm’s Investment Committee, and in that capacity is responsible for the management of the research and investment process at the firm. Mr. Cleland is currently a member of the Board of Directors of the National Futures Association. Mr. Cleland is a graduate of Victoria University in Wellington, New Zealand where he earned a Bachelor of Commerce and Administration degree. Mr. Cleland became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective December 15, 1993, September 15, 1993 and December 15, 1993, respectively. Mr. Cleland was an Associated Person, Principal and NFA Associate Member of Campbell & Company Investment Adviser LLC from December 2005 to April 2007. Effective July 9, 2008, Mr. Cleland again became listed as a Principal of Campbell & Company Investment Adviser LLC. Gregory T. Donovan, born in 1972, joined Campbell & Company in October 2006 and has served as Chief Financial Officer and Treasurer since July 2008, and was Senior Vice President of Accounting and Finance from October 2006 to July 2008. His duties include oversight of accounting and finance functions and review of accounting policies and procedures. Mr. Donovan is also, since April 2007, the Chief Financial Officer, Treasurer and Assistant Secretary of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and The Campbell Multi-Strategy Trust, a registered investment company; since May 2010 as Treasurer of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas which invests in international investment opportunities; and since October 2009 as Vice President, Chief Financial Officer and Treasurer of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member. From November 2003 to October 2006, Mr. Donovan was employed by Huron Consulting Services, a managing consulting firm, serving as Director in the Financial and Economic Consulting Practice. Mr. Donovan is a C.P.A. and has a B.S. in Business Administration with concentrations in Accounting and Management from Castleton State College and holds a M.S. in Finance from the University of Baltimore. Mr. Donovan became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective July 5, 2007, May 9, 2007 and July 2, 2007, respectively. Mr. Donovan became listed as a Principal of Campbell & Company Investment Adviser LLC effective May 16, 2007. Michael S. Harris, born in 1975, has been employed by Campbell & Company since July 2000, was appointed Deputy Manager of Trading in September 2004 and has served as Vice President and Director of Trading since June 2006. His duties include managing daily trade execution for the assets under Campbell & Company’s management. In March 2010, Mr. Harris was appointed to the firm’s Investment Committee, and in that capacity is responsible for the management of the investment process of the firm. Mr. Harris holds a B.A. in Economics and Japanese Studies from Gettysburg College. He also spent time studying abroad at Kansai Gaidai University in Osaka, Japan. Mr. Harrisbecame registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective September 21, 2000, June 15, 2006 and August 19, 2000, respectively. 20 Xiaohua Hu, born in 1963, joined Campbell & Company in April 1994 and was appointed Director of Research in March 2010. Since he joined the firm, Dr. Hu has had a major role in the ongoing research and development of Campbell & Company’s trading systems. In March 2010, Dr. Hu was appointed to the firm’s Investment Committee, and in that capacity is responsible for the management of the research and investment process at the firm. Dr. Hu holds a B.A. in Manufacturing Engineering from Changsha Institute of Technology in China. He went on to receive a Ph.D. in Systems and Information Engineering from the Toyohashi University of Technology, in Japan. During his studies at Toyohashi, he was also a Visiting Researcher in Computer Science and Operations Research and published several refereed papers in the Journal of Society of Instrument and Control Engineers of Japan. Dr. Hu was listed as a Principal of Campbell & Company from February 1998 to December 2011. Dr. Hu again became listed as a Principal of Campbell & Company effective April 7, 2010. Thomas P. Lloyd, born in 1959, joined Campbell & Company in September 2005 as General Counsel and Executive Vice President-Legal and Compliance. In this capacity, he is involved in all aspects of legal affairs, compliance and regulatory oversight. Since April 2007, Mr. Lloyd has also overseen Campbell & Company’s fund administration function. In October 2011, Mr. Lloyd was also appointed Secretary of Campbell & Company. Mr. Lloyd is also, since September 2005, the Secretary, Chief Compliance Officer and Assistant Treasurer of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and The Campbell Multi-Strategy Trust, a registered investment company, and since May 2010, Secretary of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas which invests in international investment opportunities. Since October 2009, Mr. Lloyd has served as a Director and Vice President, Chief Compliance Officer and Secretary of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member. From July 1999 to September 2005, Mr. Lloyd was employed by Deutsche Bank Securities Inc. (“DBSI”), a broker/dealer subsidiary of a global investment bank, in several positions, including Managing Director and head of the legal group for Deutsche Bank Alex. Brown, the Private Client Division of DBSI. Mr. Lloyd holds a B.A. in Economics from the University of Maryland, and a J.D. from the University of Baltimore School of Law. Mr. Lloyd is a member of the Bars of the State of Maryland and the United States Supreme Court. Mr. Lloyd became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective August 30, 2010, October 20, 2005 and August 30, 2010, respectively. Mr. Lloyd became listed as a Principal of Campbell & Company Investment Adviser LLC effective December 12, 2005. Robert W. McBride, born in 1970, has been employed by Campbell & Company since January 2004 and was appointed Director—Software Development and Research Operations in May 2010, was Director - Research Operations and Trade Operations from January 2010 to May 2010, Research Operations—Code Management Manager from March 2006 to January 2010, and Research Programmer from January 2004 to March 2006. Mr. McBride holds a Master’s of Science in Computer Science from South Dakota Schools of Mines and Technology and a Bachelor of Science in Computer Science from Minnesota State University Mankato. Mr. McBride became listed as a Principal of Campbell & Company effective May 25, 2010. Stephen C. Roussin, born in 1963, joined Campbell & Company in June 2011 as President and has served as the President and Chief Executive Officer since October 2011. Mr. Roussin became the President in June 2011 and the President and Chief Executive Officer in October 2011 of Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser. Mr. Roussin became the President in June 2011 and has served as a Director and President and Chief Executive Office since October 2011 of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member. Mr. Roussin has served since September 2011 as Trustee, President and Chief Executive Officer of The Campbell Multi-Strategy Trust, a registered investment company. In October 2011, Mr. Roussin was appointed President of Campbell & Company International Bahamas Limited, an international business company incorporated in The Bahamas which invests in international investment opportunities. Mr. Roussin was employed by UBS Wealth Management Americas, as Managing Director, Head of Investment Solutions, where he was responsible for several business units and functional teams from September 2004 to November 2009, after which he had a hiatus in employment until taking the position with Campbell & Company. From June 1997 to June 2004, Mr. Roussin served as President and Chief Operating Officer of New York Life Investment Management LLC, an investment management firm and a subsidiary of New York Life Insurance Company, where he was responsible for managing a senior team of investment management professionals, after which he had a hiatus in employment until taking the position with UBS Wealth Management Americas. From June 1994 to June 1997, Mr. Roussin was employed by Smith Barney Inc., an SEC registered broker-dealer and subsidiary of the Travelers Group Inc., as a Senior Vice President, where he was responsible for numerous product management functions supporting proprietary and non-proprietary funds offerings, offshore products, marketing, shareholder services, and program development. From July 2007 to October 2008, Mr. Roussin was listed as a Principal of UBS Financial Advisor, L.L.C., a UBS affiliate and an SEC registered investment adviser. From March 2008 to October 2008, Mr. Roussin was also an NFA Associate Member and Associated Person of UBS Fund Advisor, L.L.C. Mr. Roussin became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective October 18, 2011, July 8, 2011 and October 18, 2011, respectively. Mr. Roussin became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company Investment Adviser LLC effective October 20, 2011, July 8, 2011 and October 20, 2011, respectively. Tracy Wills-Zapata, born in 1971, joined Campbell & Company in February 2006 and has served as Managing Director—Business Development since January 2007 and was Managing Director of Institutional Business Development from February 2006 to 21 January 2007. Ms. Wills-Zapata is also, since December 2008, Vice President of both Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and The Campbell Multi-Strategy Trust, a registered investment company. Since October 2009, Ms. Wills-Zapata has served as a Director and Vice President of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member, and in this capacity, Ms. Wills-Zapata oversees the marketing activities of the firm. Prior to joining Campbell, Ms. Wills-Zapata was a Managing Director of DB Advisors LLC, the institutional asset management division of a global investment bank, and affiliates, from September 2002 to December 2005, where she was responsible for distribution of Deutsche Bank’s single manager hedge fund platform. Ms. Wills-Zapata was registered as an Associated Person from January 2005 to December 2005 with DB Capital Advisers Inc., a commodity pool operator and commodity trading advisor subsidiary of a global investment bank, and from February 2003 to January 2005 with DB Advisors LLC. Ms. Wills-Zapata was listed as a Principal with DB Advisors LLC from February 2003 to February 2004. Ms. Wills-Zapata was an NFA Associate Member from December 2004 to December 2005 with DB Capital Advisers Inc., and from January 2003 to January 2005 with DB Advisors LLC. Ms. Wills-Zapata served as a member of the Board of Directors and a Member of the Executive Committee for the Managed Funds Association from November 2006 to November 2010. Ms. Wills-Zapata became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company effective March 27, 2006, July 21, 2008 and March 27, 2006, respectively. Ms. Wills-Zapata became registered as an Associated Person and listed as a Principal and NFA Associate Member of Campbell & Company Investment Adviser LLC effective February 18, 2009. The Advisory Agreements Pursuant to the Advisory Agreement for the Fund, Campbell & Company has the sole authority and responsibility for directing the investment and reinvestment of the Fund’s assets. The Fund’s advisory agreement with Campbell & Company is valid for successive periods of one year, subject to each party’s right to terminate on 60 days’ prior written notice. It is unlikely that the advisory agreement would be terminated other than as a direct result of the dissolution of the Fund. The advisory agreement does not alter any fiduciary duties that may otherwise be imposed by state law on Campbell & Company. Order Signal Generation Campbell & Company makes the Fund’s trading decisions using proprietary computerized order generating models (“Models”) which analyze market information. There can be no assurance that the trading models will produce results similar to those produced in the past. In addition, limited partners will not have any vote or consent with respect to the trading approaches utilized by Campbell & Company. Existing limited partners will be notified in advance via their monthly statements with regard to any changes deemed to be a material change from the trading approach as currently described. Campbell & Company currently offers the following portfolios: 1) The Financial, Metal & Energy Large Portfolio, 2) The Trend Following Portfolio, 3) The Global Diversified Portfolio, and 4) The Trend Following (GLD) Portfolio. Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, Inc., currently offers the Multi-Strategy Portfolio, a commodities and securities portfolio, and the Statistical Arbitrage Portfolio, a securities portfolio, with different investment objectives and terms. The Global Trend Fund trades pursuant to the Campbell Trend Following Portfolio. The Trend Following Portfolio seeks to exploit both the tendency for individual market momentum to persist and the tendency for markets to influence each other by aggregating (either negatively or positively) into independent factor groups. Campbell & Company’s Trend Following Model Series is based on traditional and alternative trend-following methods to exploit future market moves. A focus of the model series is to diversify exposure to multiple time horizons, trading strategies, asset classes, and signal information. Proper position sizing and risk control is closely monitored. Additional models, markets and/or over-the-counter contracts may also be included or eliminated from time to timeat Campbell & Company’s sole discretion without notice to unitholders. See the sections “Use of Proceeds” on page 45 and “The Futures, Forward and Swap Markets” on page 146 for a more detailed discussion of the instruments that the Fund will invest in and the approximate investment amounts in each category. The Fund currently has no intention of trading in swaps. If, in the future, the trading advisor sees it as advantageous to the portfolio, the trading advisor may enter into swap transactions on behalf of the Fund. See the following chart for a listing of contracts, by sector, for the Trend Following Portfolio. Sector allocation and the specific markets traded, may frequently fluctuate in response to changes in market volatility. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 22 Contracts by Sector for the Fund Since 1972, Campbell & Company has specialized in absolute return investment management, focusing on trend following and other quantitative strategies. The firm maintains a discipline in quantitative modeling including developing systematic investment strategies driven byanalysis of technical, macro, and econometric data across global financial and commodity markets. The firm seeks to generate attractive absolute and risk-adjusted returns across a broad range of market conditions through systematic investment in a diversified portfolio of futures and forwards. The investment research team conductsanalysis of market data to identify market trends and to extract empirical relationships occurring within and across markets and asset classes globally. Investment theses are converted into mathematical models that can be historically tested. Once an investment thesis is developed and thoroughly tested, it undergoes a rigorous peer review process to evaluate strength of theory and robustness. Model assumptions, indicator selection, and other criteria are also analyzed, including tail risk and drawdown potential as well as transaction and slippage costs. New ideas must demonstrate efficacy on a stand-alone basis while complimenting the existing portfolio. The Investment Committeeapproves all new models and changes to existing models. Our investment philosophy is driven by a belief that markets are broadly efficient but trends emerge and remain due to shifts in supply, demand, and other economic factors. Asset mispricing can occur as a result of instability and uncertainty in markets, strongly-held opinions by market participants, or an unreliable flow of market information. Campbell & Company seeks to systematically identify price trends and to develop macro and fundamental themes that exploit asset mispricing. Holding periods for Campbell & Company positions can vary from 2 days to 12 months, with typical concentration in the 1 month to 6 months time frame. Model signals are aggregated at the portfolio level to produce a net portfolio position, reducing transaction costs and market impact. Portfolio composition, including contracts traded and sector allocations, may change at any time if Campbell & Company determines such change to be in the best interests of the Fund. Each sector traded by the Fund appears as a caption in the preceding chart. As an example, natural gas is a market that is traded within the commodities sector. Under normal conditions, the portfolio targets a steady risk posture within defined risk bands set by the Investment Committee. The Investment Committee monitors the portfolio to account for tail events and unquantifiable risks. A series of risk metrics, including broad level risk factor exposures, market diversification, correlation, and volatility are either systematically constrained or closely monitored. Each Model is allocated a maximum risk capital in accordance with liquidity and other constraints. Models scale risk based on available opportunities and strength of signal. Performance is monitored to confirm that behavior is within statistical bounds and expectations. The Model review process assists in quality control. Campbell & Company believes that utilizing multiple Models for the same client account provides an important level of diversification, and is most beneficial when multiple contracts in each market are traded. Every Model may not trade every market. It is possible that one Model may signal a long position while another Model signals a short position in the same market. It is Campbell & Company’s intention to offset those signals to reduce unnecessary trading, but if the signals are not simultaneous, both trades will be taken and, since it is unlikely that both positions would prove profitable, in retrospect one or both trades will appear to have been unnecessary. It is Campbell & Company’s policy to follow trades signaled by each Model independently of the other Models. Over the course of a market trend (i.e., multiple price changes in the same direction), there are times when the risk of the position does not appear to be justified by the potential reward.In such circumstances some of Campbell & Company’s Models may exit a winning position prior to the end of a price move. While there is some risk to this method (for example, being out of the market 23 during a significant portion of a price move), Campbell & Company’s research indicates that this is well compensated for by the decreased volatility of performance that may result. From time to time Campbell & Company may increase or decrease the positions held based on increases or decreases in the Fund’s assets, changes in market conditions, perceived changes in portfolio-wide risk factors, or other factors which may be deemed relevant. Campbell & Company estimates that, based on the margin required to maintain positions in the markets currently traded, the ratio of margin to equity is typically 10% to 30% of the Fund’s net asset value. From time to time, margin commitments may be above or below this range. The number of positions that Campbell & Company believes can be bought or sold in a particular market without unduly influencing price adversely may at times be limited. In such cases, a client’s portfolio would be influenced by liquidity factors because the positions taken in such markets might be substantially smaller than the positions that would otherwise be taken. Trading Capacity Campbell & Company believes that it is not possible to define or quantify capacity with any degree of certainty. Campbell & Company has continued to introduce new strategies designed to deliver returns which have low correlation to returns from existing strategies. In addition, Campbell & Company has continued to develop new ways to manage assets, such as the application of dynamic portfolio and capital management tools and innovative execution methods. In the past, a significant increase in assets has led to portfolio compromises, as increasingly large positions can only be established and maintained in those markets that have sufficient depth and liquidity. Notwithstanding Campbell & Company’s research, risk and portfolio management efforts, there may come a time when the combination of available markets and new strategies may not be sufficient for Campbell & Company to add new assets without detriment to diversification. If this were to occur, Campbell & Company would expect risk-adjusted returns to begin to degrade—a more concentrated portfolio may result in lower risk-adjusted returns and may have a detrimental affect on your investment. See “The Risks You Face—Trading Risks—Increase in Assets Under Management May Make Profitable Trading More Difficult.” MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction The Campbell Global Trend Fund L.P. (the “Global Trend Fund”) was formed as a Delaware series limited partnership on December 1, 2009. The Registrant operates as a commodity investment pool, whose purpose is to trade speculatively in the U.S. and international futures and forward markets. Specifically, the Global Trend Fund trades in a diverse array of global assets, including global interest rates, stock indices, currencies and commodities. The general partner and trading advisor of the Global Trend Fund is Campbell & Company, Inc. (“Campbell & Company”). In addition to making all trading decisions in its capacity as trading advisor, Campbell & Company conducts and manages all aspects of the business and administration of the Global Trend Fund in its role as general partner. Campbell & Company uses a systematic trading approach combined with quantitative portfolio management analysis and seeks to identify and profit from price movements in futures and forward markets. Multiple trading models are utilized across most markets traded. Each model analyzes market movements and internal market and price configurations in order to generate signals to be executed through a variety of execution platforms. As a registrant with the Securities and Exchange Commission, the Global Trend Fund is subject to the regulatory requirements under the Securities Act of 1934. As a commodity investment pool, the Global Trend Fund is subject to the provisions of the Commodity Exchange Act, regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Global Trend Fund executes transactions. Additionally, the Global Trend Fund is subject to the requirements of futures commission merchants (brokers) and interbank market makers through which the Global Trend Fund trades. The general partner has formed the Global Trend Fund as a series limited partnership pursuant to and in accordance with the provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del. C. § 17-101 et seq., as amended from time to time, the “Act”). The Act provides for the limitation of liability of each Series to the debts, liabilities, obligations and expenses of such Series and not those of any other Series or the Global Trend Fund in general. The Global Trend Fund will trade pursuant to the Campbell Trend Following Portfolio. The Trend Following Portfolio applies traditional and alternative trend following methods to systematically exploit future market moves through the use of price information. Some trend following strategies trade all markets while others are specific to certain sectors or factors. 24 As of September 30, 2011, the aggregate capitalization of the Global Trend Fund was $17,667,643 with Class A, Class B, Class C, and Class D comprising $8,552,539, $97,316, $8,615,974, and $401,814, respectively, of the total. The Net Asset Value per Unit was $1,105.16 for Class A, $949.75 for Class B, $1,130.73 for Class C, and $962.15 for Class D. No units have been issued for Class E. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates. The Global Trend Fund’s significant accounting policies are described in Note 1 of the Financial Statements. The Global Trend Fund will record all investments at fair value in its financial statements, with changes in fair value reported as a component of change in unrealized trading gain (loss) in the Statements of Operations. Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (e.g. forward contracts which are traded in the inter-bank market). Capital Resources The selling agents will offer the Global Trend Fund Units during the initial offering period, and thereafter through the sale of Units offered pursuant to the continuing offering. The Global Trend Fund does not intend to raise any capital through borrowing. Due to the nature of the Global Trend Fund’s business, it will make no capital expenditures and will have no capital assets, which are not operating capital or assets. Liquidity Most United States commodity exchanges limit fluctuations in futures contracts prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.” During a single trading day, no trades may be executed at prices beyond the daily limit. Once the price of a futures contract has reached the daily limit for that day, positions in that contract can neither be taken nor liquidated. Futures prices have occasionally moved to the daily limit for several consecutive days with little or no trading. Similar occurrences could prevent the Global Trend Fund from promptly liquidating unfavorable positions and subject the Global Trend Fund to substantial losses which could exceed the margin initially committed to such trades. In addition, even if futures prices have not moved the daily limit, the Global Trend Fund may not be able to execute futures trades at favorable prices if little trading in such contracts is taking place. Other than these limitations on liquidity, which are inherent in the Global Trend Fund’s futures trading operations, the Global Trend Fund’s assets are expected to be highly liquid. The entire offering proceeds, without deductions, will be credited to the Global Trend Fund’s bank and brokerage accounts to engage in trading activities and as reserves for that trading. The Global Trend Fund will meet margin requirements for its trading activities by depositing cash or U.S. government securities with the futures broker and the over-the-counter counterparty. In this way, substantially all (i.e., 95% or more) of the Global Trend Fund’s assets, whether used as margin for trading purposes or as reserves for such trading, can be invested in U.S. government securities and time deposits with U.S. banks. This does not reduce the risk of loss from trading futures and forward contracts. The Global Trend Fund will receive all interest earned on its assets. No other person shall receive any interest or other economic benefits from the deposit of the Global Trend Fund’s assets. Approximately 10% to 30% of the Global Trend Fund’s assets will normally be committed as required margin for futures contracts and held by the futures broker, although the amount committed may vary significantly. Such assets will be maintained in the form of cash or U.S. Treasury bills in segregated accounts with the futures brokers pursuant to the Commodity Exchange Act and regulations thereunder. Approximately 10% to 30% of the Global Trend Fund’s assets will be deposited with the over-the-counter counterparty in order to initiate and maintain forward contracts. Such assets are not held in segregation or otherwise regulated under the Commodity Exchange Act, unless such over-the-counter counterparty is registered as a futures commission merchant. These assets will be held either in U.S. government securities or short-term time deposits with U.S.-regulated bank affiliates of the over-the-counter counterparty. The remaining 40% to 80% of the Fund’s assets may be invested in cash equivalents, such as U.S. Treasury bills, and held by the futures broker or the over-the-counter counterparty. The Global Trend Fund occasionally receives margin calls (requests to post more collateral) from its futures broker or over-the-counter counterparty, which are met by moving the required portion of the assets held in bank or other brokerage accounts to the account on margin call. Since inception, the Global Trend Fund has not needed to liquidate any position as a result of a margin call. The Global Trend Fund’s assets will not be, directly or indirectly, commingled with the property of any other person in violation of law or investedin or loaned to Campbell & Company or any affiliated entities. 25 Results of Operations The returns for the nine months ending September 30, 2011 for Class A and Class C were (1.22)% and0.19%, respectively.The returns for Class B and Class D for the period May 1, 2011 (inception of trading) through September 30, 2011 were (5.03)% and (3.79)%, respectively. The returns for the period June 1, 2010 (commencement of trading) through September 30, 2010 for Class A and Class C were 6.17% and 6.73%, respectively. During the nine months ended September 30, 2011 and the period June 1, 2010 through September 30, 2010, the Fund accrued advisory and general partner fees in the amount of $393,112 and $153,427, respectively, and paid advisory and general partner fees in the amount of $392,039 and $112,763, respectively. Performance fees were accrued in the amount of $2,941 and $241,578, respectively, but no performance fees were paid during either period. 2011 (For the Nine Months Ending September 30) Of the 2011 year-to-date decrease of (1.22)% for Class A, approximately (4.83)% was due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class A, offset by approximately 3.56% due to trading gains (before commissions) and approximately 0.05% due to investment income. Of the period from May 1, 2011 (commencement of trading) through September 30, 2011 decrease of (5.03)% for Class B, approximately (1.30)% was due to trading losses (before commissions) and approximately (3.75)% was due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class B, offset by approximately 0.02% due to investment income. Of the 2011year-to-date increase of 0.19% for Class C, approximately 3.56% was due to trading gains (before commissions) and approximately 0.05% was due to investment income, offset by approximately (3.42)% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class C. Of theperiod from May 1, 2011 (commencement of trading) through September 30, 2011 decrease of (3.79)% for Class D, approximately (1.30)% was due to trading losses (before commissions) and approximately (2.51)% was due to brokerage fees, advisory fees, general partner fees, offering costs and operating expenses borne by Class D, offset by approximately 0.02% due to investment income. An analysis of the 3.56% year-to-date trading gain by sector is as follows: Sector % Gain (Loss) Commodities (6.05 )% Currencies (0.81 ) Interest Rates 17.80 Stock Indices (7.38 ) 3.56 % 2011 started with global equities trending higher, fueled by improving U.S. labor market conditions, a “pro-business” move toward the center by President Obama, stronger corporate earnings and a general rotation from fixed income into stocks. The Global Trend Fund’s long equity positions made the sector the best performer for the month, in the face of such a rising global equity environment. Commodity trading also produced gains for the month from the Global Trend Fund’s long positions in agricultural and energy contracts. Most energy contracts exploded to 24 month highs on strong global demand due to cold weather in the U.S. / U.K. and civil unrest in the Middle East. Cotton started 2011 up over 16% for the month on surging demand from the world’s biggest consumer, China. Currency trading on the month proved difficult as the Global Trend Fund’s short position in the U.S. Dollar generated losses as emerging market risk aversion was prompted by the Egyptian anti-government protests. Additional losses were recorded in the fixed income markets from the Global Trend Fund’s long position in short-term European rates. The bond market was choppy during the first part of January until concerns were raised about Euro-zone inflation, causing a sell-off in short-term rates as market participants began pricing in future rate hikes. In February, geo-political concerns, centering on the growing Middle East/North African (MENA) populist uprising, overwhelmed commodity markets. This regional tension generated significant price movements in the energy sector fueling gains for the Global Trend Fund. Precious Metals, including gold and silver, were also strong contributors, along with soft commodities such as cotton (+17% during the month) and coffee as they continued their upward trends. Despite the MENA unrest, additional gains were recorded in equity trading on improving macroeconomic data supporting the global recovery theme. Currency trading took its cue from the energy complex during the month, as investors grew cautious about global monetary policy. While some of the major currencies rallied during the month, others like the New Zealand Dollar fell dramatically on the devastation of a massive earthquake in 26 the Christ church region. In the aggregate, currency trading was marginally positive on the month for the Global Trend Fund. Fixed Income trading finished slightly negative as price action was choppy across the global, mainly from better economic data in the early part of the month followed by risk aversion in the second half of the month. The “V-shaped” behavior in most sectors during March can be widely attributed to global stock market volatility compounded by the devastating earthquake and resulting tsunami in Japan, followed by upside surprises to manufacturing data and other economic activity as the month came to a close. Global stock markets were extremely volatile as the Middle East/North Africa (MENA) unrest and Europe’s sovereign debt crisis both worsened prior to the crisis in Japan that concluded with threats of a nuclear reactor emergency. While the Nikkei finished down approximately 8% for March, the U.S. stock market was relatively unchanged despite large mid-month swings. The Global Trend Fund’s models adjusted to the abrupt price swings by reducing long equity exposure over 50% (region specific) by mid-month across the U.S., Europe and Asia. Stock indices trading was the worst performing sector for March. Commodities took their cue from the Equity markets in reacting to the “twin shocks,” with particular impact on base metal prices. Risk-aversion-based gains from long positions in energies and precious metals were not enough to overcome losses in nickel, copper and corn. Currency trading also proved challenging as Central Banks intervened, in a resolute way, in response to excess volatility and disorderly movements in exchange rates that were perceived as having adverse implications for economic and financial stability. In particular, the Global Trend Fund’s short position in the Japanese Yen suffered as a result of the repatriation of Yen back to Japan. While risk exposures were light in fixed income trading, small losses were incurred in both short-term and long-term rates due to choppy market price action. While March’s tumultuous markets were highlighted by the tragic events in Japan, April’s theme revolved around a persistently weaker U.S. Dollar coupled with a strong “risk on” appetite in global stock markets. Irrespective of the continued unrest in the Middle East/North Africa, Goldman Sachs’ warning that the commodities boom may be running out of steam and oil at multi-year highs, the bulls prevailed on strong M&A activity, a strong start to the earnings season, and the U.S. Federal Reserve’s continued pledge to keep interest rates low for an “extended period.” The U.S. Dollar Index experienced its largest monthly decline since September of last year as Bernanke maintained an accommodative stance in the U.S., while the European Central Bank raised rates to fight inflation.Additional downward pressure came in the form of an S&P downgrade, mid-month, to the U.S. long-term credit outlook. The Global Trend Fund recorded solid gains in the currency sector, particularly against the Swiss Franc and commodity-linked currencies such as the Australian Dollar and the New Zealand Dollar. Commodity trading also produced substantial gains as geopolitics contributed to a strong rally in the petroleum complex. Precious metals were also solid performers as Silver came close to its all-time high when the infamous Hunt brothers attempted to corner the market in 1980. In stock indices, the Global Trend Fund generally increased its net long exposure as bullish trends reasserted themselves following a chaotic March, while only maintaining a marginal short exposure in Japan. Trading in fixed income yielded flat results as gains in long positions were offset by losses from short positions. In many ways, the commodity markets took center stage in May. The petroleum complex sold off substantially on May 5th, despite the lack of any oil-related fundamental data. In addition, precious metals saw a significant decline with the price of silver dropping 24%, giving back the entire April rally. While the Global Trend Fund suffered losses in these sectors, our models significantly reduced long commodity exposure on the abrupt reversal in price action and spike in volatility throughout the month. Trading in global equities also generated losses on softer economic data, Wall Street lowering U.S. growth forecasts, and renewed European sovereign debt concerns mainly focused on Greece.While positions have been reduced in this sector, regional risk was rotated out of Europe and back to the U.S. Losses were also recorded in currency trading as the U.S. Dollar rallied against most major currencies. The Global Trend Fund's long Euro position produced the biggest currency loss, as the European Central Bank disappointed expectations of rate hikes at its May policy meeting. Fixed income trading produced strong positive results, helping to mitigate losses in riskier assets as the flight-to-quality theme was dominant in May. The Greek debt crisis continued to dominate price movement in June, leading to the eventual passage of an austerity plan at month-end. In addition, the U.S. Federal Reserve, which continues to expect that economic conditions are likely to warrant exceptionally low interest rates for an extended period, gave no hint of a new “QE3” program. Commodity trading was difficult in June, particularly in the energy complex, as prices continued to fall from late April/early May highs. Concerns about the European sovereign debt crisis, discord with OPEC, and an unexpected and controversial use of U.S. and European strategic petroleum reserves by the IEA (International Energy Agency) and the DOE (Department of Energy) weighed heavy on prices. Additional losses were recorded in precious and base metals. Trading in global equities also produced negative results as stock markets around the world declined on Greek debt concerns and weak economic data. While the Global Trend Fund’s models generally reduced overall long stock index exposure throughout the month, concentrations remained in the U.S. and Europe with mixed positioning in Asia. Risky assets rallied and bond prices fell across the globe during the last few days of the month after the austerity package in Greece was finally passed. Small losses were recorded in fixed income trading, particularly on the short-end of the curve. Foreign exchange markets were largely unchanged in June, despite a rollercoaster of headlines that caused the currency markets to fluctuate intra-month. The Global Trend Fund continued to maintain a short U.S. Dollar exposure versus most major currencies. 27 During the month of July, the markets were fixated on the ongoing sovereign debt crisis in both Europe and the U.S. As risky assets suffered, bond prices were driven higher from investors flocking to the safety of fixed income, yielding strong gains for the Global Trend Fund’s global long position. While U.S. Treasuries finished the month up over 2%, U.K. Gilts finished up 4%, German Bunds were up 3.5%, Japanese Bonds closed up 5% and Canadian Bonds increased by 2.5%. Additional gains were recorded in foreign exchange trading as the U.S. Dollar continued its downward trend against most major currencies. The U.S. Dollar, in particular, fell to new all-time lows against the Swiss Franc and the New Zealand Dollar, some of the best performing markets for the Global Trend Fund in July. Commodity trading was also strongly positive in July, particularly from precious metals, as safe-haven buying supported prices in gold and silver. Additional profits came from soft commodities as sugar continued its upward trend, gaining 12% in July, on signs that Brazil’s production would not match expectations. The base metals and energy sector yielded small gains, while grains yielded small losses. The stock index sector was the only losing sector during the month as European sovereign debt remained a concern, economic data was mixed to weaker–than-expected, and the U.S. debt-ceiling and deficit-reduction debate took center stage. While the Global Trend Fund reduced net long exposure in Europe, position exposure increased in the Pacific Rim and in North America. Volatility was extremely elevated in August stemming mainly from the S&P downgrade of the United States Triple-A credit rating after weeks of contentious political debate. Strong gains in fixed income were recorded during the month as risk appetite diminished sending yields in both the U.S. and European fixed income markets lower.However, the reduction in risk appetite was a primary driver for losses in currency trading, stock indices and commodities. As a consequence of market volatility, European Union regulatorsimplemented restrictions on short selling in various stock indices.The Global Trend Fund’s tradingis also subject to these restrictions andappropriate action was taken to be in compliance.While the Global Trend Fund was still able to short certain stock index contracts in Europe, others have been temporarily removed from the portfolio.The Global Trend Fund continued to take advantage of stock market volatility (indirectly) through trading in currencies, bonds and commodities. The markets were in risk aversion mode in September as the pressure of implementing fiscal austerity in the Eurozone continued. Negative sentiment in macroeconomic growth stoked fears of recessions and overwhelmed some tentative signs of optimism. The Global Trend Fund was able to benefit from the flight out of risky assets as bond prices pushed higher. Equity Indices also yielded gains in the Global Trend Fund, primarily from short positions in Europe and Asia as stocks globally finished lower. These gains were not enough to offset losses experienced in the other sectors. Risk assets struggled during the month, and the recipient of the need for perceived safety was the U.S. Dollar which was up nearly 6% for the month.The Global Trend Fund, having been positioned with the prevailing trend of a weaker U.S. Dollar, recorded its largest losses in the Foreign Exchange sector as a result of the Greenback’s rally. The Global Trend Fund’s models adjusted positioning in response to the dramatic move; however, the losses in this sector were difficult to offset. Commodities amplified the theme of bearish global macroeconomic conditions resulting in overall losses in the sector for the Global Trend Fund. Precious metals reversed significantly, with nearly a 28% decline in silver and 11% in gold, perhaps implying deflation was on the horizon. Base metal positions helped dampen losses from energy trading, despite some well positioned shorts during the month. Uncertainty continues to plague the market which can prove challenging for a portfolio that has trend-following at its core. 2010 (For the Period June 1 (Commencement of Trading) Through September 30) Sector % Gain (Loss) Commodities 0.76 % Currencies 1.00 Interest Rates 9.57 Stock Indices (1.70 ) 9.63 % Of the 11.88% return for period June 1 (commencement of trading) through December 31, 2010 for Class A, approximately 18.49% was due to trading gains (before commissions) and approximately 0.04% due to investment income, offset by approximately 6.65% due to brokerage fees, management fees, selling agent fees, offering costs and operating expenses borne by Class A. Of the 12.86% return for period June 1 (commencement of trading) through December 31, 2010 for Class C, approximately 18.49% was due to trading gains (before commissions) and approximately 0.04% due to investment income, offset by approximately 5.67% due to brokerage fees, management fees, offering costs and operating expenses borne by Class C. An analysis of the 18.49% gross trading gains for the Global Trend Fund for the year by sector is as follows: Sector % Gain (Loss) Interest Rates % Commodities Currencies Stock Indices % In June, another month of the “risk off” trade gave government bonds a bid, which produced healthy gains from long global fixed income positions. Unfortunately, these gains were offset by losses in equity indices, foreign exchange and commodities. Long equity 28 positions suffered from an equity sell-off, which primarily stemmed from weaker than expected U.S. and Chinese economic data, negative corporate news and interbank funding concerns in the European region. Foreign exchange trading generated losses primarily from the Global Trend Fund’s short Swiss Franc position as the currency rallied 7% vs. the U.S. Dollar based on Swiss National Bank comments softening its intervention language. Commodity trading produced minimal losses, largely from our trading in natural gas futures which ended up 3.6% after finally breaking out of a three-month range. The oil spill in the Gulf of Mexico has not been a significant factor on short-term price movements but most analysts agree that the real impact will be long-term as the cost of production is almost sure to go higher on the back of tighter regulation. Catalysts for the equity rally in July hinged on strong economic data out of Europe, positive results from European bank stress tests and an increase in positive sentiment out of China. The S&P 500 and Dow Jones recorded gains of approximately 7% in July, adding another twist to their rollercoaster paths. Small gains were recorded in the European and U.S. equity markets from long positions in stock index futures as over-sold conditions paved the way for a reversal higher. Stocks rallied on better-than-expected second quarter earnings, increased M&A activity, higher dividends and additional buybacks. The Global Trend Fund experienced losses in commodities, primarily from short positions in crude oil and long positions in precious metals. The correlation between equities and energies remained high and the rally in global equities sparked profit taking, reducing investor demand for gold as a safe haven. The Global Trend Fund had additional losses in foreign exchange from short positions in the Euro/Yen cross, as the Euro showed renewed signs of life, appreciating more than 4% against the Yen. Losses were offset by gains in equities trading and in short-term fixed income markets from long positions in Eurodollar interest rate futures. Weaker-than-expected U.S. economic data led the market to believe that the Federal Reserve will need to keep interest rates low for an extended period. The release of the August U.S. Federal Reserve meeting minutes resulted in yet another sell-off of “risk assets,” which helped contributed to the rise in fixed income prices. Yields reached multi-year lows in the U.S., Europe, and U.K., resulting in gains from the Global Trend Fund’s long fixed income positions, especially on the long end of the curve. Smaller gains were realized in the commodity markets, primarily in precious metals. Gold fully retraced July’s corrective sell-off, with its August month-end market value closing several ticks higher than the June close. The Global Trend Fund’s long gold position benefitted from gold’s safe-haven status, as well as from news out of China, the world’s largest consumer and producer of gold, that they will allow greater access to trading of the metal. The Global Trend Fund’s long silver position also produced favorable results due to its lock-step trading with gold. Long global equity indices holdings resulted in losses for the month. Weak labor and housing data releases, coupled with the FOMC’s downgrade of its assessment of the U.S. economic outlook, contributed to the poor performance of U.S. market indices. Japanese equities fared worse, as the stubbornly strong Japanese Yen weighs on Japanese exporters. By month-end, the Euro Stoxx 50 lost nearly 4.5%, the S&P 500 fell about 4.75%, and the Japanese Nikkei lost almost 7.5%. Additional losses were recorded in the foreign exchange markets from short positions in the Euro/Yen cross as the Euro appreciated more than 4% against the Japanese Yen. The Euro moved higher against most currencies as investors covered short positions as the Euro showed renewed signs of life. Asset prices during the month of September were driven by FOMC hinting that the Federal Reserve is ready and willing to undergo a second round of quantitative easing. While the U.S. Dollar and interest rates fell, equities and commodities rose significantly. Commodity trading was the dominant contributor to positive performance for the month, particularly in precious and base metals, grains and soft commodities. Gold prices reached all-time highs, while silver rallied 12% to levels not seen since the early 1980s. Aluminum and nickel prices also posted double-digit increases during the month. Elevated demand and weather-related supply concerns pushed sugar, cotton and corn prices up over 22%, 17% and 10%, respectively. While commodity trading was a strong driver, foreign exchange was also a material contributor to performance, particularly from commodity-linked currencies. The month brought U.S. Dollar weakness against all major currencies as investors bet the Federal Reserve would implement a fresh round of asset purchases to jump-start the slowing U.S. economy. Smaller gains were recorded in the equity markets as prices surged higher on fewer concerns of a “double-dip” U.S. recession and a continued increase in M&A activity. Stocks in Asia took the lead, followed by the U.S. and Europe, which lagged due to ongoing sovereign debt level concerns. A portion of the Portfolio’s gains were offset by losses in fixed income markets as bond prices were extremely volatile during September. Financial markets in October were fixated on the U.S. Federal Reserve’s intentions to engage in a second round of Quantitative Easing (“QE2”). In September, markets began pricing in the anticipated QE2 stimulus, which clearly continued into October. Over the course of the month the U.S. Treasury markets shifted from speculating on a future deflationary environment to pricing in future inflation in the TIPS market. Perhaps the markets were reacting to Chairman Bernanke’s comments that inflation is too low and unemployment is too high. Commodity trading was a primary driver of gains for the Global Trend Fund as silver and gold reached new highs mid-month, and zinc and copper surged higher in the base metal category. Sugar and cotton both rose over 22% on supply/demand imbalances, while grains continued their upward trend with corn leading the way in performance for the sector. The growing expectations of QE2 in the U.S., third quarter earnings that largely beat analyst estimates and market expectations for a congressional change of power at the mid-term elections, propelled the global equity markets higher. The Global Trend Fund recorded strong gains in stock index trading, particularly in the U.S. and Europe. QE2 also took center stage in currency trading, allowing the Global Trend Fund to benefit from a weaker U.S. Dollar against most major currencies. Asian-based currencies and commodity-linked currencies were, in particular, profitable. Minimal losses were recorded in the fixed income markets as positive intra-month economic data caused market participants to question if additional QE on a global level was warranted on such a massive scale. 29 After much anticipation and debate, Quantitative Easing 2 (“QE2”) arrived in November, the second effort by the U.S. Federal Reserve to stimulate the U.S. economy through government bond purchases. Perhaps a case of “buy the rumor, sell the fact,” bond prices fell following the announcement and continued to fall for the remainder of the month generating losses for the Global Trend Fund in fixed income trading. In currency trading, once QE2 was announced, the U.S. Dollar never looked back. The Global Trend Fund’s short U.S. Dollar position was significantly reduced during the month; however, small losses in currency trading were incurred. In Europe, the Euro dropped below 1.30 for the first time in more than 10 weeks as speculation leaned toward a worsening debt crisis, and unemployment in the region rose to the highest level in more than 12 years. Commodities were volatile and mixed, generating small gains in the sector for Campbell on the month. Gains in energy trading and metals were dampened by losses in grains and soft commodities. While the energy complex made new highs for the year, primarily on the Chinese inflation story, cotton prices fell 26% from the mid-November high. It seems to be all about China these days as they attempt to dampen growth for fear of inflation. Equity trading was marginally positive despite mixed performance around the globe. While major U.S. indices finished slightly lower on the month, Japan’s Nikkei was up 8%, primarily driven by the weakening Yen. Global Central Bank intervention has made trading based solely on macroeconomic measures difficult. The Global Trend Fund’s models have naturally tilted to technical indicators until the value of fundamental information is once again relevant to asset prices. The appetite for risk-based assets was clearly back in vogue during the month of December. Commodities were the strongest performing sector during the month for the Global Trend Fund as the rally in energies, metals, soft commodities and grain markets continued. The petroleum and industrial metal complexes closed December near the year’s highs on steady demand and a healthy global economic picture. Cotton rallied over 25% during the month to finish up over 90% on the year. Additional gains were recorded in stock index trading as global equity markets staged a strong rally during the month on better than expected economic data, including strong consumer spending during the 2010 holiday season, and increased M&A activity. Despite signs of a stronger economy and higher interest rates, the U.S. Dollar weakened against all major currencies in December, fueling gains for the Global Trend Fund in the currency sector. Commodity-linked currencies, in particular, enjoyed a strong rally with the Australian Dollar reaching its strongest level since 1982. Despite its strong year-to-date performance, Fixed Income was the only losing sector for the Global Trend Fund in December, as economic conditions improved and Central Bank policies across the globe remained unchanged. Off-Balance Sheet Risk The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss. The Global Trend Fund trades in futures and forward contracts and is therefore a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts there exists a risk to the Global Trend Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interests positions of the Global Trend Fund at the same time, and if the Global Trend Fund’s trading advisor was unable to offset futures interests positions of the Global Trend Fund, the Global Trend Fund could lose all of its assets and the Partners would realize a 100% loss. Campbell & Company, Inc., the general partner (who also acts as trading advisor), minimizes market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 30%. In addition to market risk, in entering into futures and forward contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Global Trend Fund. The counterparty for futures contracts traded in the United States and on most foreign exchanges is the clearinghouse associated with such exchange. In general, clearinghouses are backed by the corporate members of the clearinghouse who are required to share any financial burden resulting from the non-performance by one of their members and, as such, should significantly reduce this credit risk. In cases where the clearinghouse is not backed by the clearing members, like some foreign exchanges, it is normally backed by a consortium of banks or other financial institutions. In the case of forward contracts, which are traded on the interbank market rather than on exchanges, the counterparty is generally a single bank or other financial institution, rather than a group of financial institutions; thus there may be a greater counterparty credit risk. Campbell & Company trades for the Global Trend Fund only with those counterparties which it believes to be creditworthy. All positions of the Global Trend Fund are valued each day on a mark-to-market basis. There can be no assurance that any clearing member, clearinghouse or other counterparty will be able to meet its obligations to the Global Trend Fund. Disclosures About Certain Trading Activities that Include Non-Exchange Traded Contracts Accounted for at Fair Value The Global Trend Fund invests in futures and forward currency contracts. The fair value of futures (exchange-traded) contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. The Fair value of forward (non-exchange traded) contracts is extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) of the last business day of the reporting period. Quantitative and Qualitative Disclosures About Market Risk Introduction Past Results Not Necessarily Indicative of Future Performance The Global Trend Fund is a speculative commodity pool. The market sensitive instruments held by it are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. 30 Market movements result in frequent changes in the fair market value of the Global Trend Fund’s open positions and, consequently, in its earnings and cash flow. The Global Trend Fund’s market risk is influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Global Trend Fund’s open positions and the liquidity of the markets in which it trades. The Global Trend Fund rapidly acquires and liquidates both long and short positions in a wide range of different markets. Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Global Trend Fund’s past performance is not necessarily indicative of its future results. Standard of Materiality Materiality as used in this section, “Quantitative and Qualitative Disclosures About Market Risk,” is based on an assessment of reasonably possible market movements and the potential losses caused by such movements, taking into account the leverage and multiplier features of the Global Trend Fund’s market sensitive instruments. Quantifying the Fund’s Trading Value at Risk Quantitative Forward-Looking Statements The following quantitative disclosures regarding the Global Trend Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact (such as the dollar amount of maintenance margin required for market risk sensitive instruments held at the end of the reporting period). The Global Trend Fund’s risk exposure in the various market sectors traded is estimated in terms of Value at Risk (VaR). The Global Trend Fund estimates VaR using a model based upon historical simulation (with a confidence level of 97.5%) which involves constructing a distribution of hypothetical daily changes in the value of a trading portfolio. The VaR model takes into account linear exposures to risks, including equity and commodity prices, interest rates, foreign exchange rates, and correlation among these variables. The hypothetical changes in portfolio value are based on daily percentage changes observed in key market indices or other market factors to which the portfolio is sensitive. The Global Trend Fund’s VaR at a one day 97.5% confidence level corresponds to the negative change in portfolio value that, based on observed market risk factors, would have been exceeded once in 40 trading days or one day in 40. VaR typically does not represent the worst case outcome. The Global Trend Fund uses approximately one quarter of daily market data and revalues its portfolio for each of the historical market moves that occurred over this time period. This generates a probability distribution of daily “simulated profit and loss” outcomes. The VaR is the 2.5 percentile of this distribution. The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The current methodology used to calculate the aggregate VaR represents the VaR of the Global Trend Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. The Global Trend Fund’s VaR computations are based on the risk representation of the underlying benchmark for each instrument or contract and does not distinguish between exchange and non-exchange dealer-based instruments. It is also not based on exchange and/or dealer-based maintenance margin requirements. VaR models, including the Global Trend Fund’s, are continually evolving as trading portfolios become more diverse and modeling techniques and systems capabilities improve. Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by the Global Trend Fund in its daily risk management activities. Please further note that VaR as described above may not be comparable to similarly titled measures used by other entities. Because the business of the Global Trend Fund is the speculative trading of futures and forwards, the composition of the Global Trend Fund’s trading portfolio can change significantly over any given time period, or even within a single trading day, which could positively or negatively materially impact market risk as measured by VaR. The Global Trend Fund’s Trading Value at Risk in Different Market Sectors The following tables indicate the trading Value at Risk associated with the Global Trend Fund’s open positions by market category as of September 30, 2011 and December 31, 2010 and the trading gains/losses by market category for the nine months ended September 30, 2011 and the period June 1 (commencement of trading) through December 31, 2010. September 30, 2011 Market Sector Value at Risk* Trading Gain/(Loss)** Commodities 0.78 % (6.05) % Currencies 1.34 % (0.81) % Interest Rates 1.66 % 17.80 % Currencies 0.71 % (7.38) % Aggregate/Total 1.96 % 3.56 % * — The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** — Represents the gross trading for the Fund for the nine months ended September 30, 2011. Of the 2011 year-to-date decrease of (1.22)% for Class A, approximately (4.83)% was due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class A, offset by approximately 3.56% due to trading gains (before commissions) and approximately 0.05% due to investment income. Of the period from May 1, 2011 (commencement of trading) through September 30, 2011 decrease of (5.03)% for Class B, approximately (1.30)% was due to trading losses (before commissions) and approximately (3.75)% due to brokerage fees, advisory fees, general partner fees,selling agent fees, offering costs and operating expenses borne by Class B, offset by approximately 0.02% due to investment income. Of the 2011 year-to-date increase of 0.19% for Class C, approximately 3.56% was due to trading gains (before commissions) and approximately 0.05% was due to investment income, offset by approximately (3.42)% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class C. Of the period from May 1, 2011 (commencement of trading) through September 30, 2011decrease of (3.79)% for Class D, approximately (1.30)% was due to trading losses (before commissions) and approximately (2.51)% due to brokerage fees, advisory fees, general partner fees,offering costs and operating expenses borne by Class D, offset by approximately 0.02% due to investment income. December 31, 2010 Market Sector Value at Risk* Trading Gain/(Loss)** Commodities % % Stock Indices % % Interest Rates % % Currencies % % Aggregate/Total % % * The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The aggregate VaR represents the VaR of the Global Trend Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** Represents the gross trading for the Global Trend Fund for the period June 1 (commencement of trading) through December 31, 2010. Of the 11.88% return for the period June 1 (commencement of trading) through December 31, 2010 for Class A, approximately 18.49% was due to trading gains (before commissions) and approximately 0.04% due to investment income offset by approximately (6.65)% due to brokerage fees, management fees, selling agent fees, offering costs and operating expenses borne by Class A. 31 Of the 12.86% return for the period June 1 (commencement of trading) through December 31, 2010 for Class C, approximately 18.49% was due to trading gains (before commissions) and approximately 0.04% due to investment income offset by approximately (5.67)% due to brokerage fees, management fees, offering costs and operating expenses borne by Class C. Material Limitations on Value at Risk as an Assessment of Market Risk The following limitations of VaR as an assessment of market risk should be noted: 1) Past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; 2) Changes in portfolio value caused by market movements may differ from those of the VaR model; 3) VaR results reflect past trading positions while future risk depends on future positions; 4) VaR using a one day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and 5) The historical market risk factor data for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. VaR is not necessarily representative of historic risk nor should it be used to predict the Fund’s future financial performance or its ability to manage and monitor risk. There can be no assurance that the Fund’s actual losses on a particular day will not exceed the VaR amounts indicated or that such losses will not occur more than once in 40 trading days. Non-Trading Risk The Global Trend Fund has non-trading market risk on its foreign cash balances not needed for margin. However, these balances (as well as the market risk they represent) are immaterial. The Global Trend Fund may also incur non-trading market risk as a result of investing a portion of its available assets in U.S. Treasury Bills held at the broker and over-the-counter counterparty. The market risk represented by these investments is minimal. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Global Trend Fund’s market risk exposures — except for (i) those disclosures that are statements of historical fact and (ii) the descriptions of how the Fund manages its primary market risk exposures — constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. The Global Trend Fund’s primary market risk exposures as well as the strategies used and to be used by Campbell & Company for managing such exposures are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Global Trend Fund’s risk controls to differ materially from the objectives of such strategies. Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation and many other factors could result in material losses as well as in material changes to the risk exposures and the risk management strategies of the Global Trend Fund. There can be no assurance that the Global Trend Fund’s current market exposure and/or risk management strategies will not change materially or that any such strategies will be effective in either the short- or long-term. Investors must be prepared to lose all or substantially all of their investment in the Global Trend Fund. The following were the primary trading risk exposures of the Fund as of September 30, 2011, by market sector. Currencies The Global Trend Fund’s currency exposure is to exchange rate fluctuations, primarily fluctuations which disrupt the historical pricing relationships between different currencies and currency pairs. These fluctuations are influenced by interest rate changes as well as political and general economic conditions. The Global Trend Fund trades in a large number of currencies, including cross-rates — i.e., positions between two currencies other than the U.S. Dollar. Campbell & Company does not anticipate that the risk profile of the Global Trend Fund’s currency sector will change significantly in the future. Interest Rates Interest rate movements directly affect the price of the sovereign bond positions held by the Fund and indirectly the value of its stock index and currency positions. Interest rate movements in one country as well as relative interest rate movements between countries materially impact the Global Trend Fund’s profitability. The Global Trend Fund’s primary interest rate exposure is to interest rate fluctuations in the United States and the other G-7 countries. Campbell & Company anticipates that G-7 interest rates will remain the primary market exposure of the Global Trend Fund for the foreseeable future. The changes in interest rates which have the most effect on the Global Trend Fund are changes in long-term, as opposed to short-term rates. Changes in the interest rate environment will have the most impact on longer dated fixed income positions, at points of time throughout the year the majority of the speculative positions held by the Global Trend Fund may be held in medium to long-term fixed income positions. Stock Indices The Global Trend Fund’s primary equity exposure is to equity price risk in the G-7 countries and several other countries (Australia, Hong Kong, Singapore, Spain, Taiwan and the Netherlands). The stock index futures traded by the Global Trend Fund are limited to futures on broadly based indices. The Global Trend Fund is primarily exposed to the risk of adverse price trends or static 32 markets in the major U.S., European and Japanese indices. Markets that trade in a narrow range could result in the Global Trend Fund’s positions being “whipsawed” into numerous small losses. Energy The Global Trend Fund’s primary energy market exposure is to natural gas, crude oil and derivative product price movements often resulting from international political developments and ongoing conflicts in the Middle East and the perceived outcome. Oil and gas prices can be volatile and substantial profits and losses have been and are expected to continue to be experienced in this market. Metals The Global Trend Fund’s metals market exposure is to fluctuations in the price of aluminum, copper, gold, nickel,silver, and zinc. Agricultural The Global Trend Fund’s agricultural exposure is to fluctuations of the price of wheat, corn, coffee,sugar, soy, hogs, cattle,and cotton. Qualitative Disclosures Regarding Non-Trading Risk Exposure The following were the non-trading risk exposures of the Fund as of September 30, 2011. Foreign Currency Balances The Global Trend Fund’s primary foreign currency balances are in Australian Dollar, Japanese Yen, British Pounds and Euros. The Global Trend Fund controls the non-trading risk of these balances by regularly converting these balances back into dollars (no less frequently than twice per month, and more frequently if a particular foreign currency balance becomes unusually large). Qualitative Disclosures Regarding Means of Managing Risk Exposure The means by which the Global Trend Fund and Campbell & Company, severally, attempt to manage the risk of the Global Trend Fund’s open positions is essentially the same in all market categories traded. Campbell & Company applies risk management policies to its trading which generally limit the total exposure that may be taken per “risk unit” of assets under management. In addition, Campbell & Company follows diversification guidelines (often formulated in terms of the balanced volatility between markets and correlated groups), as well as reducing position size dynamically in response to trading losses. General The Global Trend Fund is unaware of any (i) anticipated known demands, commitments or capital expenditures; (ii) material trends, favorable or unfavorable, in its capital resources; or (iii) trends or uncertainties that will have a material effect on operations. From time to time, certain regulatory agencies have proposed increased margin requirements on futures contracts. Because the Global Trend Fund generally will use a small percentage of assets as margin, the Global Trend Fund does not believe that any increase in margin requirements, as proposed, will have a material effect on the Global Trend Fund’s operations. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 33 PAST PERFORMANCE OF THE CAMPBELL GLOBAL TREND FUND, L.P. Because over 50% of the assets of the Global Trend Fund are assets of Campbell & Company, the Global Trend Fund is considered to be a proprietary investment under CFTC Rule 4.25(a)(8). Pursuant to Rule 4.24(v), the performance of Global Trend Fund is included at the end of Part Two on pages158through161 . [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS As of the date of this prospectus, the assets in Global Trend Fund are considered to be proprietary as fifty percent or more of the beneficial interest is owned or controlled by the general partner. See the table below for Campbell & Company’s ownership, as general partner of the Global Trend Fund, as of November 1, 2011. No Global Trend Fund Units are owned by officers of Campbell & Company. Title of Class Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class Units of General Partnership Interest Campbell & Company, Inc. 15,000.144 Units 93.89% of Units outstanding CONFLICTS OF INTEREST THAT MAY AFFECT THE GLOBAL TREND FUND Campbell & Company, Inc. Conflicts exist between Campbell & Company’s interests in and its responsibilities to the Fund. The conflicts are inherent in Campbell & Company acting as general partner and as trading advisor to the Fund. The conflicts and the potential detriments to the limited partners are described below. Campbell & Company’s selection of itself as trading advisor was not objective, since it is also the general partner of the Fund. In addition, it has a disincentive to replace itself as the trading advisor. The Advisory Agreement between the Fund and Campbell & Company, including the fee arrangement, was not negotiated at arm’s length. Investors should note, however, that Campbell & Company believes that the fee arrangements are fair to the Fund and competitive with compensation arrangements in pools involving independent general partners and advisors. Campbell & Company will review its compensation terms annually to determine whether such terms continue to be competitive with other pools for similar services and will lower such fees if it concludes, in good faith, that its fees are no longer competitive. Campbell & Company may not receive per-trade compensation directly or indirectly from the Fund. Investors should note that Campbell & Company operates other commodity pool offerings which may have materially different terms and may operate at a lower overall cost structure. Neither Campbell & Company nor its principals devote their time exclusively to the Fund; however, Campbell & Company intends to devote sufficient time to the activities of the Fund to properly manage the Fund consistent with its duties as general partner and trading advisor. Campbell & Company (or its principals) acts as general partner to other commodity pools and trading advisor to thirteen other accounts, which may compete with the Fund for Campbell & Company’s services. One of the thirteen other accounts is in direct competition with the Fund. Thus, Campbell & Company could have a conflict between its responsibilities to the Fund and to those other pools and accounts. Campbell & Company believes that it has sufficient resources to discharge its responsibilities in this regard in a fair manner. Campbell & Company receives higher advisory fees from some of those other accounts than it receives from the Fund. Campbell & Company, however, trades all accounts of the Trend Following Portfolio (including the Fund’s) in a substantially similar manner, given the differences in size and timing of the capital additions and withdrawals. In addition, Campbell & Company may find that futures positions established for the benefit of the Fund, when aggregated with positions in other accounts traded by Campbell & Company, approach the speculative position limits in a particular commodity. Campbell & Company may decide to address this situation either by liquidating the Fund’s positions in that futures contract and reapportioning the portfolio in other contracts or by trading contracts in other markets which do not have restrictive limits. In the event that Campbell & Company were required to liquidate positions as the result of speculative position limits, such liquidation would be done on a pro rata basis across all accounts under management. Principals of Campbell & Company may trade futures and related contracts for his or her own account. In addition, Campbell & Company manages proprietary accounts for itself, its deferred compensation plan and certain principals and employees. There are written procedures that govern proprietary trading by principals and employees. For instance, Campbell & Company has implemented employee trading policies that prohibit employee trading in futures and options on futures unless the Company’s consent is given to the employee in writing. Such consent will only be given on a case by case basis. All employees must preclear all trades in equities, equity options, equity indices or equity index options through a computer-based system provided by the Company. The proposed trades are compared to a restricted list that includes positions traded in material amounts. The Company receives a daily feed from Company approved brokerage firms, which are compared against the preclearance lists to assure compliance. Trading records for all proprietary trading are available for review by clients and investors upon reasonable notice. A conflict of interest exists if proprietary trades areexecuted and cleared at more favorable rates than trades executed and cleared on behalf of the Fund. 35 When Campbell & Company executes an order in the market, the order is typically placed on an aggregate basis for all accounts for which Campbell & Company trades, and then is subsequently broken up and allocated among the various accounts. To the extent executions are grouped together and then allocated among accounts held at the futures brokers and the over-the-counter counterparties, the Fund may receive less favorable executions than such other accounts. It is Campbell & Company’s policy to objectively allocate trade executions that afford each account the same likelihood of receiving favorable or unfavorable executions over time. A potential conflict also may occur when Campbell & Company or its principals trade their proprietary accounts more aggressively or take positions in proprietary accounts which are opposite, or ahead of, the positions taken by the Fund. The Futures Broker and the Over-the-Counter Counterparty The futures broker, currently Newedge USA, LLC, and the over-the-counter counterparty, currently The Royal Bank of Scotland plc and the affiliates and personnel of such entities, may trade futures, forward and option contracts for their own accounts. These trades may be different from, opposite to or entered ahead of trades entered into by the Fund, and these persons may even be the other party to a trade entered into by the Fund. The records of any of these trades will not be available to limited partners of the Fund. Although the futures brokers and over-the-counter counterparties are not affiliated with Campbell & Company, it is the futures brokers and/or over-the-counter counterparties for other accounts managed by Campbell & Company. The Selling Agents A current list of the selling agents for the Global Trend Fund includes, but is not limited to: Berthel, Fisher & Company Financial Services; Campbell Financial Services, Inc.; Centaurus Financial Inc.; Davenport & Company LLC; Duncan-Williams Inc.; FSC Securities Corporation; Girard Securities, Inc.; Kalos Capital, Inc.; LPL Financial LLC; Polar Investment Counsel, Inc.; Prospera Financial Services, Inc.; Royal Alliance Associates, Inc.; SagePoint Financial, Inc.; Stifel, Nicolaus & Company, Incorporated;Tricor Financial, LLC; and Wedbush Morgan Securities Inc. Those selling agents (or their assignees) that are registered futures commission merchants or introducing brokers will receive, beginning in the thirteenth month after the sale of the Units, ongoing compensation based on the net asset value of the Units which remain outstanding. Consequently, in advising clients whether they should redeem their Units or purchase additional Units, such selling agents will have a conflict of interest between the selling agents’ interest in maximizing the ongoing compensation which they will receive and their interest in giving their client the financial advice which is in such clients’ best interests. Campbell & Company acts as a commodity pool operator and a commodity trading advisor in respect of various managed futures investment products. The selling agents may or may not be authorized to offer certain of such products to their clients, which may have materially different terms, including investment portfolios and objectives, fees, risks, conflicts of interest and suitability requirements, from those of the Fund. Fiduciary Duty and Remedies In evaluating the foregoing conflicts of interest, a prospective investor should be aware that Campbell & Company, as general partner, has a responsibility to limited partners to exercise good faith and fairness in all dealings affecting the Fund. The fiduciary responsibility of a general partner to the limited partners is a rapidly developing and changing area of the law and limited partners who have questions concerning the duties of Campbell & Company as general partner should consult with their own counsel. In the event that a limited partner believes that Campbell & Company has violated its fiduciary duty to the limited partners, he may seek legal relief individually or on behalf of the Fund under applicable laws, including partnership and commodities laws, to recover damages from or require an accounting by Campbell & Company. The Limited Partnership Agreement of the Fund is governed by Delaware law and any breach of Campbell & Company’s fiduciary duty under the Limited Partnership Agreement will generally be governed by Delaware law. The Limited Partnership Agreement does not limit Campbell & Company’s fiduciary obligations under Delaware or common law; however, Campbell & Company may assert as a defense to claims of breach of fiduciary duty that the conflicts of interest and fees payable to Campbell & Company have been disclosed in the prospectus. Limited partners may also have the right, subject to applicable procedural and jurisdictional requirements, to bring partnership class actions in federal court to enforce their rights under the federal securities laws and the rules and regulations promulgated thereunder by the U.S. Securities and Exchange Commission (“SEC”). Limited partners who have suffered losses in connection with the purchase or sale of the Units may be able to recover such losses from Campbell & Company where the losses result from a violation by Campbell & Company of the federal securities laws. State securities laws may also provide remedies, such as the ability to bring civil liability lawsuits, to limited partners. Limited partners should be aware that performance by Campbell & Company of its fiduciary duty to the Fund is measured by the terms of the Limited Partnership Agreement as well as applicable law. Limited partners are afforded rights to institute reparations proceedings under the Commodity Exchange Act for violations of the Commodity Exchange Act or of any rule, regulation or order of the CFTC by Campbell & Company. Indemnification and Standard of Liability Campbell & Company and its controlling persons may not be liable to the Fund or any limited partner for errors in judgment or other acts or omissions not amounting to misconduct or negligence, as a consequence of the indemnification and exculpatory provisions described in the following paragraph. Purchasers of Units may have more limited rights of action than they would absent such provisions. 36 Campbell & Company and its controlling persons will not have any liability to the Fund or to any limited partner for any loss suffered by the Fund which arises out of any action or inaction if Campbell & Company, in good faith, determined that such course of conduct was in the best interests of the Fund and such course of conduct did not constitute negligence or misconduct of Campbell & Company. The Fund has agreed to indemnify Campbell & Company and its controlling persons against claims, losses or liabilities based on their conduct relating to the Fund, provided that the conduct resulting in the claims, losses or liabilities for which indemnity is sought did not constitute negligence or misconduct or breach of any fiduciary obligation to the Fund and was done in good faith and in a manner which Campbell & Company, in good faith, determined to be in the best interests of the Fund. Controlling persons of Campbell & Company are entitled to indemnity only for losses resulting from claims against such controlling persons due solely to their relationship with Campbell & Company or for losses incurred in performing the duties of Campbell & Company. See Article 15 of the Fund’s Limited Partnership Agreement, included as Exhibit A to this prospectus. The Fund will not indemnify Campbell & Company or its controlling persons for any liability arising from securities law violations in connection with the offering of the Units, unless Campbell & Company or its controlling persons prevails on the merits or obtains a court approved settlement (in accordance with Section 15.2 of the Fund’s Limited Partnership Agreement). The position of the SEC is that any such indemnification is contrary to the federal securities laws and therefore unenforceable. CHARGES TO THE FUND The following list of expenses includes all compensation, fees, profits and other benefits (including reimbursement of out-of-pocket expenses) which Campbell & Company, the selling agents, the futures broker, the over-the-counter counterparty, and the affiliates of those parties may earn or receive in connection with the offering and operation of the Global Trend Fund. Prospective investors should refer to the Summary for an estimate of the trading profit and interest income that must be earned for an investor to break-even in the first year of trading. Campbell & Company, Inc. Advisory and General Partner Fees All Classes of Units of the Global Trend Fund will pay Campbell & Company a monthly (i) advisory fee of 2% per annum; and (2) general partner fee of 1% per annum, of the net asset value of the respective Class, prior to any accrual for or payment of any advisory fee, performance fee, redemption or subscription during said month. The advisory and general partner fees are paid in arrears based on the net asset value of the respective Class as of the end of each month. The advisory and general partner fees are paid out of and reduces the net assets attributable to each Class of Units. Redemption Fee Redemption fees apply to Class A Units and Class B Units through the first twelve month-ends following purchase as follows: 1.833% of net asset value per redeemed Unit through the second month-end, 1.666% of net asset value per redeemed Unit through the third month-end, 1.500% of net asset value per redeemed Unit through the fourth month-end, 1.333% of net asset value per redeemed Unit through the fifth month-end, 1.167% of net asset value per redeemed Unit through the sixth month-end, 1.000% of net asset value per redeemed Unit through the seventh month-end, 0.833% of net asset value per redeemed Unit through the eighth month-end, 0.667% of net asset value per redeemed Unit through the ninth month-end, 0.500% of net asset value per redeemed Unit through the tenth month-end, 0.333% of net asset value per redeemed Unit through the eleventh month-end, 0.167% of net asset value per redeemed Unit through the twelfth month-end. The month-end as of which the Unit is purchased is counted as the first month-end. After the twelfth month-end following purchase of a Class A Unit or Class B Unit, no redemption fees apply. Because the purchase date counts as the first month-end in determining whether a redemption fee applies, no redemption fee would be due in respect of a Class A Unit or Class B Unit redeemed on the first anniversary of the purchase. Performance Fee All Units will pay the trading advisor quarterly performance compensation equal to 20% of the Global Trend Fund’s aggregate cumulative appreciation in the net asset value per Unit of each Class, exclusive of appreciation attributable to interest income, allocable to such Class of Units, and as adjusted for subscriptions and redemptions, on a cumulative high water mark basis, charged quarterly. In determining the fees in this paragraph, net assets shall not be reduced by the performance fees being calculated for such current period. In respect of each Class of Units, “aggregate cumulative appreciation” means the total increase in Unit value of such Class of Units from the commencement of trading, minus the total increase in Unit value of such Class of Units for all prior quarters, multiplied by the number of Units of such Class outstanding. The performance fee is paid only on profits attributable to each Class of Units outstanding. The performance fee is accrued monthly and paid quarterly. If any payment is made and attributed to any Class in respect of a performance fee, and that Class thereafter incurs a net loss, the trading advisor will retain the amount previously paid. Thus, the trading advisor may be paid a performance fee during a year in which a Class overall incurred net losses. Trading losses shall be carried forward and no further performance fee may be paid until the prior losses have been recovered. Similarly, the trading advisor’s performance fee is based on unrealized, as well as realized, gains. There can be no assurance that such gains will, in fact, ever be recognized. Furthermore, the valuation of unrealized gain and loss may be subject to material subsequent revision. 37 Assume a class of the Global Trend Fund paid a performance fee at the end of the fourth quarter of 2011 and assume that this class of the Global Trend Fund recognized trading profits (net of all brokerage fees and operating and offering expenses) of $200,000 during the first quarter of 2012. The aggregate cumulative appreciation for the quarter (before interest earned) would be $200,000 and Campbell & Company’s performance fee would be $40,000 (0.2 × $200,000). Now assume that the class paid a performance fee at the end of the third quarter of 2011 but did not pay a performance fee at the end of the fourth quarter of 2011 because it had trading losses of $100,000. If the class recognized trading profits of $200,000 at the end of the first quarter of 2012, the aggregate cumulative appreciation (before interest earned) for the quarter would be $100,000 ($200,000—$100,000 loss carryforward) and Campbell & Company’s performance fee would be $20,000 (0.2 x $100,000). Please note that this simplified example assumes that no limited partners have added or redeemed Units during this sample time frame. Such capital changes require that the calculation be determined on a “per unit” basis. If the net asset value per Unit at the time when a particular investor acquires Units is lower than the net asset value per Unit as of the end of the most recent prior calendar quarter for which a performance fee was payable (due to losses incurred between such quarter-end and the subscription date), such Units might experience a substantial increase in value after the subscription date yet pay no performance fee as of the next calendar quarter-end because the class as a whole has not experienced aggregate cumulative appreciation. If a performance fee accrual is in effect at the time when particular Units are purchased (due to gains achieved prior to the applicable subscription day), the net asset value per Unit reflects such accrual. In the event the net asset value of the class declines after the subscription date, the performance fee accrual is “reversed” and such reversal is credited to all Units equally, including the Units which were purchased at a net asset value per Unit which fully reflected such accrual. Performance fees are not reduced by redemption charges and interest income. The advisory fee, general partner fee, and performance fee may be increased upon sixty days’ notice to the limited partners, as long as the notice explains their redemption and voting rights. Existing limited partners who redeem within twelve months after any increase in fees would not be required to pay any redemption fees. The Futures Broker As described earlier, the futures broker receives up to 1% of the Global Trend Fund’s net asset value per annum (which includes payments to the over-the-counter counterparty as referenced below). The futures broker is responsible for all trading transactional costs, such as pit brokerage, exchange and NFA fees, “give-up” and transfer fees. The compensation paid to the futures broker is competitive with rates paid by other trading funds having assets and structures similar to the Global Trend Fund. The futures broker will charge the Global Trend Fund brokerage commissions at a rate of approximately $4 per round-turn contract. Annual brokerage commissions payable by the Global Trend Fund are estimated at approximately 0.35% of the Global Trend Fund’s net assets annually. Each Class of Units is allocated its pro rata share of all such brokerage commissions. The compensation paid to the futures broker will not exceed the guidelines established by the North American Securities Administrators Association, Inc. (“NASAA”). The Selling Agents The selling agents for Class A Units and Class B Units receive from the Global Trend Fund selling commissions of up to 2% of the subscription amount of each subscription for Class A Units or Class B Units. In addition, commencing thirteen months after the sale of Units and in return for providing ongoing services to the limited partners, the Fund will pay those selling agents (or their assignees) up to 2% of the Global Trend Fund’s average month-end net asset value per annum. The amount paid to selling agents on Global Trend Fund Class A Units and Class B Units sold pursuant to this disclosure document will not, however, exceed 8.0% of the gross offering proceeds of the Global Trend Fund Class A Units and 9.0% of the gross offering proceeds of the Global Trend Fund Class B Units sold pursuant to this disclosure document. The Global Trend Fund Class A Units and Class C Units will pay a monthly broker-dealer custodial fee of 0.25% of the Class A Units’ and Class C Units’ month-end net asset value per annum to the selling agents (the firm and not the individual) provided, however, that the total of such broker-dealer custodial fees per Unit do not exceed 1.0% of the gross offering proceeds of Class A Units and 6% of the Class C Units. The additional selling commissions and broker-dealer custodial fee, where applicable, described in the preceding paragraphs, are also subject to the following restrictions: The total of additional commissions and broker-dealer custodial fees, plus: the initial selling commission of 2% of the subscription amount of each subscription for Units; salaries, expenses and bonuses of employees of Campbell & Company or its affiliates engaged in wholesaling activities; and per-unit costs properly deemed to constitute underwriting compensation allocable to the selling agents, such as a selling brochure, seminar costs and travel expenses, (collectively “Underwriting Compensation”) do not exceed any applicable limit of such Units’ gross offering proceeds. If total Underwriting Compensation paid on any Class A Unit, Class B Unit, Class C Unit or Class D Unit reaches any applicable limit of the gross offering proceeds, the Class A Unit, Class B Unit, Class C Unit or Class D Unit will automatically be re-designated as Class E Units, which are identical to Class A Units, Class B Units, Class C Units and Class D Units except that Class E Units do not pay any offering expenses, selling agent fees, broker-dealer custodial fees payable to the selling agents and, if applicable, redemption fees. 38 Such compensation may be deemed to create a conflict of interest in that the selling agents have a disincentive in advising investors to redeem their Units. See “Conflicts of Interest That May Affectthe Global Trend Fund.” The Over-the-Counter Counterparty The Global Trend Fund will trade currency forward contracts. Such contracts are traded among dealers which act as “principals” or counterparties to each trade. Execution costs will be included in the price of each forward contract purchased or sold, and accordingly, such costs cannot be determined. Campbell & Company believes the bid-ask spreads for forward contract trades, which incorporate these execution costs, are at prevailing market prices. In addition, the over-the-counter counterparty will charge approximately $4 per $1 million, plus any additional electronic platform charges, in prime brokerage fees for forward contracts it facilitates on behalf of the Global Trend Fund with third party banks. These prime brokerage fees, combined with the futures broker’s charges, will equal approximately 0.40% of the Global Trend Fund’s net assets. Each Class of Units will be allocated its pro rata share of all such costs. These prime brokerage fees, combined with the futures broker’s charges, will not exceed the 1% of the Global Trend Fund net asset value per annum, as referenced under “The Futures Broker” above. Organization and Offering Expenses The organization and offering expenses during the initial and continuing offering will be advanced by Campbell & Company. The Global Trend Fund, and in turn, each Class of Units (excluding Class E Units), will reimburse, monthly, its organization and offering costs (collectively, “Offering Costs”), subject to an annual cap of 0.50% of the Global Trend Fund’s, and in turn, each Class of Units’, average month-end net asset value. Such Offering Costs include all fees and expenses in connection with the distribution of the Units, including legal, accounting, printing, mailing, filing fees, escrow fees, transaction and non-transaction based compensation of Campbell & Company employees (each of whom are registered representatives of Campbell Financial Services, Inc.) while engaged in sales activities (including wholesaling), marketing expenses of Campbell & Company (including travel expenses of Campbell & Company employees (each of whom are registered representatives of Campbell Financial Services, Inc.), expenses incurred in connection with selling agent training and education meetings and selling agent legal expenses. Any Offering Costs advanced by Campbell & Company in excess of the aforementioned annual cap may be reimbursed by the Global Trend Fund in later periods if the Global Trend Fund is able to do so within the limit of each annual cap, provided that the maximum amount reimbursed by the Global Trend Fund in any calendar year not exceed the overall limits set forth above. In no event will the reimbursement exceed 2.5% of the total subscriptions accepted by the Global Trend Fund. In the event the Global Trend Fund terminates prior to the completion of any reimbursement of the aforementioned costs, Campbell & Company will not be entitled to any additional reimbursement from the Global Trend Fund. The reimbursement of Offering Costs reduces the Global Trend Fund’s net asset value. Each Class of Units (excluding Class E Units) is specifically allocated its pro rata share of all Offering Costs. The Global Trend Fund also engages certain employees of the general partner to provide wholesaling services with respect to the Global Trend Fund. Any compensation paid to employees of the general partner (each of whom are registered representatives of Campbell Financial Services, Inc.) for their wholesaling services is considered part of the Global Trend Fund’s organization and Offering Costs and is payable by the Global Trend Fund as such. The Global Trend Fund is required to disclose that the “organization and offering expenses” of the Global Trend Fund, as defined by the NASAA Guidelines (and referenced to as “Offering Costs” above, will not exceed 15% of the total subscriptions accepted. Campbell & Company, and not the Global Trend Fund, will be responsible for any expenses in excess of such limitation. Since Campbell & Company has agreed to limit its reimbursement of such expenses to 2.5% of total subscriptions, the NASAA Guidelines limit of 15% of total subscriptions (even when added to the selling commissions) will not be reached. Class E Units do not pay Offering Costs. Other Expenses The Global Trend Fund bears its operating expenses, including, but not limited to, administrative, legal and accounting fees, and any taxes or extraordinary expenses payable by the Global Trend Fund. Such expenses are estimated to be 0.50% (and will not exceed 0.50%) of the Global Trend Fund’s net asset value per annum. Campbell & Company will be responsible for any such expenses during any year of operations which exceeds such percentage estimate. Campbell & Company estimates that a maximum of $120,000 in legal fees and a maximum of $70,000 in audit fees will be charged to the Global Trend Fund during its first full year of operations, subject to the 0.50% cap discussed above. 39 USE OF PROCEEDS The assets of the Fund are not and will not be, directly or indirectly, commingled with the property of any other person or with the property of any other Fund in violation of law or invested with or loaned to Campbell & Company or any affiliated entities. Approximately 10% to 30% of the Global Trend Fund’s assets will normally be committed as required margin for futures contracts and held by the futures broker, although the amount committed may vary significantly. Such assets will be maintained in the form of cash or U.S. Treasury bills in segregated accounts with the futures brokers pursuant to the Commodity Exchange Act and regulations thereunder. Approximately 10% to 30% of the Global Trend Fund’s assets will be deposited with over-the-counter counterparty in order to initiate and maintain forward contracts. Such assets are not held in segregation or otherwise regulated under the Commodity Exchange Act, unless such over-the-counter counterparty is registered as a futures commission merchant. These assets will be held either in U.S. government securities or short-term time deposits with U.S.-regulated bank affiliates of the over-the-counter counterparty. The remaining 40% to 80% of the Global Trend Fund’s assets will normally be invested in cash equivalents such as U.S. Treasury bills and held by the futures broker or the over-the-counter counterparty. The Global Trend Fund’s assets are not and will not be, directly or indirectly, commingled with the property of any other person in violation of law or invested with or loaned to Campbell & Company or any affiliated entities. Funds may be deposited and held in the Global Trend Fund’s account at PNC Financial Services Group, Inc., Baltimore, Maryland, U.S.A., prior to the transfer to the Global Trend Fund’s trading accounts. THE FUTURES BROKER Currently, Newedge USA, LLC (“NUSA” or the “futures broker”) serves as the Global Trend Fund’s clearing broker to execute and clear the Fund’s futures transactions and provide other brokerage-related services. Newedge Alternative Strategies, Inc. (“NAST”), is an affiliate of NUSA. NUSA and NAST are subsidiaries of Newedge Group. NUSA is a futures commission merchant and broker dealer registered with the U.S. Commodity Futures Trading Commission and U.S. Securities and Exchange Commission, and is a member of FINRA. NUSA is a clearing member of all principal futures exchanges located in the United States as well as a member of the Chicago Board Options Exchange, International Securities Exchange, New York Stock Exchange, Options Clearing Corporation, and Government Securities Clearing Corporation. NAST is an eligible swap participant that is not registered or required to be registered with the CFTC or the SEC, and is not a member of any exchange. NUSA and NAST are headquartered at 550 W. Jackson, Suite 500, Chicago, Illinois 60661 with branch offices in San Francisco, California; New York, New York; Kansas City, Missouri; Cypress, Texas; and Montreal, Canada. Prior to January 2, 2008, NUSA was known as Fimat USA, LLC, while NAST was known as Fimat Alternative Strategies Inc. On September 1, 2008, NUSA merged with future commission merchant and broker dealer Newedge Financial Inc. (“NFI”)—formerly known as Calyon Financial Inc. NUSA was the surviving entity. In March 2008, NFI settled, without admitting or denying the allegations, a disciplinary action brought by the New York Mercantile Exchange (“NYMEX”) alleging that NFI violated NYMEX rules related to: numbering and time stamping orders by failing properly to record a floor order ticket; wash trading; failure to adequately supervise employees; and violation of a prior NYMEX cease and desist order, effective as of December 5, 2006, related to numbering and time stamping orders and block trades. NFI paid a $100,000 fine to NYMEX in connection with this settlement. In February 2011, NUSA settled, without admitting or denying the allegations, a disciplinary action brought by the CFTC alleging that NUSA exceeded speculative limits in the October 2009 live cattle futures contract on the Chicago Mercantile Exchange and failed to provide accurate and timely reports to the CFTC regarding their larger trader positions. NUSA paid a $140,000 civil penalty and disgorgement value of $80,910 to settle this matter. In addition, the CFTC Order required NUSA to implement and maintain a program designed to prevent and detect reporting violations of the Commodity Exchange Act and CFTC regulations. Other than the foregoing proceeding, which did not have a material adverse effect upon the financial condition of NUSA, there have been no material administrative, civil or criminal actions brought, pending or concluded against NUSA, NAST, or its principals in the past five years. Affiliates of NUSA may execute transactions opposite the Fund as principal. Neither NUSA, NAST nor any affiliate, officer, director or employee thereof have passed on the merits of this Memorandum or offering, or give any guarantee as to the performance or any other aspect of the Fund. NUSA has adopted and implemented an anti-money laundering program consistent with its obligations to comply with applicable anti-money laundering laws and regulations, including the Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001, including Customer Identification Procedures. 40 All futures trades made on behalf of the Global Trend Fund are cleared by NUSA. NUSA is not affiliated with either the Global Trend Fund or the trading advisor. NUSA did not sponsor the Global Trend Fund and is not responsible for the activities of the trading advisor. It will act only as the futures broker. The futures broker and its affiliates, Trustees, officers and employees may trade futures for their own accounts. Records of such trading, if any, will not be made available to the limited partners. It is possible that such persons may take positions either similar or opposite to positions taken by the Global Trend Fund, and that the Global Trend Fund and such persons may from time to time be competing for similar positions in the futures markets. Furthermore, it is possible that the futures broker will effect transactions for the Global Trend Fund in which the other party is affiliated with the futures broker. Although the futures broker is not affiliated with the trading advisor, it is the futures broker for other accounts managed by the trading advisor and/or its affiliates. Neither the Global Trend Fund nor the trading advisor and/or its affiliates are obligated to continue to use NUSA and may select other or additional futures brokers in the future, provided that a reasonable determination is made that their service and pricing are competitive. The Global Trend Fund has entered into a futures brokerage agreement with NUSA, which clears all futures transactions on a fully disclosed basis. The Global Trend Fund has appointed the futures broker to clear trades for the Global Trend Fund upon the instructions of the trading advisor. The futures broker may change its commission rates at any time. The brokerage agreement with NUSA is terminable at any time upon notice by either party. THE OVER-THE-COUNTER COUNTERPARTY Campbell & Company’s Best Execution Committee reviews the creditworthiness of its counterparties no less than weekly. As a general matter, Campbell & Company expects counterparties to maintain a credit rating of investment grade or above. In addition to reviewing any changes to credit ratings, the Best Execution Committee reviews the 5-year credit default swap (percentage change) and equity price (current year-to-date percentage, previous year-to-date percentage, and percentage change) changes. The Best Execution Committee notes credit default swap and equity price changes that have significantly deviated from the average and also contemplates capital raises, earnings reports and other news. The Global Trend Fund trades foreign exchange and other forward contracts through “dealers” in such contracts. The dealer that maintains the forward positions, or acts as the counterparty, for the Global Trend Fund is The Royal Bank of Scotland plc. Unlike futures contracts which are traded through brokers such as the futures broker, foreign exchange or currency forward contracts are executed through a network of dealers. Campbell & Company then instructs the executing dealer to “give up” the trade to The Royal Bank of Scotland plc. Campbell & Company is not obligated to continue to use the over-the-counter counterparty identified above and may select others or additional ones in the future, provided Campbell & Company believes that their service and pricing are competitive and present minimal counterparty credit risk. DISTRIBUTIONS AND REDEMPTIONS Distributions Campbell & Company is not required to make any distributions to limited partners. However, Campbell & Company does have the authority to make such distributions, and reserves the right to do so at any time in its sole discretion. Campbell & Company is not under any obligation to make pro rata distributions to its other accounts under management if it makes distributions to the Fund. The amount and timing of future distributions is uncertain. Because of the potential volatility of futures and forward markets, especially in the short-term, the Fund is recommended for those seeking a medium- to long-term investment (i.e., 3–5 years). If the Fund realizes profits for any fiscal year, such profits will constitute taxable income to the limited partners in accordance with their respective investments in the Fund whether or not cash or other property has been distributed to limited partners. Any distributions, if made, may be inadequate to cover such taxes payable by the limited partners. Redemptions A limited partner, with the payment of charges below, may request any or all of his Units or a specific dollar amount be redeemed by the Global Trend Fund at the net asset value of a Unit as of the end of the month. Limited partners must transmit a written request of such withdrawal to Campbell & Company not less than ten (10) business days prior to the end of the month (or such shorter period as permitted by Campbell & Company). See Exhibit B to this prospectus for the form of Request for Redemption. The Request for Redemption must specify the number of Units or dollar amount for which redemption is sought. Except as set forth below, redemptions will be paid within 20 business days after the date of redemption, contingent upon the Fund having assets sufficient to discharge all of their liabilities on the requested date of redemption. A delay may occur only in the event that redemptions are requested with respect to more Units than Campbell & Company is able to honor, Campbell & Company will honor requests for redemption in the order actually received and will hold requests for redemption in such order. Limited partners will be notified in the event a request for redemption cannot be honored, and their requests will be honored thereafter at the first available opportunity. The federal income tax aspects of redemptions are described under “Federal Income Tax Aspects.” 41 Redemption Fees Redemption fees apply to Class A Units and Class B Units through the first twelve month-ends following purchase as follows: 1.833% of net asset value per redeemed Unit through the second month-end, 1.666% of net asset value per redeemed Unit through the third month-end, 1.500% of net asset value per redeemed Unit through the fourth month-end, 1.333% of net asset value per redeemed Unit through the fifth month-end, 1.167% of net asset value per redeemed Unit through the sixth month-end, 1.000% of net asset value per redeemed Unit through the seventh month-end, 0.833% of net asset value per redeemed Unit through the eighth month-end, 0.667% of net asset value per redeemed Unit through the ninth month-end, 0.500% of net asset value per redeemed Unit through the tenth month-end, 0.333% of net asset value per redeemed Unit through the eleventh month-end, 0.167% of net asset value per redeemed Unit through the twelfth month-end. The month-end as of which the Unit is purchased is counted as the first month-end. After the twelfth month-end following purchase of a Class A Unit or Class B Unit, no redemption fees apply. Because the purchase date counts as the first month-end in determining whether a redemption fee applies, no redemption fee would be due in respect of a Class A Unit or Class B Unit redeemed on the first anniversary of the purchase. For example, if Class A Units or Class B Units were purchased on June 30, 2012 (the Closing Date for such Unit), a redemption fee of 1.833% would apply if the Class A Units or Class B Units were redeemed through July 31, 2012, declining each month thereafter as referenced above. No redemption fee would apply if the Class A Units or Class B Units were redeemed on or after June 30, 2013. In determining whether redemption fees apply to a particular limited partner’s Class A Units or Class B Units, Class A Units or Class B Units will be deemed to be redeemed on a “first-in, first-out” basis. Net Asset Value The net asset value of a Unit as of any date is the limited partner’s share of the sum of all cash, plus Treasury bills valued at cost plus accrued interest, and other securities marked-to-market, plus the fair value of all open futures and forward positions maintained by the Global Trend Fund, and in turn, each Class of Units, less all liabilities of the Fund or Class of Units, and accrued performance fees, determined in accordance with the principles specified in the Fund’s Limited Partnership Agreement. Where no principle is specified in the Limited Partnership Agreement, the net asset value is calculated in accordance with accounting principles generally accepted in the United States of America under the accrual basis of accounting, divided by the number of Units then outstanding. Thus, if the net asset value of a Unit for purposes of redemption is determined as of a month-end which is not the end of a quarter, any performance fees payable to Campbell & Company will be determined and charged to such Unit as though such month-end were the end of the quarter and such performance fees will be paid to Campbell & Company. AGREEMENT OF LIMITED PARTNERSHIP The following is a summary of the Fund’s Limited Partnership Agreement, a form of which is attached as Exhibit A and incorporated by reference. Organization and Limited Liability The Fund is organized under the Delaware Revised Uniform Limited Partnership Act (“RULPA”). In general, a limited partner’s liability under RULPA is limited to the amount of his capital contribution and his share of any undistributed profits. However, a limited partner may be required to repay any funds wrongfully distributed to it as set forth in §17-607(b) of the RULPA. Management of Partnership Affairs The Limited Partnership Agreement effectively gives Campbell & Company, as general partner, full control over the management of the Fund and gives no management role to the limited partners. To facilitate matters for Campbell & Company, the limited partners must execute theFund’s Subscription Agreement (attached as Exhibit D). Sharing of Profits and Losses Profit Potential; Fund Accounting Each limited partner has a capital account. Initially, the limited partner’s balance equals the amount paid for the Units. The limited partner’s balance is then proportionally adjusted monthly to reflect his portion of the Fund’s gains or losses for the month. Federal Tax Allocations At year-end, the Fund will determine the total taxable income or loss for the year. Subject to the special allocation of net capital gain or loss to redeeming limited partners, the taxable gain or loss is allocated to each limited partner in proportion to his capital account and each limited partner is responsible for his share of the taxes. See Article 7 of the Limited Partnership Agreement, and “Federal Income Tax Aspects.” For net capital gain and loss, the gains and losses are first allocated to each limited partner who redeemed Units during the year. The remaining net capital gain or loss is then allocated to each limited partner in proportion to his capital account. Each limited partner’s tax basis in his Units is increased by the taxable income allocated to him and reduced by any distributions received and losses allocated to him. Upon the Fund’s liquidation, each limited partner will receive his proportionate share of the assets of the Fund. 42 Redemption Provisions of the Fund A limited partner may redeem his Units in the Fund upon 10 days’ prior written notice to Campbell & Company. While the Units have redemption rights, there are restrictions, and possible fees assessed. For example, redemptions from the Fund can occur only at the end of a month. Dispositions A limited partner may transfer or assign his Units in the Fund upon 30 days’ prior written notice to Campbell & Company and subject to approval of the assignee. Campbell & Company will provide consent when it is satisfied that the transfer complies with applicable laws, and further would not result in the termination of the Fund for federal income tax purposes. An assignee not admitted to the Fund as a limited partner will have only limited rights to share the profits and capital of the Fund and a limited redemption right. Assignees receive “carry-over” tax basis accounts and capital accounts from their assignors, irrespective of the amount paid for the assigned Units. Campbell & Company does not intend to permit purchase transfers. Dissolution and Termination of the Fund The Fund will be terminated and dissolved upon the happening of the earlier of: 1) limited partners owning more than 50% of the outstanding Units vote to dissolve the Fund; 2) Campbell & Company withdraws as general partner and no new general partner is appointed; 3) Campbell & Company determines that the purpose of the Fund cannot be fulfilled; or 4) the continued existence of the Fund become unlawful or the Fund is dissolved by operation of law. Amendments, Meetings and Voting Rights The Limited Partnership Agreement may be amended by Campbell & Company without obtaining the authorization or approval of any other limited partner and without giving prior notification to any limited partner. These changes can be for clarifications of inaccuracies or ambiguities, modifications in response to changes in tax code or regulations, or any other changes the general partner deems advisable so long as they do not change the basic investment policy or structure and do not have material adverse affect on the Global Trend Fund or its limited partners. If the amendment is deemed to have a material affect on the Global Trend Fund or the limited partners, the general partner will provide notification at least thirty (30) days prior to the implementation of such amendment and obtaining the consent of the Global Trend Fund subject to the provisions set forth in Section 16.3 of the Limited Partnership Agreement. The Limited Partnership Agreement may not be amended to modify the limited liability of a limited partner. Limited partners owning at least 10% of the outstanding Units can call a meeting of the Global Trend Fund. At that meeting, the limited partners, provided that limited partners owning a majority of the outstanding Units concur, can vote to: 1) amend the Limited Partnership Agreement without the consent of Campbell & Company; 2) dissolve the Global Trend Fund; 3) terminate contracts with Campbell & Company; 4) remove and replace Campbell & Company as general partner; and 5) approve the sale Global Trend Fund assets. Indemnification The Fund agrees to indemnify Campbell & Company, as general partner, for actions taken on behalf of the Fund, provided that Campbell & Company’s conduct was in the best interests of the Fund and the conduct was not the result of negligence or misconduct. Indemnification by the Fund for alleged violation of securities laws is only available if the following conditions are satisfied: 1) a successful adjudication on the merits of each count alleged has been obtained, or 2) such claims have been dismissed with prejudice on the merits by a court of competent jurisdiction; or 3) a court of competent jurisdiction approves a settlement of the claims and finds indemnification of the settlement and related costs should be made; and 4) in the case of 3), the court has been advised of the position of the SEC and the states in which the Units were offered and sold as to indemnification for the violations. Reports to Limited Partners The limited partners of the Fund will have access to and the right to copy the Fund’s books and records. A limited partner may obtain a list of all limited partners together with the number of Units owned by each limited partner, provided such request is not for commercial purposes. 43 Campbell & Company will provide various reports and statements to the limited partners including: 1) monthly, Campbell & Company will provide an unaudited income statement of the prior month’s activities; 2) annually, Campbell & Company will provide audited financial statements accompanied by a fiscal year-end summary of the monthly reports described above; 3) annually, Campbell & Company will provide tax information necessary for the preparation of the limited partners’ annual federal income tax returns; and 4) if the net asset value per Unit as of the end of any business day declines by 50% or more from either the prior year-end or the prior month-end Unit value or there is a material change in the advisory agreement with Campbell & Company or otherwise affecting the compensation to any party, including Campbell & Company, Campbell & Company will suspend trading activities, notify all limited partners of the relevant facts within seven business days and declare a special redemption period. FEDERAL INCOME TAX ASPECTS The following discussion has been prepared by Sidley Austin LLP, tax counsel to Campbell & Company, and summarizes the material federal income tax consequences to individual (non-corporate) investors in the Fund. To the extent the discussion relates to matters of United States law or legal conclusions and subject to certain qualifications, it represents the opinion of Sidley Austin LLP. Sidley Austin LLP’s opinion is filed as an exhibit to the registration statement related to the Units offered hereby. A complete discussion of all U.S. federal, state, local or foreign aspects of an investment in the Fund is beyond the scope of this summary, and prospective investors are advised to consult their tax advisors as to their particular circumstances. The Fund’s Partnership Tax Status In the opinion of Sidley Austin LLP, either the Global Trend Fund itself, or alternatively, each Series of the Global Trend Fund separately, is classified as a partnership for federal income tax purposes. Campbell & Company intends to treat each Series of the Global Trend Fund as a separate partnership for federal income tax purposes, and intends to cause federal income tax returns to be filed on that basis, subject to changes or clarifications in the existing federal income tax law. Neither the Global Trend Fund itself nor any Series of the Global Trend Fund will be considered a publicly traded partnership taxable as a corporation for federal income tax purposes based on the type of income expected to be earned. Therefore, neither the Global Trend Fund nor any Series of the Global Trend Fund will be subject to any federal income tax. For purposes of the remainder of this section under “Federal Income Tax Aspects”, the term “Fund” shall mean each Series of the Global Trend Fund. The Fund’s taxable year is the calendar year and the Fund will prepare its partnership return using the accrual method of accounting. Taxation of Limited Partners on Profits and Losses of the Fund Each limited partner of the Fund will be subject to tax on his share of the Fund’s annual income and gains, if any, even if the limited partner does not redeem any Units or receive any cash distributions from the Fund. The Fund generally allocates its gains and losses equally to each Unit. However, a limited partner who redeems any Units will be allocated gains and losses in order that the amount of cash a limited partner receives for a redeemed Unit equals the limited partner’s adjusted tax basis allocable to the redeemed Unit. For this purpose, a limited partner’s adjusted tax basis in a redeemed Unit equals the amount originally paid for the Unit, increased by income or gains allocated to the Unit and decreased (but not below zero) by distributions, deductions or losses allocated to the Unit. Fund Losses by Limited Partners A limited partner may deduct Fund losses only to the extent of his aggregate tax basis in his Units. Generally, a limited partner’s tax basis is the amount paid for the Units reduced (but not below zero) by his share of any Fund distributions, deductions or losses and increased by his share of the Fund’s income and gains. However, a limited partner subject to “at-risk” limitations (generally, non-corporate taxpayers and closely-held corporations) can only deduct losses to the extent he is “at-risk.” The “at-risk” amount is similar to tax basis, except that it does not include any amount borrowed on a non-recourse basis or from someone with an interest in the Fund. “Passive-Activity Loss Rules” and Their Effect on the Treatment of Income and Loss The trading activities of the Fund are not a “passive activity.” Accordingly, the passive activity loss rules will not prevent a limited partner from deducting Fund losses against his other taxable income (subject to capital loss and other limitations that may apply). However, a limited partner cannot offset losses from other “passive activities” against Fund income and gains. Cash Distributions and Unit Redemptions A limited partner who receives cash from the Fund, either through a distribution or a partial redemption, will not pay tax on that cash until his aggregate tax basis in the Units has been reduced to zero. Gain or Loss on Section 1256 Contracts and Non-Section 1256 Contracts Section 1256 Contracts are futures and certain options traded on regulated exchanges and certain foreign currency contracts. For tax purposes, Section 1256 Contracts that remain open at year-end are treated as if the position were closed at year-end. The gain or loss on Section 1256 Contracts is characterized as 60% long-term capital gain or loss and 40% short-term capital gain or loss, regardless of how long the position was open. 44 Non-Section 1256 Contracts are, among other things, certain foreign currency transactions, including Section 988 transactions—transactions when the amount paid or received is in a foreign currency. Gain and loss from these non-Section 1256 Contracts is generally short-term capital gain or loss or ordinary income or loss. Tax on Capital Gains and Losses Long-term capital gains of individual taxpayers—net gain on capital assets held more than one year, “qualified dividend income,” and 60% of the gain on Section 1256 Contracts—are taxed at a maximum rate of 15% for most gains recognized in taxable years ending on or before December 31, 2012 and are currently scheduled to be taxed at a maximum rate of 20% for most gains recognized in taxable year beginning thereafter. Short-term capital gains of individual taxpayers—net gain on capital assets held less than one year and 40% of the gain on Section 1256 Contracts—are subject to tax at the same rates as ordinary income. Individual taxpayers can deduct capital losses only to the extent of their capital gains plus $3,000. Accordingly, the Fund could suffer significant losses and a limited partner could still be required to pay taxes on his share of the Fund’s interest income. An individual taxpayer can carry back net capital losses on Section 1256 Contracts three years to offset earlier gains on Section 1256 Contracts. To the extent the taxpayer cannot offset past Section 1256 Contract gains, he can carry forward such losses indefinitely as losses on Section 1256 Contracts. Limited Deduction for Certain Expenses Campbell & Company does not consider the brokerage and performance fees, as well as other ordinary expenses of the Fund, to be investment advisory expenses. Accordingly, the Fund treats these expenses as ordinary business deductions not subject to the material deductibility limitations which apply to investment advisory expenses. The IRS could contend otherwise and to the extent the IRS recharacterizes these expenses a limited partner that is subject to such limitations would have more taxable income to report than if such expenses were fully deductible as ordinary business expenses as intended. Interest Income Interest income received or accrued by the Fund is taxed as ordinary income. Net capital losses of individual taxpayers can offset ordinary income only to the extent of $3,000 per year. See “— Tax on Capital Gains and Losses.” Syndication Fees Neither the Fund nor any limited partner of the Fund is entitled to any deduction for syndication expenses, nor can these expenses be amortized by the Fund or any limited partner even though the payment of such expenses reduces net asset value. The IRS could take the position that a portion of the brokerage fees paid by the Fund to Campbell & Company or part or all of any redemption fees paid by a limited partner constitutes non-deductible syndication expenses. Investment Interest Deductibility Limitations Individual taxpayers can deduct “investment interest”—interest on indebtedness allocable to property held for investment—only to the extent that it does not exceed net investment income. Net investment income does not include capital gain and “qualified dividend income” taxed at the reduced capital gains rates, unless an election is made to treat such income as ordinary income subject to tax at the regular tax rates. Unrelated Business Taxable Income Campbell & Company believes that all of the income expected to be realized by the Fund will be short-term or long-term capital gain income, interest income or other passive investment income that is exempt from the tax imposed on unrelated business taxable income of U.S. tax-exempt entities. Also, the Fund will not borrow funds for the purpose of acquiring or holding any of its positions or otherwise incur “acquisition indebtedness” with respect to such positions. Therefore, tax-exempt limited partners will not be subject to federal income tax on their share of income or gains of the Fund, provided that such limited partners do not purchase Units with borrowed funds. Medicare Tax Recently enacted legislation provides that, effective with respect to taxable years beginning after December 31, 2012, individual taxpayers will generally be subject to a 3.8% tax on the lesser of (i) their “net investment income” for a taxable year or (ii) the excess of their modified adjusted gross income for such taxable year over $200,000 ($250,000 in the case of joint filers). For these purposes, “net investment income” will include a limited partner’s share of interest, gain and other income derived from their investmentin the Fund. IRS Audits of the Fund and their Limited Partners If the Fund is audited, the IRS audits Fund-related items at the Fund level rather than at the limited partner level. Campbell & Company acts as “tax matters partner” with the authority to determine the Fund’s responses to an audit. If an audit results in an adjustment, all limited partners of the Fund may be required to pay additional taxes, interest and penalties. State and Other Taxes In addition to the federal income tax consequences described above, the Fund and its limited partners may be subject to applicable state and local income taxes and other applicable taxes. 45 Taxation of Foreign Limited Partners Subject to the discussion below regarding derivative transactions, a non-resident alien individual not otherwise engaged in a United States trade or business should not be deemed to be engaged in a United States trade or business solely by virtue of an investment as a limited partner in the Fund. Capital gains earned by the Fund and allocated to a foreign limited partner of the Fund will, as a general matter, not be subject to United States federal income tax or withholding, but may be subject to tax in the jurisdiction in which the foreign limited partner is resident. Interest income earned by the Fund will, as a general rule, likewise not be subject to U.S. federal income tax or withholding, but may be subject to tax in other jurisdictions to which the foreign limited partner is a resident. With respect to derivative transactions such as options or forwards, based on current law it is uncertain whether entering into derivative transactions may cause the Fund, and therefore any foreign limited partners of the Fund, to be treated as engaged in a trade or business within the United States. However, the Treasury has issued proposed regulations which, if finalized in their current form, would provide that foreign limited partners should not be deemed to be engaged in a United States trade or business solely by virtue of an investment as a limited partner in the Fund even if the Fund enters into derivative transactions. These regulations are proposed to be effective for taxable years beginning 30 days after the date final regulations are published in the Federal Register but also allow the Fund to elect to apply the final regulations retroactively once they are finalized. Furthermore, under recently enacted Chapter 4 of the Code, a non-U.S. limited partner that is considered to be a “foreign financial institution” will generally be subject to a 30% withholding tax on its allocable share of any payment to the Fund of U.S. source income or proceeds from the sale of property that could give rise to U.S. source interest or dividends by the Fund unless the non-U.S. limited partner enters into an agreement with the IRS to disclose certain information regarding such non-U.S. limited partner’s account holders to the IRS. Even if a non-U.S. limited partner is not considered to be a “foreign financial institution,” such non-U.S. limited partner may be subject to the foregoing withholding tax unless such non-U.S. limited partner discloses certain information to the Fund regarding the direct and indirect owners of such non-U.S. limited partner. Non-U.S. limited partners are urged to consult their own tax advisors regarding their possible classification as foreign financial institutions, their reporting obligations and the withholding tax imposed under Chapter 4 of the Code. PROSPECTIVE INVESTORS ARE URGED TO CONSULT THEIR OWN TAX ADVISERS BEFORE DECIDING WHETHER TO INVEST. INVESTMENT BY ERISA ACCOUNTS General This section sets forth certain consequences under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the Internal Revenue Code of 1986, as amended (the “Code”), which a fiduciary of an “employee benefit plan,” as defined in, and subject to the fiduciary responsibility provisions of, ERISA, or of a “plan,” as defined in, and subject to Section 4975 of the Code, who has investment discretion should consider before deciding to invest the plan’s assets in, the Fund (such “employee benefit plans” and “plans” being referred to herein as “Plans,” and such fiduciaries with investment discretion being referred to herein as “Plan Fiduciaries”). The following summary is not intended to be complete, but only to address certain questions under ERISA and the Code which are likely to be raised by the Plan Fiduciary’s own counsel. In general, the terms “employee benefit plan” as defined in ERISA and “plan” as defined in Section 4975 of the Code together refer to any plan or account of various types which provides retirement benefits or welfare benefits to an individual or to an employer’s employees and their beneficiaries. Such plans and accounts include, but are not limited to, corporate pension and profit-sharing plans, “simplified employee pension plans,” Keogh plans for self-employed individuals (including partners), individual retirement accounts described in Section 408 of the Code and medical benefit plans. Special Investment Consideration Each Plan Fiduciary must give appropriate consideration to the facts and circumstances that are relevant to an investment in the Fund, including the role that an investment in the Fund plays or would play in the Plan’s overall investment portfolio. Each Plan Fiduciary, before deciding to invest in the Fund, must be satisfied that such investment is prudent for the Plan, that the investments of the Plan, including in the Fund, are diversified so as to minimize the risk of large losses and that an investment in the Fund complies with the terms of the Plan and related trust. EACH PLAN FIDUCIARY CONSIDERING ACQUIRING UNITS MUST CONSULT ITS OWN LEGAL AND TAX ADVISERS BEFORE DOING SO. The Fund Should Not Be Deemed to Hold “Plan Assets” ERISA and a regulation issued thereunder contains rules for determining when an investment by a Plan in an equity interest of a limited partnership will result in the underlying assets of the partnership being assets of the Plan for purposes of ERISA and Section 4975 of the Code ( i.e. , “plan assets”). Those rules provide in pertinent part that assets of a limited partnership will not be plan assets of a Plan which purchases an equity interest in the partnership if the equity interest purchased is a “publicly-offered security” (the “Publicly-Offered Security Exception”). If the underlying assets of a partnership are considered to be assets of any Plan for purposes of ERISA or Section 4975 of the Code, the operations of such partnership would be subject to and, in some cases, limited by, the provisions of ERISA and Section 4975 of the Code. 46 The Publicly-Offered Security Exception applies if the equity interest is a security that is: 1) “freely transferable” (determined based on the relevant facts and circumstances); 2) part of a class of securities that is “widely held” (meaning that the class of securities is owned by 100 or more investors independent of the issuer and of each other); and 3) either (a) part of a class of securities registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, or (b) sold to the Plan as part of a public offering pursuant to an effective registration statement under the Securities Act of 1933 and the class of which such security is a part is registered under the Securities Exchange Act of 1934 within 120 days (or such later time as may be allowed by the SEC) after the end of the fiscal year of the issuer in which the offering of such security occurred. At any time that the conditions described above are satisfied with respect to each Class of Units of the Fund, the Publicly-Offered Security Exception should apply and the assets of the Fund should not be considered to constitute plan assets of any Plan that purchases Units in the Fund . ERISA and the regulation discussed above contain another exception that may be applicable to purchases of Units by Plans. Under that exception, the assets of a limited partnership will not be considered plan assets of a Plan which purchases an interest therein if the investment by all “benefit plan investors” is not “significant.” The term “benefit plan investors” includes all Plans (i.e., all “employee benefit plans” as defined in and subject to the fiduciary responsibility provisions of ERISA and all “plans” as defined in and subject to Section 4975 of the Code), and all entities that hold “plan assets” (each a “Plan Assets Entity”) due to investments made in such entities by already described benefit plan investors. ERISA provides that a Plan Assets Entity is considered to hold plan assets only to the extent of the percentage of the Plan Assets Entity’s equity interests held by benefit plan investors. In addition, all or part of an investment made by an insurance company using assets from its general account may be treated as a benefit plan investor. Investments by benefit plan investors will be deemed not significant if benefit plan investors own, in the aggregate, less than 25% of the total value of each class of equity interests of the limited partnership (determined by not including the investments of persons with discretionary authority or control over the assets of such entity, of any person who provides investment advice for a fee (direct or indirect) with respect to such assets, and “affiliates” (as defined in the regulations issued under ERISA) of such persons; provided, however, that under no circumstances are investments by benefit plan investors excluded from such calculation). At any time that the Publicly-Offered Security Exception does not apply with respect to each Class of Units of the Fund, the General Partner intends, in order to avoid causing the assets of such Fund to be “plan assets,” to restrict the aggregate investment by benefit plan investors to under 25% of the total value of each Class of Units in such Fund (not including the investments of Campbell & Company, any other person who provides investment advice for a fee (direct or indirect) with respect to the assets ofthe Fund, and any entity (other than a benefit plan investor) that is directly or indirectly through one or more intermediaries controlling, controlled by or under common control with any of such entities (including a partnership for which Campbell & Company is the general partner, investment advisor or provides investment advice), and each of the principals, officers and employees of any of the foregoing entities who has the power to exercise a controlling influence over the management or policies of such entity or ofthe Fund). Furthermore, because the 25% test is ongoing, it not only restricts additional investments by benefit plan investors, but also may cause Campbell & Company to require that existing benefit plan investors divest Units in the Fund in the event that other investors divest Units inthe Fund. Ineligible Purchasers In general, Units may not be purchased with the assets of a Plan if Campbell & Company, the futures brokers, any over-the-counter counterparty, the escrow agent, any wholesaler, any of the selling agents, any of their respective affiliates or any of their respective employees either: 1) has investment discretion with respect to the investment of such plan assets; or 2) has authority or responsibility to give or regularly gives investment advice with respect to such plan assets, for a fee, and pursuant to an agreement or understanding that such advice will serve as a primary basis for investment decisions with respect to such plan assets and that such advice will be based on the particular investment needs of the Plan; or 3) is an employer maintaining or contributing to such Plan. Except as otherwise set forth, the foregoing statements regarding the consequences under ERISA and the Code of an investment in the Fund based on the provisions of the Code and ERISA as currently in effect, and the existing administrative and judicial interpretations thereunder. No assurance can be given that administrative, judicial, or legislative changes will not occur that may make the foregoing statements incorrect or incomplete. None of Campbell & Company, the futures broker, the over-the-counter counterparty, the selling agents or any other party related to the Fund make any representation that an investment in the Fund meets the relevant legal requirements with respect to investments by any particular plan or that this investment is appropriate for any particular plan. The person with investment discretion should consult with his or her attorney and financial advisers as to the propriety of an investment in the Fund in light of the circumstances of the particular plan. 47 PLAN OF DISTRIBUTION Subscription Procedure The Units for the Fund are offered on a “best efforts” basis without any firm underwriting commitment through selling agents, which are registered broker-dealers and members of the Financial Industry Regulatory Authority, Inc. The Fund has entered into agreements with several selling agents. There are no volume limitations on sales and any agreement can be terminated without penalty on short notice by either party. A current list of selling agents includes, but is not limited to: Berthel, Fisher & Company Financial Services, Inc.; Campbell Financial Services, Inc.; Centaurus Financial, Inc.; Davenport & Company LLC; Duncan-Williams Inc.; FSC Securities Corporation; Girard Securities, Inc.; Kalos Capital, Inc.; LPL Financial LLC; Polar Investment Counsel, Inc., Prospera Financial Services, Inc.; Royal Alliance Associates, Inc.; SagePoint Financial, Inc.; Stifel, Nicolaus & Company, Incorporated;TriCor Financial, LLC; and Wedbush Morgan Securities Inc. See “— The Selling Agents” for a discussion of the terms of the agreements. Campbell & Company began trading the Global Trend Fund as of June 1, 2010 by investing $7,500,000 in Class A and $7,500,000 in Class C. Each of the Classes of the Global Trend Fund is now being offered continuously. Units of the Fund are offered until such time as Campbell & Company suspends, limits or terminates the continuing offering. Subscriptions received during the continuing offering can be accepted by the Fund as detailed below. Subscribers whose subscriptions are canceled or rejected will be notified of when their subscriptions, plus interest, will be returned, which will be promptly after rejection. Subscribers whose subscriptions are accepted will be issued fractional Units, calculated to three decimal places. The issued Units will be in an amount equal the accepted subscription amount, including all interest earned. Campbell & Company may suspend, limit or terminate the continuing offering at any time. Subscriptions from customers of any of the selling agents may also be made by authorizing such selling agent to debit the subscriber’s customer securities account at the selling agent on the settlement date. Promptly after debiting the customer’s securities account, the selling agent will send payment to the escrow agent as described below, in the amount of the subscription so debited. Campbell & Company will purchase Units for investment purposes only and not with a view towards resale. An investor who meets the suitability standards given below must complete, execute and deliver to the relevant selling agent a copy of the Subscription Agreement attached as Exhibit D. A subscriber can pay either by a check made payable to the Fund or by authorizing his selling agent to debit his customer securities account. Campbell & Company will then accept or reject the subscription in the time periods discussed below for the Fund. Investors may rescind their subscription agreement within five (5) business days of receipt of the Fund’s prospectus. Investors will purchase Units for investment purposes only and not with a view toward resale. There is no limit on the number of Units that may be offered by the Fund, provided, however, that all such Units must be registered with the U.S. Securities and Exchange Commission prior to issuance. The Global Trend Fund offers the Units to new and existing investors during the continuing offering at the net asset value per unit of each Class as of each Closing Date on which subscriptions are accepted. Investors must submit subscriptions at least five (5) business days prior to the applicable month-end Closing Date and they will be accepted once payments are received and cleared. Investors may rescind their subscription agreement within five (5) business days of receipt of the Global Trend Fund’s prospectus. Campbell & Company may suspend, limit or terminate the continuing offering at any time. Multiple Classes of Units have been set up to accommodate the different types of accounts an individual may have with their financial advisor. Class A Units are for commission based accounts that are sold through selling agents. This Class also charges a custody fee that is paid to the selling firm for custody of the assets. Class B Units are for commission based accounts with no custody fee. Class C Units are for wrap or fee-based accounts that are sold through selling agents. This Class charges a custody fee that is paid to the selling firm for custody of the assets. Class D Units are for wrap or fee-based accounts with no custody fee. Subscription funds may be deposited and held in the Global Trend Fund’s accounts at PNC Bank, National Association, Baltimore, Maryland, U.S.A. (“PNC”), prior to the transfer to the Global Trend Fund’s trading accounts. Interest earned on funds attributable to accepted subscriptions while held in the Global Trend Fund’s accounts shall be allocated by PNC to the Global Trend Fund and appropriate Class and not any individual subscriber. Campbell & Company is authorized and instructed to notify PNC that a subscription agreement of a subscriber has not been accepted by the Global Trend Fund and to direct PNC to return any rejected subscription funds held in the Global Trend Fund’s accounts at PNC to such subscriber. If funds shall be returned to subscribers, PNC shall do so to the same source from which the subscription funds were received. Representations and Warranties of Investors in the Subscription Agreement Investors are required to make representations and warranties in the Subscription Agreement. The Fund’s primary intention in requiring investors to make representations and warranties is to ensure that only persons for whom an investment is suitable invest in the Fund. The Fund is most likely to assert representations and warranties if it has reason to believe that the related investor may not be qualified to invest or remain invested in the Fund. The representations and warranties made by investors in the Subscription Agreement may be summarized as relating to: 1) eligibility of investors to invest in the Fund, including legal age, net worth and annual income; 2) representative capacity of investors; 3) information provided by investors; 4) information received by investors; and 5) investments made on behalf of employee benefit plans. See the Subscription Agreement attached as Exhibit D for the Global Trend Fund for further detail. Minimum Investment The minimum initial investment for the Global Trend Fund’s Class A Units, Class B Units, Class C Units and Class D Units is $1,000 from IRAs and other tax-exempt accounts and $5,000 from all other investors. The minimum additional investment for the Global Trend Fund Class A Units, Class B Units, Class C Units and Class D Units is $1,000. Prospective investors must be aware that the price per Unit during the continuing offering will vary depending upon the month-end net asset value per Unit for the applicable Fund Class. Under the federal securities laws and those of certain states, investors may be subject to special minimum purchase and/or investor suitability requirements. Investor Suitability There can be no assurance that the Fund will achieve its objectives or avoid substantial losses. An investment in the Fund is suitable only for a limited segment of the risk portion of an investor’s portfolio and no one should invest more in the Fund than he can afford to lose. Campbell & Company and each selling agent will make every reasonable effort to determine the suitability (pursuant to NASAA guidelines) of prospective investors through information received on the Subscription Agreement. Campbell & Company acts as a commodity pool operator and a commodity trading advisor in respect of various managed futures investment products. The selling agent may or may not be authorized to offer certain of such products, which may have materially different terms, including investment portfolios and objectives, fees, risks, conflicts of interest and suitability requirements, from those of the Fund. At an absolute minimum, investors must have (i) a net worth of at least $250,000 (exclusive of home, furnishings and automobiles) or (ii) an annual gross income of at least $70,000 and a net worth (as calculated above) of at least $70,000. No one may invest more than 10% of his net worth (as calculated above) in the Fund. These standards (and the additional standards applicable to residents of certain states as set forth under “ExhibitC—Subscription Requirements” herein) are regulatory minimums only. Qualification under such standards does not necessarily imply that an investment in the Fund is suitable for a particular investor. Prospective subscribers should review ExhibitC and consider the highly speculative and illiquid nature of an investment in the Fund, as well as the high risk and highly leveraged nature of the financial instrument markets, in determining whether an investment in the Fund is consistent with their overall portfolio objectives. The Selling Agents The selling agents—the broker-dealers who offer the Units—offer the Units on a best efforts basis without any firm underwriting commitment. The selling agents, including the foreign dealers who may elect to participate in the offering, are bound by their respective Selling Agreements with the Fund. Selling agents of Global Trend Fund Class A Units and Class B Units receive commissions from the proceeds of the offering in an amount up to 2% of the subscription amount for the Global Trend Fund Class A Units and/or Class B Units sold. In addition, selling agents of the Global Trend Fund Class A Units and Class C Units receive a broker-dealer custodial fee of 0.25% of Class A Units’, Class C Units’ and month-end net asset value per annum. The Global Trend Fund also will pay ongoing payments to selling agents (or their assignees) in return for providing continuing services to the limited partners of up to 2% of the Global Trend Fund Class A Units’ and/or Class B Units’ average month-end net asset value per annum. Such selling agents may pay all or a portion of such ongoing payments to certain account executives. The Global Trend Fund will pay underwriting compensation pursuant to FINRA Rule 2310 to a number of parties. Total underwriting compensation for a number of the classes will be up to 10% of the gross offering proceeds of the Units sold in that class. How ever, total underwriting compensation for the Fund as a whole will not exceed 8.125% of the gross offering proceeds of all Units sold of the Fund. (See Items of Compensation Pursuant to FINRA Rule 2310). The amount paid to selling agents on Global Trend Fund Class A Units and Class B Units sold pursuant to this prospectus will not, however, exceed 8.0% of the gross offering proceeds of the Global Trend Fund Class A Units and 9.0% of the gross offering proceeds of the Global Trend Fund Class B Units sold pursuant to this disclosure document. In addition, the amount paid to selling agents for the broker-dealer custodial fee on Class A Units and Class C Units sold pursuant to this prospectus will not, however, exceed 1.0% of the gross offering proceeds of Class A Units and 6% of the gross offering proceeds of Class C Units. Once total underwriting compensation, including, but not limited to, the fees mentioned in the preceding paragraph, paid on any Class A Unit, Class B Unit, Class C Unit or Class D Unit reaches any applicable limit, the Class A Unit, Class B Unit, Class C Unit or Class D Unit will automatically be re-designated as Class E Units, which are identical to Class A Units, Class B Units, Class C Units and Class D Units except that Class E Units do not pay any offering expenses, selling agent fee, broker-dealer custodial fee payable to the selling agents and, if applicable, redemption fees. 48 Selling agents and registered representatives as described above may receive additional selling commissions from Campbell & Company, paid on the same basis as the ongoing payments, provided that the maximum compensation to be paid to underwriters and related persons regardless of the source of payment, including, but not limited to, wholesaling salaries, bonus or sales incentives, sales commissions, expense reimbursements, and continuing compensation to non-duly registered selling agents, will not exceed 10% (or such lower amount as set forth in this prospectus) of the initial gross proceeds of such Units’ initial sales price. Such ongoing payments, salaries and bonuses, and additional selling commissions may be deemed to constitute underwriting compensation. Certain of the offering expenses paid by Campbell & Company might be deemed to constitute costs properly allocated to the accounts of the selling agents. Such costs will, for example, cover the expenses of producing a selling brochure, organizing seminars to promote the Fund and related travel expenses. Such costs are estimated at approximately $150,000 for the Global Trend Fund and in no event will the aggregate amount of (i) such costs and (ii) the selling commission exceed, over the life of the Fund, 8.125% of the gross offering proceeds of the Units of the Global Trend Fund. Other than as described above, Campbell & Company will pay no person any commissions or other fees from the Fund in connection with the solicitation of purchases for Units. Campbell & Company will pay the Fund’s offering expenses related to the continuing offering and the Fund will reimburse Campbell & Company. Such reimbursement, however, will not exceed 2.5% of the aggregate subscriptions accepted by Campbell & Company as general partner. Organization and offering expenses related to the initial offering of the Global Trend Fund will be reimbursed in the same manner. See “Charges to the Fund—Offering Expenses.” The Selling Agents are underwriters within the meaning of securities laws. In the Selling Agreement with each selling agent, Campbell & Company has agreed to indemnify the selling agents against certain liabilities that the selling agents may incur in connection with the offering and sale of the Units, including liabilities under the Securities Act of 1933. The Selling Agreement also requires the selling agents to comply fully with FINRA Rule 2310 which includes, among other things, that there will be no sales of Units to discretionary accounts without the prior specific written approval of the investor. Indemnification of Selling Agents Pursuant to the Selling Agreement with respect to the Fund, the general partner on behalf of the Fund indemnifies and holds harmless the selling agent and each person, who controls such person against any and all losses, claims, damages, costs, expenses, liabilities, joint or several (including any investigatory, legal and other expenses incurred in connection with, and any amount paid in settlement of, any action, suit or proceeding or any claim asserted), and actions to which they may become subject under any federal or state statutory law or regulation, at common law or otherwise, insofar as such losses, claims, damages, costs, expenses, liabilities or actions arise out of or are based upon any untrue statement of a material fact contained in any preliminary prospectus, registration statement, this prospectus or any amendment of supplement thereto, or promotional material, or the omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading); provided, however, that in no event will the indemnification agreement inure to the benefit of any of the indemnified parties (or any person controlling any such party) on account of any losses, claims, damages, costs, expenses and liabilities arising from the sale of the Fund’s Units to any person if such losses, claims, damages, costs, expenses, liabilities or actions arise out of or are based upon, an untrue statement or omission in a preliminary prospectus or this prospectus or a supplement or amendment thereto, if a preliminary prospectus, the prospectus, the prospectus as amended or supplemented or as further amended or supplemented, respectively, will correct, prior to the delivery to such person of his subscription, the untrue statement or omission which is the basis of the loss, claim, damage, liability or action for which indemnification is sought and a copy of a preliminary prospectus, this prospectus or this prospectus as amended or supplemented or as further amended or supplemented, as the case may be, had not been sent or given to such indemnified person at or prior to the receipt of the subscription. The general partner shall have no obligation to indemnify the selling agent for more than the amount of proceeds resulting from the sale of Units by the selling agent during the continuing offering plus the selling agent’s actual expenses incurred in connection with any loss, claim, damage, charge or liability (including reasonable attorneys’ and accountants’ fees incurred in defense thereof). See Section 10 of the Fund’s Selling Agreement. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 49 Selling Agent Compensation Table Nature of Payment Recipient Amount of Payment Initial Selling Fee Selling Agents Selling Agents shall receive from the Global Trend Fund, in conjunction with the sale of Units, an initial selling fee of up to 2% of the gross offering proceeds of the Class A and Class B Units sold by the Selling Agents. On-going Selling Fee Selling Agents Selling Agents shall receive from the Global Trend Fund an on-going selling fee (commencing the 13th month after sale of each unit) of 0.167% of the month-end net asset value of the Class A and Class B Units sold and outstanding, subject to a limit of 6% of the gross offering proceeds of the Class A Units sold and 7% of the gross offering proceeds of the Class B Units sold. Transaction based Compensation to Wholesalers Wholesalers Wholesalers will receive transaction based compensation of up to 0.67% of the gross offering proceeds of the Class A and Class B Units sold, and up to 2% of the gross offering proceeds of the Class C and Class D Units sold. Non-transaction based Compensation to Wholesalers Wholesalers Wholesalers will receive non-transaction based compensation of up to 0.147% of the gross offering proceeds of all Units sold. Expense Reimbursements for selling agent training and education meetings, travel expenses and legal expenses General Partner The general partner will be reimbursed for expenses incurred by its affiliated wholesalers and by unaffiliated selling agents, for training and education meetings, travel expenses and legal expenses of up to 0.183% of the gross offering proceeds of the Class A, Class B, Class C and Class D Units sold. When added with initial and on-going selling fees and transaction and non-transaction based payments to wholesalers, the total amount shall not exceed 10% of the gross offering proceeds of the Units sold. Broker—Dealer Custodial Fee Selling Agent/Custodian Selling Agents and/or custodians will receive a broker-dealer custodial fee of 0.0208% of the month-end net asset value of the Class A and Class C Units sold and outstanding, subject to a limit of 1% of the gross offering proceeds of Class A Units sold and a limit of 6% of the gross offering proceeds of Class C Units sold. There are no other items of compensation paid in respect of the sale of the Fund's Units. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 50 Items of Compensation Pursuant to FINRA RULE 2310 The following tables set forth the items of compensation, and the maximum amounts thereof in respect of the offering of the Units of the Fund, paid to members of FINRA pursuant to FINRA Rule 2310 on a class-by-class basis. These items of compensation are set forth in detail below and more fully described above. In the following tables, CFS stands for Campbell Financial Services, Inc., a broker-dealer that is wholly owned by Campbell & Company, Inc. Global Trend Fund—Class A Initial Selling Fee On-going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total 2% of the gross offering proceeds of the units sold. 0.167% of the month-end net asset value of the Units sold and outstanding, subject to a limit of 6% of the gross offering proceeds of the Units sold. 0.0208% of the month-end net asset value of the Units sold and outstanding, subject to a limit of 1% of the gross offering proceeds of the Units sold. Up to 0.67% of the gross proceeds of the Units sold. Up to 0.147% of the gross proceeds of the Units sold. Up to 0.183% of the gross offering proceeds of the Units sold. Up to 10% of the gross proceeds of the Units sold. Maximum estimated amount of $15,000,000. 51 Global Trend Fund—Class B Initial Selling Fee On-Going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total 2% of the gross offering proceeds of the units sold. 0.167% of the month-end net asset Value of the Units sold and outstanding, subject to a limit of 7% of the gross offering proceeds of the Units sold. This item of compensation not paid by these Units. Up to 0.67% of the gross proceeds of the Units sold. Up to 0.147% of the gross proceeds of the Units sold. Up to 0.183% of the gross offering proceeds of the Units sold. Up to 10% of the gross proceeds of the Units sold. Maximum estimated amount of $15,000,000. Global Trend Fund—Class C Initial Selling Fee On-Going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total This item of compensation not paid by these Units. This item of compensation not paid by these Units. 0.0208% of the month-end net asset value of the Units sold and outstanding, subject to a limit of 6% of the gross offering proceeds of the Units sold. Up to 2.0% of the gross proceeds of the Units sold. Up to 0.147% of the gross proceeds of the Units sold. Up to 0.183% of the gross offering proceeds of the Units sold. Up to 8.33% of the gross proceeds of the Units sold. Maximum estimated amount of $12,495,000. 52 Global Trend Fund—Class D Initial Selling Fee On-Going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total This item of compensation not paid by these Units. This item of compensation not paid by these Units. This item of compensation not paid by these Units. Up to 2.0% of the gross proceeds of the Units sold. Up to 0.147% of the gross proceeds of the Units sold. Up to 0.183% of the gross offering proceeds of the Units sold. Up to 2.33% of the gross proceeds of the Units sold. Maximum estimated amount of $3,495,000. Global Trend Fund—Class E Initial Selling Fee On-Going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total This item of compensation not paid by these Units. This item of compensation not paid by these Units. This item of compensation not paid by these Units. This item of compensation not paid by these Units. This item of compensation not paid by these Units. This item of compensation not paid by these Units. No items of underwriting compensation are paid by these Units. Global Trend Fund—Total Initial Selling Fee On-Going Selling Fee (Commencing the 13 Month After the Sale of Each Unit) Custodial Fee Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Non-Transaction Based Compensation to Registered Representatives of CFS, Including Wholesalers Expense Reimbursements for Selling Agent Training and Education Meetings, Travel Expenses and Legal Expenses Total Up to 1.0% of the gross offering proceeds of the Units sold. Up to 3.25% of the gross offering proceeds of the Units sold. Up to 1.75% of the gross offering proceeds of the Units sold. Up to 1.335% of the gross proceeds of the Units sold. Up to 0.147% of the gross proceeds of the Units sold. Up to 0.183% of the gross offering proceeds of the Units sold. Up to 7.67% of the gross proceeds of the Units sold. Maximum estimated amount of approximately $45,990,000. 53 LIMITED PARTNER PRIVACY NOTICE The Fund and Campbell & Company believe that investors are entitled to the best service they can offer —and that includes the right to feel comfortable about the personal non-public information investors share with the Fund and Campbell & Company. In the normal course of business, investors give the Fund and Campbell & Company personal non-public information. The Fund and Campbell & Company use this information to manage each investor’s account, direct transactions and provide each investor with valuable information. The Fund and Campbell & Company may collect this information through forms, interviews, transaction history of an investor’s account, or third parties. The information includes each investor’s name, address, telephone number, social security number, transactional and financial information, as well as other personal non-public information the Fund and Campbell & Company may need to service an investor’s account. The Fund and Campbell & Company maintain physical, electronic, and procedural safeguards that comply with federal standards to protect confidentiality. Neither the Fund nor Campbell & Company provides customer names and addresses, or other non-public information, to outside firms, organizations or individuals, except as necessary to service investor accounts or as permitted by law. For example, in the course of regular business, the Fund may share relevant information with service providers that support the Fund and Campbell & Company in servicing investor accounts. These companies may use this information only for the services for which they are hired, and are not permitted to use or share this information for any other purpose. The Fund and Campbell & Company require service providers to the Fund to maintain policies and procedures designed to assure that access to personal non-public information about investors is restricted to employees who need to know that information in order to provide products or services to those investors, and that the use of such information is limited to the purposes for which it was disclosed or as otherwise permitted by law. The Fund and Campbell & Company also require that service providers maintain strict physical, electronic and procedural safeguards designed to protect the personal information of investors that comply with federal standards. The Fund and Campbell & Company will continue to adhere to the privacy policies and practices described in this prospectus with respect to information about former limited partners who have redeemed their Units in the Fund. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 54 RELATED PERFORMANCE INFORMATION OF THE COMMODITY POOL OPERATOR AND THE TRADING ADVISOR TABLE 1 PERFORMANCE OF TRADING PORTFOLIOS OFFERED BY CAMPBELL & COMPANY, INC. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. Financial, Metal & Energy Large Portfolio (4) Global Diversified Large Portfolio (5) Commodity Trading Advisor: Campbell & Company, Inc. Inception of CTA’s Trading: January 1972 Total Assets Under Management By CTA: $2.3 Billion Inception of Trading of the Portfolio: April 1983 February 1986 Total Assets/Accounts Currently Traded in the Portfolio: $1.9 Billion / 10 Accounts $376 Million / 2 Accounts Worst Monthly Percentage Draw-down (2) : July 2007 / 10.81% July 2007 / 10.58% Worst Peak-to-Valley Draw-down (2) : June 2007—January 2010 29.37% June 2007—January 2010 26.87% Annual Returns (1) : 2011 through October -6.40% -6.74% 2010 10.84% -11.52% 2009 -7.26% -5.88% 2008 -0.28% 1.25% 2007 -13.35% -12.89% 2006 5.48% 6.30% [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 55 TABLE 1—(Continued) PERFORMANCE OF TRADING PORTFOLIOS OFFERED BY CAMPBELL & COMPANY, INC. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. Trend Following Portfolio (6) Trend Following (GLD) Portfolio (7) Commodity Trading Advisor: Campbell & Company, Inc. Inception of CTA’s Trading: January 1972 Total Assets Under Management By CTA: $2.3 Billion Inception of Trading of the Portfolio: November 2009 November 2009 Total Assets/Accounts Currently Traded in the Portfolio*: $481,213 / 2 Account $197,821 / 1 Account Worst Monthly Percentage Draw-down (2) : January 2010 / 8.05% September / 17.86% Worst Peak-to-Valley Draw-down (2) : July 2011—October 2011 12.11% November 2009—January 2010 20.79% Annual Returns (1) : 2011 through October -5.03% 14.13% 2010 14.39% 44.88% 2009 (November—December) 0.92% (2 months) 3.24% (2 months) 2008 N/A N/A 2007 N/A N/A 2006 N/A N/A * The Trend Following Portfolio’s total assets, including proprietary assets, is $38.2 million as of October 31, 2011. The Trend Following (GLD) Portfolio’s total assets, including proprietary assets, is $22.6 million as of October 31, 2011. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 56 TABLE 2 PERFORMANCE OF POOLS OPERATED BY CAMPBELL & COMPANY, INC. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. Campbell Strategic Allocation Fund, L.P. Campbell Fund Trust (Series A) Campbell Fund Trust (Series B) Campbell Fund Trust (Series W) Type of Pool: Publicly Offered Privately Offered Privately Offered Privately Offered Inception of Trading: April 1994 October 2008 January 1972 March 2009 Aggregate Subscriptions: $6,078,611,354 $139,198,116 $1,161,221,696 $21,957,547 Current Net Asset Value: $966,143,111 $127,860,023 $217,411,607 $16,654,975 Current Net Asset Value Per Unit: $2,386.70 $2,429.35 $2,478.85 $2,520.97 Worst Monthly Percentage Draw-down (3) : July 2007 10.92% January 2010 7.18% July 2007 10.59% January 2010 7.06% Worst Peak-to-Valley Draw-down(3): June 2007—January 2010 32.27% October 2008—January 2010 14.28% June 2007—January 2010 26.87% March 2009—January 2010 13.02% Trading Portfolio Used: Financial, Metal & Energy Large Global Diversified Large Global Diversified Large Global Diversified Large Annual Returns (1) : 2011 through October -8.59% -7.13% -6.69% -5.92% 2010 9.04% 10.61% 11.63% 11.65% 2009 -8.96% -6.34% -5.86% -6.41% (ten months) 2008 -1.53% -1.38% (three months) 1.25% N/A 2007 -14.65% N/A -12.91% N/A 2006 4.04% N/A 6.26% N/A [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 57 TABLE 2—(Continued) PERFORMANCE OF POOLS OPERATED BY CAMPBELL & COMPANY, INC. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. Campbell Global Assets Fund Limited SAC (Class A) Campbell Global Assets Fund Limited SAC (Class A-2) Campbell Financial Futures Fund Limited Partnership Type of Pool: Offshore Offshore Privately Offered Inception of Trading: February 1998 July 2004 August 1992 Aggregate Subscriptions: $1,018,389,596 $33,444,683 $170,919,965 Current Net Asset Value: $15,384,954 $0 $16,090,240 Current Net Asset Value Per Unit: $3,255.76 $0 $5,633.48 Worst Monthly Percentage Draw-down (3) : July 2007 10.49% July 2007 10.56% July 2007 9.89% Worst Peak-to-Valley Draw-down (3) : June 2007—January 2010 21.17% June 2007—January 2010 17.99% June 2007—January 20102 21.23% Trading Portfolio Used: Financial, Metal & Energy Large Financial, Metal & Energy Large Financial, Metal & Energy Large Annual Returns (1) : 2011 through October -4.82% N/A -5.11 2010 14.00% -0.59%* 15.17% 2009 -4.46% 1.00%** -3.68% 2008 5.83% 4.78% 4.61% 2007 -10.37% -11.08% -10.93% 2006 9.17% 8.20% 9.00% * The year-to-date return does not contain trading results for April 2010—December 2010 as there were no assets in Class A-2 during this time. ** The year-to-date rate of return does not contain trading results for March—April 2009 as there were no assets in Class A-2 during this time.Class A-2’s year-to-date rate of return would be lower, and Class A-2’s worst peak-to-valley decline would be higher, if it had been trading during those two months. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 58 TABLE 2—(Continued) PERFORMANCE OF POOLS OPERATED BY CAMPBELL & COMPANY, INC. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. The Campbell World Trend Fund, L.P. (Class A (GLD)) The Campbell World Trend Fund, L.P. (Class A (USD)) The Campbell World Trend Fund, L.P. (Class B (GLD)) The Campbell World Trend Fund, L.P. (Class B (USD)) Type of Pool: Private Private Private Private Inception of Trading: July 2010 July 2010 November 2009 November 2009 Aggregate Subscriptions: $89,787 $107,199 $89,787 $107,199 Current Net Asset Value: $197,821 $6.585 $0 $0 Current Net Asset Value Per Unit: $1,466.67 $1,123.61 $0 $0 Worst Monthly Percentage Draw-down (3) : September 2011 17.86% January 2011 8.03% December 2009 12.66% January 2010 8.05% Worst Peak-to-Valley Draw-down (3) : April 2011 – June 2011 8.82% August 2011 – October 2011 10.59% November 2009—January 2010 20.79% November 2009—January 2010 11.78% Trading Portfolio Used: Trend Following (GLD) Portfolio Trend Following Portfolio Trend Following (GLD) Portfolio Trend Following Portfolio Annual Returns (1) : 2011 through October 14.13% -2.34% N/A N/A 2010 28.51%** 15.05%** 12.73%* -0.56%* 2009 (November—December) N/A N/A 3.24% (2 months) 0.92% (2 months) 2008 N/A N/A N/A N/A 2007 N/A N/A N/A N/A 2006 N/A N/A N/A N/A * The year-to-date return does not contain trading results for July 2010—December 2010 as there were no assets in Class B (GLD) and Class B (USD) during this time. ** The year-to-date rate of return does not contain trading results for January—June 2010 as there were no assets in Class A (GLD) and Class A(USD) during this time. NOTES TO PERFORMANCE TABLES 1. In the accompanying performance tables, for each Portfolio and for each pool, the “Annual Return” is calculated by compounding the monthlyrates of return during the year. The rate of return for a month is calculated by dividing the net profit or loss by the net assets at the beginning of such month. Additions and withdrawals occurring during the month are included as an addition to or deduction from beginning net assets in the calculations of rates of return, except for accounts which close on the last day of a month in which case the withdrawal is not subtracted from beginning net assets for purposes of this calculation. Rate of return is calculated using the Modified Only Accounts Traded (Modified OAT) method of computation. This computation method is one of the three methods approved by the CFTC (pursuant to NFA Compliance Rule 2-34)to reduce the distortion caused by significant additions or withdrawals of capital during a month. NFA Compliance Rule 2-34 also requires that rates of return be calculated on the nominal account size (i.e., actual funds plus notional funds). CFTC Rules require the disclosure of performance information for the last five full calendar years and year-to-date and consider older performance information less material to an investment decision. 2. In the portfolio composite tables, “draw-down” means losses experienced by the portfolio over a specified period. Worst monthly percentage draw-down is the largest monthly loss experienced by the portfolio during the period presented in any calendar month expressed as a percentage of the total equity in the portfolio and includes the month and year of such draw-down. Worst peak-to-valley draw-down is the largest cumulativeloss experienced by the portfolio during the period presented in any consecutive monthly period on a compounded basis and includes the time frame of such draw-down. A small number of accounts in the portfolio composites have experienced draw-downs which are materially larger than the draw-downs reported for the composite. These variances result from such factors as small account size ( i.e., accountswith net assets of less than the prescribed Portfolio minimum, which therefore trade fewer contracts than the standard Portfolio), intra-month account opening or closing, significant intra-month additions or withdrawals, trading commissions in excess of the stated average and investment restrictions imposed by the client. 59 3. In the performance tables for the pools, “draw-down” means losses experienced by that pool over a specified period. Worst monthly percentage drawdown is the largest monthly loss experienced by the pool during the period presented in any calendar month expressed as a percentage of the total equity in the pool and includes the month and year of such draw-down. Worst peak-to-valley draw-down is the largest cumulative loss experienced by the pool during the period presented in any consecutive monthly period on a compounded basis and includes the time frame of such draw-down. 4. The first column of Table 1 contains the composite performance of accounts traded pursuant to the Financial, Metal & Energy Large Portfolio. The data presented reflects the composite performance of 35 accounts traded according to the Financial, Metal & Energy Large Portfolio. The data below is as of October 31, 2011. During the period presented, 25 accounts have been closed; 6 closed with a profit and 19 closed with a loss. 10 accounts remained open, of which 5 accounts were profitable and 5 accounts were unprofitable. The open accounts ranged in size from approximately $1,600,000 to in excess of $1,062,000,000, with an average account size of approximately $188,900,000. The average composite monthly return for theperiod from January 2006 throughOctober 31, 2011 was (0.12)% compared to the average of average monthly returns for all accounts of (0.08)% over the same time period. The data in this composite table do not reflect the performance of any one account. Therefore, an individual account may have realized more or less favorable results than the composite results indicate. 5. The second column of Table 1 reflects the composite performance of all accounts (a total of 2 accounts) traded according to the Global Diversified Large Portfolio. During the period presented, 0 accounts have been closed. The 2 open accounts are unprofitable. The data belowis as of October 31, 2011. During the period presented, 0 accounts have been closed. 2 accounts remained open, of which 0 accounts were profitable and 2 accounts was unprofitable. The open accounts ranged in size from approximately $10,200,000 to in excess of $366,200,000, with an average account size of approximately $188,200,000. The average composite monthly return for the period from January 2006 through October 31, 2011is (0.05)% compared to theaverage of average monthly returns for all accounts of (0.02)% over the same time period. The data in this composite table do not reflect the performance of any one account. Therefore, an individual account may have realized more or less favorable results than the composite results indicate. 6. The third column of Table 1 reflects the performance of accounts traded according to the Trend Following Portfolio. During the period presented, 0 accounts have been closed. One open account is profitable and one open account is unprofitable. The data below is as of October 31, 2011. The open accounts ranged in size from approximately $6,500 to in excess of $474,000, with an average account size of approximately $240,000. The average composite monthly return for the period from November 2009 (inception of the portfolio) through October 31, 2011 is 0.50% compared to the average of average monthly returns for all accounts of 0.52% over the same time period. The data in this composite table do not reflect the performance of any one account. Therefore, an individual account may have realized more or less favorable results than the composite results indicate. 7. The fourth column of Table 1 reflects the performance of the only account traded according to the Trend Following (GLD) Portfolio. During the period presented, 0 accounts have been closed. The one open account is profitable. 60 LEGAL MATTERS Sidley Austin LLP, New York, New York will advise Campbell & Company on all legal matters in connection with the Units. In the future, Sidley Austin LLP may advise Campbell & Company (and its affiliates) with respect to its responsibilities as general partner and trading advisor of, and with respect to, matters relating to the Fund. The statements under “Federal Income Tax Aspects” have been reviewed by Sidley Austin LLP. Sidley Austin LLP has not represented, nor will it represent, the Fund or the limited partners in matters relating to the Fund and no other counsel has been engaged to act on their behalf. Certain opinions of counsel have been filed with the SEC as exhibits to the Registration Statement of which this prospectus is a part. EXPERTS Thefinancial statements of the Campbell Global Trend Fund, L.P. Global Trend Series (USD) as of December 31, 2010 and for the period April 6 (inception) through December 31, 2010, included in this prospectus, have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their report appearing herein. Such financial statements have been so included in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. The consolidated balance sheet of Campbell & Company as of December 31, 2010, included in this prospectus, has been audited by Arthur F. Bell, Jr. & Associates, L.L.C., independent auditors, as stated in their report appearing herein, and has been included in reliance upon such report, given upon the authority of that firm as experts in auditing and accounting. UNAUDITED FINANCIAL INFORMATION The financial statements of the Global Trend Fund as of September 30, 2011 and for the three and nine months ended September 30, 2011 and the three months ended September 30, 2010 and the period June 1, 2010 (commencement of trading) through September 30, 2010are unaudited. In the opinion of Campbell & Company, such unaudited statements reflect all adjustments which were of normal and recurring nature, necessary for a fair presentation of the Global Trend Fund’s financial position as of September 30, 2011. The consolidated balance sheet of Campbell & Company as of September 30, 2011 is unaudited. In the opinion of Campbell & Company, such unaudited statement reflects all adjustments which were of a normal and recurring nature, necessary for a fair presentation of Campbell & Company’s financial position as of September 30, 2011. [REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.] 61 INDEX TO FINANCIAL STATEMENTS Page CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2011and December 31, 2010 (Unaudited) 69 STATEMENTS OF FINANCIAL CONDITION September 30, 2011 and December 31, 2010 (Unaudited) 71 STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2011 and the Period April 6, 2010 (Inception) through September 30, 2010 (Unaudited) 72 STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2011 and For the Period April 6, 2010 (Inception) through September 30, 2010 (Unaudited) 73 STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2011 and For the Period April 6, 2010 (Inception) through September 30, 2010 (Unaudited) 74 FINANCIAL HIGHLIGHTS For the Three Months and Nine Months Ended September 30, 2011 and For the Period June 1, 2010 (Commencement of trading) through September 30, 2010 (Unaudited) 77 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 81 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 89 CONDENSED SCHEDULE OF INVESTMENTS December 31, 2010 90 STATEMENT OF FINANCIAL CONDITION December 31, 2010 91 STATEMENTS OF OPERATIONS For the Period April 6, 2010 (Inception) through December 31, 2010 92 STATEMENT OF CASH FLOWS For the Period April 6, 2010 (Inception) through December 31, 2010 93 STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Period April 6, 2010 (Inception) through December 31, 2010 94 FINANCIAL HIGHLIGHTS For the Period June 1, 2010 (Commencement of trading) through December 31, 2010 96 NOTES TO FINANCIAL STATEMENTS 98 CAMPBELL & COMPANY, INC. CONSOLIDATED BALANCE SHEET September 30, 2011 (Unaudited) 106 NOTES TO CONSOLIDATED BALANCE SHEET (UNAUDITED) 107 INDEPENDENT AUDITOR’S REPORT 125 CONSOLIDATED BALANCE SHEET December 31, 2010 126 NOTES TO CONSOLIDATED BALANCE SHEET 127 Schedules are omitted for the reason that they are not required or are not applicable or that equivalent information has been included in the financial statements or notes thereto. 62 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) LONG FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture $(35,653) (0.20)% Energy $(83,589) (0.47)% Metals $(359,701) (2.04)% Stock indices $(46,847) (0.26)% Short-term interest rates $(53,025) (0.30)% Long-term interest rates $(24,028) (0.14)% Total long futures contracts $(602,843) (3.41)% SHORT FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture $63,443 0.36% Energy $56,650 0.32% Metals $436,761 2.47% Stock indices $(1,851) (0.01)% Total short futures contracts $555,003 3.14% Total futures contracts $(47,840) (0.27)% FORWARD CURRENCY CONTRACTS Description Values ($) % of Net Asset Value Various long forward currency contracts $(2,042,581) (11.56)% Various short forward currency contracts $1,273,634 7.21% Total forward currency contracts $(768,947) (4.35)% See Accompanying Notes to Financial Statements. 63 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Unaudited) LONG FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture $89,031 0.53% Energy $37,382 0.22% Metals $130,353 0.77% Stock indices $16,806 0.10% Short-term interest rates $21,390 0.13% Long-term interest rates $2,360 0.01% Total long futures contracts $297,322 1.76% SHORT FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture $(5,040) (0.03)% Energy $(25,830) (0.15)% Metals $(4,482) (0.03)% Stock indices $4,023 0.02% Short-term interest rates $(312) 0.00% Long-term interest rates $(25,541) (0.15)% Total short futures contracts $(57,182) (0.34)% Total futures contracts $240,140 1.42% FORWARD CURRENCY CONTRACTS Description Values ($) % of Net Asset Value Various long forward currency contracts $563,554 3.34% Various short forward currency contracts $(263,756) (1.56)% Total forward currency contracts $299,798 1.78% See Accompanying Notes to Financial Statements. 64 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF FINANCIAL CONDITION September 30, 2011 and December 31, 2010 (Unaudited) September 30, 2011 December 31, 2010 ASSETS Equity in broker trading accounts Cash $14,855,942 $14,365,334 Restricted cash 1,632,012 1,098,083 Net unrealized gain (loss) on open futures contracts (47,840) 240,140 Total equity in broker trading accounts 16,440,114 15,703,557 Cash and cash equivalents 1,299,733 1,137,076 Restricted cash deposits with forwards broker 780,436 0 Net unrealized gain (loss) on open forwardcurrency contracts (768,947) 299,798 Interest receivable 557 1,879 Prepaid expenses 13,060 0 Other assets 4,795 62,733 Total assets $17,769,748 $17,205,043 LIABILITIES Accounts payable $28,355 $30,958 Advisory fee 29,336 28,621 General partner fee 14,668 14,310 Broker-dealer custodial fee 3,582 3,732 Sales fee 13,890 0 Accrued commissions and other trading feeson open contracts 1,999 1,374 Performance fee payable 2,941 221,369 Offering costs payable 7,334 7,155 Total liabilities 102,105 307,519 PARTNERS' CAPITAL (Net Asset Value) Class A Units - Redeemable General Partner - 7,500.072 units outstanding at September 30, 2011 and December 31, 2010 8,288,778 8,390,835 Limited Partners - 238.641 and 13.975 units outstanding at September 30, 2011 and December 31, 2010 263,761 15,634 Class B Units - Redeemable Limited Partners - 102.465 and 0.000 units outstanding at September 30, 2011 and December 31, 2010 97,316 0 Class C Units - Redeemable General Partner - 7,500.072 units outstanding at September 30, 2011 and December 31, 2010 8,480,556 8,464,858 Limited Partners - 119.760 and 23.212 units outstanding at September 30, 2011 and December 31, 2010 135,418 26,197 Class D Units - Redeemable Limited Partners - 417.623 and 0.000 units outstanding at September 30, 2011 and December 31, 2010 401,814 0 Total partners' capital (Net Asset Value) 17,667,643 16,897,524 Total liabilities and partners' capital (Net Asset Value) $17,769,748 $17,205,043 See Accompanying Notes to Financial Statements. 65 CAMPBELL GLOBAL TREND FUND, L.P.
